


Exhibit 10.8












OFFICE LEASE
Between
WELLS REIT II -PASADENA CORPORATE PARK, LP,
a Delaware limited partnership,
and
GREEN DOT CORPORATION,
a Delaware corporation




3465 EAST FOOTHILL BOULEVARD, PASADENA, CALIFORNIA


--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page No.
 
 
 
ARTICLE 1
Premises and Term
1


ARTICLE 2
Base Rent
2


ARTICLE 3
Additional Rent
3


ARTICLE 4
Use and Rules
11


ARTICLE 5
Services and Utilities
12


ARTICLE 6
Alterations and Liens
14


ARTICLE 7
Repairs and Maintenance
15


ARTICLE 8
Casualty Damage
16


ARTICLE 9
Insurance, Subrogation, and Waiver of Claims
17


ARTICLE 10
Condemnation
19


ARTICLE 11
Return of Possession
19


ARTICLE 12
Holding Over
20


ARTICLE 13
No Waiver
20


ARTICLE 14
Attorneys' Fees and Arbitration
21


ARTICLE 15
Personal Property Taxes, Rent Taxes and Other Taxes
21


ARTICLE 16
Subordination, Attornment and Mortgagee Protection
21


ARTICLE 17
Estoppel Certificate
22


ARTICLE 18
Assignment and Subletting
23


ARTICLE 19
Rights Reserved By Landlord
25


ARTICLE 20
Landlord's Remedies
26


ARTICLE 21
Landlord Default: Tenant Self Help and Offset Rights
29


ARTICLE 22
Conveyance by Landlord and Liability
30


ARTICLE 23
Indemnification
31


ARTICLE 24
Safety and Security Devices, Services and Programs
32


ARTICLE 25
Communications and Computer Lines
32


ARTICLE 26
Hazardous Materials
33


ARTICLE 27
Roof Rights
34


ARTICLE 28
Notices
35


ARTICLE 29
Real Estate Brokers
36


ARTICLE 30
Letter of Credit
36


ARTICLE 31
Exculpatory Provisions
38


ARTICLE 32
Mortgagee's Consent
38


ARTICLE 33
Miscellaneous
38


ARTICLE 34
Entire Agreement
41


ARTICLE 35
Parking
41


ARTICLE 36
Generator
42


ARTICLE 37
Termination Option
42


ARTICLE 38
Right of First Offer
43


ARTICLE 39
Exclusivity
44







--------------------------------------------------------------------------------




RIDER ONE
RULES APPLICABLE TO 3465 BUILDING
 
EXHIBIT A
FLOOR PLANS
 
EXHIBIT B
WORKLETTER AGREEMENT
 
EXHIBIT C
RENEWAL OPTION
 
EXHIBIT D
COMMENCEMENT DATE CONFIRMATION
 
EXHIBIT E
LOCATION OF TENANT'S RESERVED PARKING SPACES
 
EXHIBIT F
PARKING SITE PLAN
 
EXHIBIT G
COMPLEX RULES
 
EXHIBIT H
INITIAL APPROVED LETTER OF CREDIT
 





--------------------------------------------------------------------------------

List of Defined Terms

Additional Allowance
4


Additional Rent
11


Affiliate
24


Alterations
14


Arbitration Request
1


Architect
1


Base Rent
2


Base Year
3


Building
1


Capital Event
4


Claims
31


Commencement Date
1


Competitive Activities
45


Completed Application for Payment
4


Complex
8


Construction Allowance
4


Controllable Expenses
9


CSVCP
34


Current Market Price
1


Default
27


Default Rate
29


Drawing Criteria
2


Early Occupancy Period
1


Estimates
1


Exclusive Conditions
44


Expiration Date
1


Extension Option
1


Extension Term
1


First Event
4


Force Majeure Delays
39


Hazardous Materials
34


Holder
22


Holidays
12


HVAC Unit
35


Landlord
1


Landlord Delay
3


Landlord Delay Day
3


Law
39


Lease Month
3


Lease Year
3


Letter of Credit
36


Line Problems
33


Lines
32


Mortgage
22


MSDS
34


Offer Notice
43


Offer Space
43


Offset Exercise Notice
30


Operating Expenses
4


Permit
2




--------------------------------------------------------------------------------

List of Defined Terms

Permitted Occupant
25


Permitted Transfer
24


Permitted Transferee
24


Person
40


Premises
1


Primary Business
45


Prime Rate
27


Property
1


Rent
11


Restoration Requirement
34


Restricted Actions
45


Rules
12


Satellite Dish
35


Secure Areas
26


Site Plan
8


Space Planning Allowance
5


Statement
10


Subject Space
23


Substantial Completion
3


Substantially Completed
3


Systems and Equipment
1


Tangible Net Worth
25


Taxes
3


Tenant
1


Tenant Competitor
45


Tenant Work
14


Tenant's Prorate Share
4


Term
1


Termination Date
43


Termination Notice
43


Termination Fee
43


Termination Option
43


Total Construction Costs
3


Transfer Premium
23


Transferee
23


Transfers
23


Work
2


Working Drawings
2


Workletter
1







--------------------------------------------------------------------------------


OFFICE LEASE
THIS LEASE is made as of the 5 day of December, 2011, between WELLS REIT
11-PASADENA CORPORATE PARK, LP, a Delaware limited partnership ("Landlord"), and
GREEN DOT CORPORATION, a Delaware corporation ("Tenant").
WITNESSETH:
ARTICLE 1
Premises and Term
(A)    Premises, Building and Property. Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord all leasable space ("Premises") in the
building commonly known as 3465 East Foothill Boulevard, Pasadena, California
(the "Building"), subject to the terms of this Lease. The term "Property" shall
mean the Building, and any common or public areas or facilities, easements,
corridors, lobbies, sidewalks, loading areas, driveways, landscaped areas,
skywalks, parking garages and lots, and any and all other structures or
facilities operated or maintained in connection with or for the benefit of the
Building, and all parcels or tracts of land on which all or any portion of the
Building or any of the other foregoing items are located, and any fixtures,
machinery, equipment, apparatus, Systems and Equipment, furniture and other
personal property located thereon or therein and used in connection therewith
owned or leased by Landlord. "Systems and Equipment" shall mean any plant,
machinery, transformers, duct work, cable, wires, and other equipment,
facilities, and systems designed to supply heat, ventilation, air conditioning
and humidity or any other services or utilities, or comprising or serving as any
component or portion of the electrical, gas, steam, plumbing, sprinkler,
communications, alarm, security, or fire/life/safety systems or equipment, or
any other mechanical, electrical, electronic, computer or other systems or
equipment serving more than one tenant at the Property.
(B)    Commencement Date. Landlord shall tender possession of the Premises to
Tenant upon the full execution of this Lease and Landlord's receipt of the items
listed in 1(D) below. The "Commencement Date" shall be November 1, 2012, subject
to delay as provided in Section 1(C) below. Tenant may commence business
operations in all or any portion of the Premises prior to the Commencement Date
in the event that Tenant Substantially Completes the Work (as those terms are
defined in the workletter attached hereto as Exhibit B ("Worldetter"» in such
portion of the Premises prior to the Commencement Date (such period between the
date Tenant commences business operations in all or any portion of the Premises
and the Commencement Date is herein called the "Early Occupancy Period"). During
the Early Occupancy Period, Tenant shall observe and perform all the
requirements of this Lease other than the requirement to pay Base Rent, Taxes
and Operating Expenses; furthermore, Tenant shall be responsible for janitorial
and utility costs during the Early Occupancy Period. In the event that Tenant
commences business operations in a portion of the Premises while construction
continues in other portions of the Premises, Landlord shall bill Tenant, and
Tenant shall pay, for Tenant's utility usage based on Landlord's reasonable
estimates of Tenant's usage in the portion of the Premises being used and
occupied by Tenant. The "Term" of this Lease shall be one hundred twenty (120)
months, commencing on the Commencement Date and ending at 5:00 p.m. local time
on the last day of the 120th full calendar month following the Commencement Date
("Expiration Date"), subject to adjustment and earlier termination as provided
herein. Landlord and Tenant agree that for purposes of this Lease the rentable
area of the Premises is approximately one hundred forty-one thousand five
hundred forty (141,540) square feet. Measurements have been made in accordance
with the Standard Method for Measuring Office Buildings, ANSI/BOMA Z65.1-1996.
(C)    Term Commencement; Delay in Commencement Date.

1

--------------------------------------------------------------------------------


(i)    Within a commercially reasonable time following Lease execution, Tenant
shall provide to Landlord a preliminary project schedule relating to Tenant's
Work. Thereafter, Tenant shall provide updates to the project schedule within a
commercially reasonable time after such updates occur. The Commencement Date set
forth in Section 1(B) shall be delayed by one (1) day for each day of delay in
the completion of the Work that is caused by any Force Majeure Delay (as
provided in Section 33(J), below) or Landlord Delay Days (as provided in Section
7 of the Workletter).
    (ii)    In addition, the Commencement Date set forth in Section 1(B) may be
extended on a day for day basis due to government delay beyond the time period
that normally prevailed for obtaining the building permits for Tenant's Work
(the "Permit") at the time this Lease was negotiated, provided: (1) Tenant
submits a complete application for all necessary permits no later than April 15,
2012, and (2) Tenant diligently pursues the Permit thereafter. Changes to the
plans or other modifications to Tenant's initial permit application that delay
permit issuance shall not delay the Commencement Date. Tenant may only extend
the Commencement Date for up to ninety (90) days as a result of delay in
receiving the Permit.
(iii)    In addition, the Commencement Date set forth in Section 1(B) shall be
delayed to the extent that Landlord fails to timely deliver to Tenant possession
of the Premises for any reason, including but not limited to holding over by
prior occupants, except to the extent that Tenant, its contractors, agents or
employees in any way contribute to such failure and only to the extent that
Landlord's failure to timely deliver actually delays Tenant's construction.
(iv)    Landlord and Tenant shall execute a Commencement Date Confirmation
substantially in the form of Exhibit D promptly following the Commencement Date.
(D)    Required Tenant Deliveries. Landlord will not be obligated to deliver
possession of the Premises to Tenant until Landlord has received from Tenant all
of the following: (i) this Lease fully executed by Tenant; (ii) the Letter of
Credit; and (iii) executed copies of policies of insurance or certificates
thereof as required under Article 9 of this Lease. Failure to timely deliver any
of the foregoing shall not defer the Commencement Date or impair Tenant's
obligation to pay Rent.
    (E)    Acceptance. Tenant has inspected the Premises, Property, Systems and
Equipment and agrees to accept the same "as is" without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements and no representations
respecting the condition of the Premises or the Property have been made to
Tenant by or on behalf of Landlord, except as expressly provided herein or in
the Workletter.
ARTICLE 2
Base Rent
Tenant shall pay Landlord Base Rent ("Base Rent") of:
Time Period
Annual
Amount
 
Monthly
Amount
 
 
 
 
 
 
Lease Year 1
$3,024,000.00
*
$252,000.00
*
Lease Year 2
$3,114,720.00
*
$259,560.00
*
Lease Year 3
$3,784,026.60
 
$315,335.55
 
Lease Year 4
$3,897,547.32
 
$324,795.61
 
Lease Year 5
$4,014,473.64
 
$334,539.47
 
Lease Year 6
$4,134,907.80
 
$344,575.65
 


2

--------------------------------------------------------------------------------


 
 
 
 
 
Lease Year 7
$4,258,954.92
 
$354,912.91
 
Lease Year 8
$4,386,723.48
 
$365,560.29
 
Lease Year 9
$4,518,325.08
 
$376,527.09
 
Lease Year 10
$4,653,874.80
 
$387,822.90
 

in advance on or before the first day of each calendar month during the Term. If
the Term commences on a day other than the first day of a calendar month, or
ends on a day other than the last day of a calendar month, then the Base Rent
for such month shall be prorated on the basis of the number of days in that
month. Rent shall be paid without any prior demand or notice therefor and
without any deduction or set off, except as provided in this Lease. As used
herein, the term "Lease Month" shall mean each calendar month during the Term
(and if the Commencement Date does not occur on the first day of a calendar
month, the period from the Commencement Date to the first day of the next
calendar month shall be included in the first Lease Month for purposes of
determining the duration of the Term and the monthly Base Rent rate applicable
for such partial month) and the term "Lease Year" shall mean each consecutive
period of twelve (12) Lease Months.
* Base Rent shall be calculated based on 120,000 square feet during the first
twenty-four (24) months of the Term, rather than 141,540 feet.
ARTICLE 3
Additional Rent
(A)    Taxes. Tenant shall pay Landlord Tenant's Prorata Share of Taxes in
excess of Taxes for calendar year 2013 (the ("Base Year"). "Taxes" shall mean
(1) taxes, assessments and governmental charges or fees, whether federal, state,
county or municipal, and whether they be by taxing districts or authorities
presently taxing or by others, subsequently created or otherwise, imposed upon
or with respect to the Building and the Property and all of the real estate
taxes and assessments imposed on the land and improvements comprising the
Building and the Property; and (2) any assessment, tax, fee, levy or charge in
addition to, or in substitution, partially or totally, of any assessment, tax,
fee, levy or charge previously included within the definition of real property
tax, it being acknowledged by Tenant and Landlord that Proposition 13
("Proposition 13 XE "Proposition 13") was adopted by the voters of the State of
California in the June 1978 election and that assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants and, in further recognition of the decrease in the level and quality
of governmental services and amenities as a result of Proposition 13, Taxes
shall also include any governmental or private assessments or the contribution
by the Building or such projects towards a governmental or private cost-sharing
agreement for the purpose of augmenting or improving the quality of services and
amenities normally provided by governmental agencies; (3) any other taxes and
assessments (including non-governmental assessments for common charges under a
restrictive covenant or other private agreement that are not treated as part of
Operating Expenses) now or hereafter attributable to the Property (or its
operation). Landlord reserves the right to bill Tenant directly, rather than
include in "Taxes," the amount of taxes attributable to any above-standard
improvements constructed by or for Tenant in the Premises. However, "Taxes"
shall not include: Landlord's gross receipts taxes for the Complex, personal and
corporate income taxes, inheritance and estate taxes, other business taxes and
assessments, franchise, gift and transfer taxes, penalties or interest for late
payment, and all other Taxes relating to a period payable or assessed outside
the term of the Lease; provided that if an income or excise tax is levied by any
governmental entity in lieu of or as a substitute for ad valorem real estate
taxes (in whole or in part), then any such tax or excise shall constitute and be
included within the term "Taxes." Taxes shall include the costs of consultants
retained in an effort to lower taxes and all costs incurred in disputing any
taxes or in seeking to lower the tax valuation of the Property. Tenant waives
all rights to protest or appeal the

3

--------------------------------------------------------------------------------


appraised value of the Premises and the Property; however, if Landlord is not
already contesting taxes, at Tenant's request, Landlord shall contest taxes for
the Building if it is commercially reasonable to do so. If Taxes for any period
during the Tenn or any extension thereof, shall be increased after payment
thereof by Landlord for any reason, Tenant shall pay Landlord upon demand
Tenant's Prorata Share of such increased Taxes. Notwithstanding the foregoing,
if any Taxes shall be paid based on assessments or bills by a governmental or
municipal authority using a fiscal year other than a calendar year, Landlord may
elect to average the assessments or bills for the subject calendar year, based
on the number of months of such calendar year included in each such assessment
or bill. "Tenant's Prorata Share" of Taxes and Operating Expenses relating
solely to the Building (and not the Complex, as that tenn is defined below)
shall be the rentable area of the Premises divided by the rentable area of the
Building (i.e., 100%). Tenant's Prorata Share of Taxes and Operating Expenses
relating to the Complex shall be the rentable area of the Premises divided by
the rentable area of the Complex (i.e., 57.51%), which percentage,
notwithstanding anything to the contrary set forth in this Lease, shall not
increase for any reason during the Term.
Notwithstanding the foregoing, in the event of any transfer, sale, other change
in ownership, major alterations or modifications (except for alterations or
modifications performed at Tenant's request, unless the same are pursuant to the
Workletter or required by applicable Laws in effect on the Commencement Date),
or refinancing (in each case, a "Capital Event") at the Building, Property
and/or the Complex that causes the Property to be reassessed during the first
five (5) Lease Years, then Tenant shall not be required to pay any portion of
the increase in Taxes attributable to the first Capital Event that occurs during
such five (5) year period ("First Event"), and, for purposes of calculating
Tenant's Prorata Share of Taxes during the Initial Term, the amount of any such
increase shall be added to the amount of Taxes for the Base Year as if such
First Event had occurred during the Base Year. Thereafter, Tenant shall be fully
responsible for any increase in Taxes attributable to the First Event. The
Proposition 13 protection afforded to Tenant by this paragraph only applies to
the First Event (if any) during said five (5) year period; this paragraph shall
not be applicable to any subsequent Capital Events after the First Event during
said five (5) year period (if any). Furthermore, upon notice to Tenant, Landlord
may purchase the Proposition 13 protection provided by this paragraph and
thereby cause Tenant to be responsible to pay Tenant's full share of Taxes
pursuant to the preceding paragraph as if this paragraph did not exist by paying
to Tenant the present value of Tenant's tax savings under this paragraph,
discounted to present value at an interest rate of 6% per annum.
(B)    Operating Expenses. Tenant shall pay Landlord Tenant's Prorata Share of
Operating Expenses in excess of Operating Expenses for the Base Year. "Operating
Expenses" shall mean all expenses of every kind (other than Taxes) which are
paid, incurred or accrued for, by or on behalf of Landlord during any calendar
year any portion of which occurs during the Term (subject to proration as
provided in Section 3(D), below), in connection with the management, repair,
maintenance and operation of the Property and the Complex of which the Property
is a part, including without limitation, any amounts paid for: (a) utilities for
the common areas of the Complex, including but not limited to electricity,
power, gas, steam, chilled water, oil or other fuel, water, sewer, lighting,
heating, air conditioning and ventilating (including, without limitation, taxes
on utility usage) it being understood that all utility costs for the Premises
shall not be included in Operating Expenses but rather shall be separately paid
for by Tenant, (b) permits, licenses and certificates necessary to operate and
manage the Property or for the operation of any governmentally mandated
transportation to or from the Property, (c) insurance applicable to the
Property, but not limited to the amount of coverage Landlord is required to
provide under this Lease, (d) supplies, tools, equipment and materials used in
the operation, repair and maintenance of the Property including, without
limitation, costs of the maintenance, operation, and repair of the HV AC systems
serving the Building, exclusive of systems which serve only a particular
tenant's space, (e) accounting, legal, inspection, and consulting services, (f)
expenses incurred by Landlord in connection with the development, implementation
and provision of security measures for the Complex,

4

--------------------------------------------------------------------------------


(g) management fees of not more than three percent (3%) of the gross revenues of
the Building, amounts payable under management agreements, and the fair rental
value of any office space provided for a management office no greater than 2,000
rentable square feet of space, (h) wages, salaries and other compensation and
benefits for all persons engaged in the operation, maintenance or security of,
or transportation to or from, the Property, and employer's Social Security
taxes, unemployment taxes or insurance, and any other taxes which may be levied
on such wages, salaries, compensation and benefits, provided that such wages and
benefits for persons who do not work full time at the Building shall be prorated
based on time spent working on Building matters, (i) payments under any
easement, operating agreement, declaration, restrictive covenant, or instrument
pertaining to the sharing of costs in any planned development (to the best of
Landlord's knowledge, none of the foregoing are existing as of the date of Lease
execution other than as reflected on the public record), (j) operation, repair,
and maintenance of all Systems and Equipment and components thereof (including
replacement of components); janitorial service for the common areas of the
Complex, it being understood that all janitorial costs for the Premises shall
not be included in Operating Expenses but rather shall be separately paid for by
Tenant; alarm and security service; elevator maintenance; cleaning of common
area walks, parking facilities and Property walls; replacement of wall and floor
coverings, ceiling tiles and fixtures in lobbies, corridors, restrooms and other
common or public areas or facilities; maintenance and replacement of shrubs,
trees, grass, sod and other landscaped items, irrigation systems, drainage
facilities, fences, curbs, and walkways; re-paving and re-striping parking
facilities; and roof repairs; (k) all expenses incurred and costs associated
with the operation and maintenance of building amenities; (l) costs of service
contracts; (m) special assessments, fees, and other charges and costs for
transit, transit encouragement, traffic reduction programs, or any similar
purpose; (n) any carbon tax, carbon credit, or other so-called carbon offset
cost payable by Landlord with respect to Building operations, whether pursuant
to a cap and trade carbon emission system or otherwise; and (o) costs incurred
by Landlord in connection with any environmental initiative and/or operations &
maintenance plan implemented by Landlord at the Property whether or not such
initiatives are mandated by law including, without limitation, costs to: install
water efficient irrigation, plumbing and fixtures; reduce heat islands; control
stormwater; reduce chemical emissions; manage refrigerants; optimize energy
performance and increase efficiencies; store and collect recyclables; promote
usage of recycled content; and implement sustainable purchasing and waste
management policies. Notwithstanding the foregoing, Operating Expenses shall not
include:
(i)    Capital Expenditures - costs of items considered capital repairs,
replacements, improvements and equipment under generally accepted accounting
principles consistently applied or otherwise, except those: (a) made to reduce
Operating Expenses, provided that Tenant's prior written approval of cost-saving
Operating Expenses shall be required, such approval not to be unreasonably
withheld, or (b) to comply with any Laws or other governmental requirements
enacted or the scope of which is expanded after the Commencement Date; provided,
all such permitted capital expenditures (together with reasonable financing
charges) shall be amortized for purposes of this Lease over their useful lives;
    (ii)    Corporate Overhead - All costs associated with the operation of the
business of the entity which constitutes Landlord or Landlord's affiliated
organizations or Landlord's managing agent (as distinguished from the costs of
the operations of the Complex) including, but not limited to, any entity's
general corporate overhead, legal, risk management or other departmental costs
of off-site personnel, corporate and/or partnership accounting and legal costs,
asset management fees, administrative fees, placement/recruiting expenses for
employees whether they are assigned to the Complex or not, all costs associated
with start-up or move of a management office due to sale of the Building, change
of management companies or leasing company;



5

--------------------------------------------------------------------------------


(iii)    Leasing - Any cost relating to the marketing, solicitation, negotIatIon
and execution of leases of space in the Complex, including without limitation,
promotional and advertising expenses (including, without limitation) real estate
licenses and other industry certifications, health/sports club dues, employee
parking and transportation charges, tickets to special events, commissions,
finders fees, and referral fees, all expenses relating to the negotiation and
preparation of any lease, license, sublease or other such document, costs of
design, plans, permits, licenses, inspection, utilities for tenant spaces,
construction and clean up of tenant improvements to the Premises or the premises
of other tenants or other occupants, the amount of any allowances or credits
paid to or granted to tenants or other occupants of the Complex;
(iv)    Executive / Unrelated Salaries - Wages, salaries, fees, fringe benefits,
and any other form of compensation paid to any executive employee of Landlord
and!or Landlord's managing agent above the grade of Building Manager as such
term is commonly understood in the property management industry, provided,
however, all wages, salaries and other compensation otherwise allowed to be
included in Operating Expenses shall also exclude any portion of such costs
related to any employee's time devoted to other efforts unrelated to the
maintenance and operation of the Complex;
(v)    Competitively Bid/Arms Length Transactions - Any amount paid by Landlord
or Landlord's managing agent to a subsidiary or affiliate of Landlord or
Landlord's managing agent, or to any party as a result of a non-competitive
selection process where it was practicable to solicit mUltiple bids, for
management or other services to the Complex, or for supplies or other materials,
to the extent the cost of such services, supplies, or materials exceed the cost
that would have been paid had the services, supplies or materials been provided
by parties unaffiliated with the Landlord or Landlord's managing agent on a
competitive basis by reputable, professional firms customarily engaged in
providing such services, but this subsection shall not limit Landlord's ability
to include in Operating Expenses a 3% management fee in accordance with Section
3(B)(g) above;
(vi)    Financing / Ground Lease - Mortgage payments, debt costs or other
financing charges, costs of defending any lawsuits, costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord's interests
in the Complex, bad debt loss, rent loss or any reserves thereof, any rental
payments and related costs pursuant to any ground lease of land underlying all
or any portion of the Complex;
(vii)    Parking Charges - Any parking charges, either actual or not, for the
Landlord's and!or Landlord's managing agent's management, engineering,
maintenance, security, parking or other vendor personnel;
(viii)    Building Defects - Any costs incurred in connection with the original
design, construction, and clean-up of the Complex or any major changes to same,
including but not limited to, additions or deletions of floors, renovations of
the common areas (except as otherwise expressly permitted under this Section
3(B)), correction of defects in design and!or construction of the Complex
including defective equipment;
(ix)    Other Capital - Rentals and other related expenses incurred in leasing
air conditioning systems, elevators or other equipment, the cost of which if
purchased would be excluded from Operating Expenses as a capital cost, excepting
from this exclusion equipment not affixed to the Complex which is used in
providing janitorial or similar services and, further

6

--------------------------------------------------------------------------------


excepting from this exclusion such equipment rented or leased to remedy or
ameliorate an emergency condition or other short term need in the Complex;
(x)    Building Codes/ADA - Any cost incurred in connection with upgrading the
Complex to comply with insurance requirements, life safety codes, ordinances,
statutes, or other laws in effect prior to the Commencement Date, including
without limitation the Americans With Disabilities Act (or similar laws,
statutes, ordinances or rules imposed by the State, County, City, or other
agency where the Complex is located), including penalties or damages incurred as
a result of non-compliance;
(xi)    Hazardous Material - Any cost or expense related to monitoring, testing,
removal, cleaning, abatement or remediation of any Hazardous Materials (as
defined in Article 26 below), including toxic mold, in or about the Complex or
real property, and including, without limitation, hazardous substances in the
ground water or soil, except to the extent the same were caused by Tenant,
Tenant's subtenants, assignees or any Permitted Occupant (as that term is
defined in Section 18(G) below), or their employees, agents or contractors;
(xii)    Telecommunications - Any cost incurred in connection with modifying,
removing, upgrading, replacing, repairing or maintaining the Complex's
telecommunication systems, including the purchase, installation and operation of
any informational displays in the Complex's elevators or lobbies;
(xiii)    Reimbursements - Any cost of any service or items sold or provided to
tenants or other occupants for which Landlord or Landlord's managing agent has
been or is entitled to be reimbursed by such tenants or other occupants for such
service other than via an operating expense provision or has been or is entitled
to be reimbursed by insurance or otherwise compensated by parties other than
tenants of the Complex, to include replacement of any item covered by a
warranty;
(xiv)    Benefits to Others - Expenses in connection with services or other
benefits which are provided to another tenant or occupant of the Complex and
which are not available to Tenant;
(xv)    Other Taxes - Landlord's gross receipts taxes for the Complex, personal
and corporate income taxes, inheritance and estate taxes, other business taxes
and assessments, franchise, gift and transfer taxes, and all other Real Estate
Taxes relating to a period payable or assessed outside the term of the Lease;
(xvi)    Special Assessment - Special assessments or special taxes initiated as
a means of financing improvements to the Complex and the surrounding areas
thereof to the extent requested by Landlord, as opposed to special assessments
imposed by a governmental authority not at Landlord's request;
(xvii)    Advertising/Promotion/Gifts - All advertising and promotional costs
including any form of entertainment expenses, dining expenses, any costs
relating to tenant or vendor relation programs including flowers, gifts,
luncheons, parties, and other social events but excluding any cost associated
with life safety information or education services which are provided to the
tenants of the Complex;
(xviii)    Fines & Penalties - Any fines, costs, late charges, liquidated
damages, penalties, tax penalties or related interest charges, imposed on
Landlord or Landlord's managing agent

7

--------------------------------------------------------------------------------


except as a result of late payment or other act or omission by Tenant, Tenant's
agents, employees, or any Permitted Occupant;
(xix)    Contributions - Any costs, fees, dues, contributions or similar
expenses for political or charitable organizations;
(xx)    Art - Costs, other than those incurred in ordinary maintenance and
repair, for sculptures, paintings, fountains or other objects of art or the
display of such items;
(xxi)    Concessionaires - Any compensation or benefits paid to or provided to
clerks, attendants or other persons in commercial concessions operated by or on
behalf of the Landlord;
(xxii)    Insurance - (i) The cost of any insurance coverage, whether or not
required by any Holder which is related, in whole or in part, to (a) property or
casualty insurance coverage in amounts greater than the replacement cost of the
Property, or (b) lease enhancement insurance or other credit enhancement-related
insurance; or (ii) any increase in the cost of Landlord's insurance caused by a
specific use of another tenant or by Landlord; and
(xxiii)    Reserves - Any reserves of any kind.
(xxiv)    Environmental Certification - If the Building and/or the Complex does
not have such certifications as of the Commencement Date, any expenses incurred
by the Landlord in connection with its plans or efforts to obtain or renew any
form of certification for energy efficiency or environmental responsibility from
organizations or governmental agencies such as the United States Green Building
Council's Leadership in Energy and Environmental Design (LEED) certification,
Energy Star, Green Globes, etc., including, without limitation, consulting fees,
legal fees, architectural, design and/or engineering fees and submission fees.
However, nothing in this subsection shall prohibit Landlord from passing through
capital expenditures permitted by Subsection 3(B)(i) above.
(xxv)    Encroachments - Costs incurred by Landlord to correct encroachments of
improvements located at the Property that encroach onto neighboring property as
well as costs to correct neighboring encroachments of other owners' improvements
on to the Property.
The Property is part of a complex of buildings located at 3453, 3455, 3465 &
3475 East Foothill Boulevard, Pasadena, California ("Complex") which is shown on
the Site Plan attached hereto as Exhibit F and incorporated herein by this
reference ("Site Plan"). Tenant acknowledges that Operating Expenses include
operation and maintenance costs for such Complex. In the event that certain
Taxes or Operating Expenses relate solely to a particular building or buildings
or the parcel(s) on which such building or buildings is located, Landlord shall
allocate such Taxes and Operating Expenses to such building(s) and parcel(s) and
Tenant shall not be obligated to pay any such Taxes and Operating Expenses
allocated solely to any building other than the Building and/or solely to any
parcel other than the parcel on which the Building is located.
Notwithstanding anything to the contrary set forth in this Lease:
(aa) Gross Up Adjustment. If the Complex is not at least one hundred percent
(100%) occupied with occupants paying full rent during all or any portion of the
Base Year or any calendar year thereafter, Landlord shall make an appropriate
adjustment to those Operating Expenses which vary with occupancy for such year
(including, without limitation, management fees) to determine what the Complex
Operating Expenses would have been for such year if the Complex had been one
hundred percent (100%) occupied

8

--------------------------------------------------------------------------------


with occupants paying full rent during such year. Such gross up adjustments
shall be made by Landlord by increasing only the variable portion of those costs
which actually vary based upon the level of occupancy of the Complex.
(bb) Base Year Equivalency. In the event Landlord incurs costs associated with
or relating to Operating Expenses which were not part of Operating Expenses
during Tenant's entire Base Year or expenses associated with increased levels or
frequency of such services and such new or increased costs are within Landlord's
control, then such Operating Expenses that are within Landlord's control for the
Base Year shall be increased, including being grossed up to one hundred percent
(100%) level, by the reasonably estimated amount of such costs as if such costs
had been incurred and included in Operating Expenses during the entire Base
Year. The purpose of this provision is to result in an "apples to apples"
comparison between the Base Year and all subsequent calendar years with respect
to Operating Expenses that are within Landlord's control. Landlord shall
purchase insurance policies for the Complex at a market-competitive cost.
(cc) Real Estate Tax Adjustments. If the Complex is not fully assessed in the
Base Year and any subsequent calendar year, then the Landlord shall adjust the
subject year's Taxes to reflect what such year's Taxes would have been had the
Complex been fully completed and assessed for tax purposes. For purposes of
calculating Tenant's Prorata Share of Taxes, the Taxes incurred during the Base
Year and any subsequent year shall be calculated without regard to any
Proposition 8 reduction in Taxes for the Base Year and/or any subsequent year.
As a result, Landlord and Tenant acknowledge that the amounts of Taxes used in
calculations of the base year and in each year for which Tenant's Prorata Share
is determined may be greater than actual amounts, but shall, nonetheless, be the
amounts used to determine Tenant's Prorata Share. Furthermore, tax refunds under
Proposition 8 shall not be deducted from Taxes nor refunded to Tenant, but
rather shall be the sole property of Landlord. Landlord and Tenant acknowledge
that the preceding sentence is not intended to in any way affect (1) the
inclusion in Taxes of the statutory two percent (2%) annual increase in Taxes
(as such statutory increase may be modified by subsequent legislation), or (2)
the inclusion or exclusion of Taxes pursuant to the terms of Proposition 13,
which shall be governed pursuant to the terms of Section 3(A) above.
(dd) Other Adjustments. (I) Net Expenses - Operating Expenses and Taxes shall be
"net" only and shall therefore be reduced by all cash discounts, trade
discounts, quantity discounts, rebates, refunds, credits, or other amounts
received by Landlord or Landlord's managing agent, including any such related
amounts from tenants of the Complex other than pursuant to tax and operating
expense recovery provisions such as this, for its purchase of or provision of
any goods, utilities, or services; (II) Partial Year - Operating Expenses that
cover a period of time not entirely within the Tenn shall be prorated based on
the actual number of days in the year; (III) Duplicate Charges - Landlord shall
not (i) profit by including items in Operating Expenses and/or Taxes that are
otherwise also charged separately to others, or (ii) collect Operating Expenses
and/or Taxes from Tenant and all other tenants and/or occupants in the Complex
in an amount in excess of what Landlord actually incurred for the items included
in Operating Expenses and/or Taxes; and (IV) Consistency. Landlord's calculation
of Taxes and Operating Expenses shall be consistently applied to the extent
Taxes and Operating Expenses are within Landlord's control.
(ee) Controllable Operating Expenses. Beginning with the first calendar year
following the Base Year, Controllable Expenses (as hereinafter defined) shall
not increase by more than four percent (4.0%) over the prior calendar year's
Controllable Expenses, determined on a compounded and cumulative basis from the
Base Year). "Controllable Expenses" shall mean all Operating Expenses other than
union labor costs, insurance costs, all governmentally mandated costs and
expenses (including all taxes of any kind, to the extent such taxes are included
in Building Operating Expenses), utility costs, and insurance deductibles.

9

--------------------------------------------------------------------------------


(C)    Manner of Payment. Tenant's Prorata Share of Taxes and Operating Expenses
shall be paid in the following manner:
(i)    Landlord may reasonably estimate in advance the amounts Tenant shall owe
for Tenant's Prorata Share of Taxes and Operating Expenses for any full or
partial calendar year of the Term. In such event, Tenant shall pay such
estimated amounts, on a monthly basis in installments equal to one-twelfth of
the annual estimate, on or before the first day of each calendar month, together
with Tenant's payment of Base Rent. Such estimate may be reasonably adjusted
from time to time by Landlord, but may never exceed the 4% cap on Controllable
Operating Expenses.
(ii)    Within one hundred twenty (120) days after the end of each calendar
year, Landlord shall provide a statement (the "Statement") to Tenant showing:
(a) Tenant's Prorata Share of the amount of actual Taxes and Operating Expenses
for such calendar year, with a listing of amounts for major categories of
Operating Expenses, (b) any amount paid by Tenant towards Tenant's Prorata Share
of Taxes and Operating Expenses during such calendar year on an estimated basis,
and (c) any revised estimate of Tenant's obligations for Tenant's Prorata Share
of Taxes and Operating Expenses for the current calendar year.
(iii)    If the Statement shows that Tenant's estimated payments were less than
Tenant's actual obligations for Tenant's Prorata Share of Taxes and Operating
Expenses for such year, Tenant shall pay the difference. If the Statement shows
an increase in Tenant's estimated payments for the current calendar year, Tenant
shall pay the difference between the new and former estimates, for the period
from January 1 of the current calendar year through the month in which the
Statement is sent. Tenant shall make such payments within thirty (30) days after
Landlord sends the Statement.
(iv)    If the Statement shows that Tenant's estimated payments exceeded
Tenant's actual obligations for Tenant's Prorata Share of Taxes and Operating
Expenses, Tenant shall receive a credit for the difference against payments of
Rent next due. If the Term shall have expired and no further Rent shall be due,
Tenant shall receive a refund of such difference, within thirty (30) days after
Landlord sends the Statement.
(v)    So long as Tenant's obligations hereunder are not materially adversely
affected thereby, Landlord reserves the right to reasonably change, from time to
time, the manner or timing of the foregoing payments. In lieu of providing one
Statement covering Tenant's Prorata Share of Taxes and Operating Expenses,
Landlord may provide separate statements, at the same or different times. No
delay by Landlord in providing the Statement (or separate statements) shall be
deemed a default by Landlord or a waiver of Landlord's right to require payment
of Tenant's obligations for actual or estimated Taxes or Operating Expenses.
(D)    Proration. If the Term commences other than on January 1, or ends other
than on December 31, Tenant's obligations to pay estimated and actual amounts
towards Tenant's Prorata Share of Taxes and Operating Expenses for such fIrst or
final calendar years shall be prorated to reflect the portion of such years
included in the Term. Such proration shall be made by mUltiplying the total
estimated or actual (as the case may be) amount of Tenant's Prorata Share of
Taxes and Operating Expenses, for such calendar years, by a fraction, the
numerator of which shall be the number of days of the Term during such calendar
year, and the denominator of which shall be three hundred and sixty-fIve (365).
(E)    Landlord's Records. Landlord shall maintain records respecting Taxes and
Operating Expenses and determine the same in accordance with sound accounting
and management practices,

10

--------------------------------------------------------------------------------


consistently applied. Taxes and Operating Expenses shall be calculated on a full
accrual basis. Landlord reserves the right to change to a cash system of
accounting and, in such event, Landlord shall make reasonable and appropriate
accrual adjustments to ensure that each calendar year includes substantially the
same recurring items. Provided no monetary Default then exists, after receiving
an annual Statement and giving Landlord thirty (30) days prior written notice
thereof, Tenant may inspect or audit Landlord's records relating to Taxes and
Operating Expenses for the period of time covered by such Statement and for the
prior year in accordance with the following provisions. If Tenant fails to
object to the calculation of Taxes and/or Operating Expenses on an annual
Statement within two (2) years after the Statement has been delivered to Tenant
or if Tenant fails to conclude its audit or inspection within one hundred twenty
(120) days after objecting to the same (provided that Landlord makes its records
available to Tenant as set forth in this Section 3(E), and provided that such
time period shall be extended in the event of any actual or threatened
litigation and/or arbitration relating to any disputed Taxes and/or Operating
Expenses), then Tenant shall have waived its right to object to the calculation
of Taxes and Operating Expenses set forth on such Statement and the calculation
of Taxes and Operating Expenses set forth on such Statement shall be final, but
subject to Tenant's right to audit the prior year as set forth in the preceding
sentence. Tenant's audit or inspection shall be conducted at the Complex or at
another office maintained by Landlord in the Los Angeles, California area, shall
not unreasonably interfere with the conduct of Landlord's business, and shall be
conducted only between 8:00 a.m. and 6:00 p.m. Tenant shall pay the cost of such
audit or inspection unless the total Taxes and/or Operating Expenses for the
period in question is determined to be in error by more than 4% in the
aggregate, in which case Landlord shall pay the audit cost. Tenant may not
conduct an inspection or have an audit performed more than once during any
calendar year. If such inspection or audit reveals that an error was made in the
Taxes and/or Operating Expenses previously charged to Tenant, then Landlord
shall refund to Tenant any overpayment of such costs, or Tenant shall pay to
Landlord any underpayment of such costs, as the case may be, within thirty (30)
days after notification thereof. Tenant shall maintain the results of each such
audit or inspection confidential (and shall not disclose it to any person or
entity other than its legal and financial consultants, who will also keep it
confidential, or as required by any Laws or in connection with any dispute or
litigation relating to this Lease) and shall not be permitted to use any third
party to perform such audit or inspection other than an independent firm: (1)
that is not compensated on a contingency fee basis or in any other manner that
is dependent upon the results of such audit or inspection (and Tenant shall
certify the same to Landlord in writing as to any particular firm upon receipt
of written request from Landlord), and (2) that agrees with Tenant to maintain
the 'results of such audit or inspection confidential (and shall not disclose it
to any person or entity other than as required by any Laws or in connection with
any dispute or litigation relating to this Lease). Nothing in this section shall
be construed to limit, suspend, or abate Tenant's obligation to pay Rent when
due, including Additional Rent.
(F)    Rent and Other Charges. "Additional Rent" means Tenant's Prorata Share of
Taxes and Tenant's Prorata Share of Operating Expenses. Base Rent, Additional
Rent and any other amounts which Tenant is or becomes obligated to pay Landlord
under this Lease or other agreement entered in connection herewith, are
sometimes herein referred to collectively as "Rent," and all remedies applicable
to the non-payment of Rent shall be applicable thereto. Rent shall be paid at
any office maintained by Landlord or its agent at the Property or at such other
place as Landlord may designate.
ARTICLE 4
Use and Rules
Tenant shall use the Premises for general office use and other legally permitted
uses, consistent with a first class suburban office building campus, and for no
other purpose whatsoever, in compliance with all applicable Laws and all
covenants, conditions and restrictions of record applicable to Tenant's use or
occupancy of the Premises, and without unreasonably disturbing or interfering
with any other tenant or occupant of the Complex, subject to Tenant's parking
rights under Article 35 below, including, but not

11

--------------------------------------------------------------------------------


limited to, any requirements of changes to the Building related to or affected
by Tenant's acts, occupancy or use of or alterations to the Premises but any
such changes to the base building portions of the Building, the Systems and
Equipment, and/or what would be considered common area portions of the Building
if the Building were a multi-tenant building, shall be performed by Landlord and
the same shall be included in Operating Expenses to the extent the same are
allowed pursuant to Article 3 above, and in no event shall any such costs for
any year subsequent to the Base Year be added to the Base Year pursuant to
Section (3)(bb) above). Notwithstanding the preceding sentence, Tenant shall be
responsible at Tenant's expense for such compliance and changes if such
compliance and/or changes are required by Tenant's alterations to the Premises
and/or Tenant's use of the Premises for other than general office use. Tenant
shall not use the Premises in any manner so as to cause a cancellation of
Landlord's insurance policies or an increase in the premiums thereunder, unless
Tenant pays for any such increase in premiums. To the extent that the same do
not conflict with the terms of this Lease, Tenant shall comply with, and shall
cause its Permitted Transferees, Permitted Occupants, invitees, employees,
contractors and agents to comply with, all rules set forth in Rider One attached
hereto (the "Rules"). Landlord shall have the right to reasonably amend such
Rules and supplement the same with other reasonable Rules (not expressly
inconsistent with this Lease) relating to the Property, or the promotion of
safety, care, cleanliness or good order therein, and all such amendments or new
Rules shall be binding upon Tenant after five (5) days' notice thereof to Tenant
to the extent that the same do not conflict with the terms of this Lease. All
Rules shall be applied on a non-discriminatory basis, but nothing herein shall
be construed to give Tenant or any other Person any claim, demand or cause of
action against Landlord arising out of the violation of such Rules by any other
tenant, occupant, or visitor of the Property, or out of the enforcement or
waiver of the Rules by Landlord in any particular instance; provided that
Landlord shall use commercially reasonable efforts comparable to those that
would be used by other landlords of comparable buildings in the vicinity of the
Building, to secure compliance by other tenants of the Complex with the Rules.
ARTICLE 5
Services and Utilities
Landlord shall provide the following services and utilities (the cost of which
shall be included in Operating Expenses unless otherwise stated herein). Except
in cases of emergency where no prior notice is required, Landlord shall be
required to provide prior notice as described in the last paragraph of Article
28 of this Lease (and subject to the last paragraph of Article 19 of this Lease)
in order to enter the Premises in order to provide services under this Article
5.
    (A)    Landlord shall repair and replace, at Tenant's expense, all electric
lighting bulbs, tubes, ballasts, and starters.
(B)    Heat and air-conditioning at such temperatures and in such amounts as are
standard for comparable buildings in the vicinity of the Building from 7:00 a.m.
until 7:00 p.m. Monday through Friday and 8:00 a.m. until I :00 p.m. on
Saturday, except on Holidays. "Holidays" shall mean all federally observed
holidays, including New Year's Day, President's Day, Memorial Day, Independence
Day, Labor Day, Veterans' Day, Thanksgiving Day, and Christmas Day. Tenant may
operate supplemental HV AC installed and paid for by Tenant in accordance with
the requirements of this Lease twenty-four (24) hours a day, seven (7) days a
week, three hundred sixty-five (365) days a year.
(C)    Water for drinking, lavatory and toilet purposes.
(D)    At Tenant's expense (i.e., not included in Operating Expenses), customary
office cleaning and trash removal service Monday through Friday or Sunday
through Thursday, excluding Holidays, consistent with standards for comparable
buildings in the Building's submarket. Except with respect to any space in
addition to the Premises which Tenant leases in the Complex and which comprises
less than an entire building, at Tenant's option Tenant shall provide at
Tenant's expense customary office


cleaning and trash removal service Monday through Friday or Sunday through
Thursday, excluding Holidays, consistent with standards for comparable buildings
in the Building's submarket.

12

--------------------------------------------------------------------------------


(E)    Operatorless passenger elevator service twenty-four (24) hours a day,
seven (7) days a week, three hundred sixty-five (365) days a year. One of such
elevators may be a "swing" elevator for use also as a freight elevator.
(F)    Access to the Premises twenty-four (24) hours a day, seven (7) days a
week, three hundred sixty-five (365) days a year.
(G)    If reasonable and feasible, Landlord shall provide extra utilities or
services requested by Tenant provided the request does not involve modifications
or additions to existing Systems and Equipment. Tenant shall pay for extra
utilities or services at rates set by Landlord in its reasonable discretion
consistent with charges for similar extra utilities or services at comparable
buildings in the Building'S submarket, provided that Tenant may elect, in
Tenant's sole discretion, to obtain such utilities and/or services directly from
a provider instead of from Landlord, and Landlord shall not be entitled to
charge Tenant for any such utilities and/or services. Payment shall be due at
the same time as Base Rent or, if billed separately, shall be due within thirty
(30) days after billing. If Tenant shall fail to make any payment for additional
services, Landlord may, without notice to Tenant and in addition to all other
remedies available to Landlord, discontinue the additional services. Landlord
may install and operate meters or any other reasonable system for monitoring or
estimating any services or utilities used by Tenant in excess of those required
to be provided by Landlord under this Article (including a system for Landlord's
engineer to reasonably estimate any such excess usage). If such system indicates
such excess services or utilities, Tenant shall pay Landlord's reasonable
charges for installing and operating such system and any supplementary
air-conditioning, ventilation, heat, electrical or other systems or equipment
(or adjustments or modifications to the existing Systems and Equipment), and
Landlord's reasonable charges for such amount of excess services or utilities
used by Tenant. Notwithstanding the foregoing, Landlord may impose a reasonable
charge for any extra utilities and services, including, without limitation, air
conditioning, electricity, and water, provided by Landlord by reason of: (i) any
use of the Premises at any time other than the hours set forth above; (ii) any
utilities or services beyond what Landlord agrees herein to furnish; or (iii)
special electrical, cooling and ventilating needs created by Tenant's telephone
equipment, computer, electronic data processing equipment, copying equipment,
illuminated signage (if permitted hereunder) and other such equipment or uses.
Landlord, at its option, may require installation of metering devices at
Tenant's expense for the purpose of metering Tenant's utility consumption.
Notwithstanding anything to the contrary set forth herein, Landlord hereby
represents and warrants that all charges by Landlord pursuant to this Section
shall be based solely upon Landlord's actual cost and expense without mark-up,
profit or accelerated depreciation, provided, however, that Tenant shall be
required to pay Landlord as additional Rent Seven Dollars ($7.00) per hour of
after-hours HVAC time to compensate for additional wear and tear on the
Property's HV AC equipment.
(H)    All electricity used by Tenant in the Premises shall not be included in
Operating Expenses and instead shall be paid by Tenant by a separate charge
billed by the applicable utility company and payable directly by Tenant.
Electrical service to the Premises may be furnished by one or more companies
providing electrical generation, transmission and distribution services, and the
cost of electricity may consist of several different components or separate
charges for such services, such as generation, distribution and stranded cost
charges. In the event Tenant elects, in Tenant's sole discretion, to have
Landlord provide electrical services to the 3465 Building, Landlord shall have
the exclusive right (i) to choose the company or companies to provide electrical
service to the Property and the Premises, (ii) to aggregate the electrical
service for the Property and the Premises with other buildings or properties,
(iii) to purchase electrical service through an agent, broker or buyer's group,
and (iv) to change the electrical service provider or manner of purchasing
electrical service from time to time. In the event Tenant elects, in Tenant's
sole discretion, to contract directly for electrical services to the 3465
Building,

13

--------------------------------------------------------------------------------


Tenant shall have the exclusive right (i) to choose the company or companies to
provide electrical service to the 3465 Building, (ii) to purchase electrical
service through an agent, broker or buyer's group, and (iii) to change the
electrical service provider or manner of purchasing electrical service from time
to time.
(I)    Landlord shall use reasonable efforts to restore any service required of
it that becomes unavailable; however, such unavailability shall not render
Landlord liable for any damages caused thereby, be a constructive eviction of
Tenant, constitute a breach of any implied warranty, or, except as provided in
the next sentence, entitle Tenant to any abatement of Tenant's obligations
hereunder. If, however, Tenant is prevented from using the Premises because of
the unavailability of any service to be provided by Landlord hereunder for a
period of three (3) consecutive business days following Landlord's receipt from
Tenant of a written notice regarding such unavailability and such unavailability
is within Landlord's reasonable control and is not caused by or through Tenant
or by an accident, breakage or repairs, strikes, lockouts or other labor
disturbance or labor dispute of any character, governmental regulation,
moratorium or other governmental action or inaction, inability despite the
exercise of reasonable diligence to obtain electricity, water or fuel, service
interruptions or any other unavailability of utilities resulting from causes
beyond Landlord's control including, without limitation, any utility service
provider initiated "brown out" or "blackout", then Tenant shall, as its
exclusive remedy be entitled to a reasonable abatement of Rent for each
consecutive day (after such three (3) business day period) that Tenant is so
prevented from using the Premises.
ARTICLE 6
Alterations and Liens
Tenant shall not make any Alterations ("Alterations" or "Tenant Work") without
the prior written consent of Landlord, which consent shall not be withheld
provided Tenant's proposed Alterations meet the Drawing Criteria (defined in the
Workletter). Before entering the Property, any contractor engaged by Tenant must
provide Landlord a certificate of insurance proving that such contractor
satisfies or exceeds Landlord's standard insurance requirements. Landlord may
impose the following requirements as the sole conditions to such consent: the
submission of plans and specifications for Landlord's prior written approval
(which shall not be unreasonably withheld, conditioned or delayed); obtaining
necessary permits; either Tenant or Tenant's contractor obtaining insurance as
required by Section (9)(B)(vii) below as well as CGL and worker's compensation
insurance; prior approval (which shall not be unreasonably withheld, conditioned
or delayed) of general contractors (provided that the following contractors are
hereby approved by Landlord: Corporate Contractors, Pinnacle Contractors, Howard
Building Corporation, Phoenix Contractors); receipt of contractor and
subcontractor lien waivers; affidavits listing all contractors, subcontractors
and suppliers; Tenant's use of commercially reasonable efforts without the
expenditure of any money to ensure the ability of Tenant's contractors to work
in harmony with other contractors at the Complex without picketing or any other
adverse consequences; affidavits from engineers reasonably acceptable to
Landlord stating that the Tenant Work will not adversely affect the Systems and
Equipment or the structure of the Property (to the extent reasonably necessary
to show that the Alterations meet the Drawing Criteria); and requirements as to
the manner and times in which such Tenant Work shall be done (provided there
shall be no requirements as to the manner and times in which such Tenant Work
shall be done with respect to the 3465 Building). All Tenant Work shall be
performed in a good and workmanlike manner in accordance with approved plans and
specifications (to the extent plan approval is required) and all materials used
shall be of a quality comparable to or better than those in the Premises and
Property. To the extent such Alterations or Tenant Work would impact the Systems
and Equipment, the structure of the Property, or the exterior of the Building,
Tenant shall reimburse Landlord for all third party out of pocket costs
actually, reasonably incurred by Landlord reviewing Tenant's plans and
specifications relating to such Alterations or Tenant Work. Consent or
supervision by Landlord shall not be deemed a warranty as to the adequacy of the
design, workmanship or quality of materials, and Landlord hereby expressly
disclaims any responsibility

14

--------------------------------------------------------------------------------


or liability for the same. Landlord shall under no circumstances have any
obligation to repair, maintain or replace any portion of the Tenant Work.
Notwithstanding anything to the contrary set forth herein, Tenant shall not be
required to obtain Landlord's prior consent with respect to any strictly
cosmetic work performed within the Premises by Tenant, such as the installation
of wall coverings or floor coverings, and/or any Alterations which (i) do not
materially adversely affect the Building's structure and/or the Building's
Systems and Equipment, and (ii) do not cost in excess of Seventy-Five Thousand
($75,000).
    Tenant shall keep the Property and Premises free from any mechanic's,
materialman's or similar liens or other such encumbrances in connection with any
Tenant Work on or respecting the Premises not performed by or at the request of
Landlord, and shall indemnify and hold Landlord harmless from and against any
claims, liabilities, judgments, or costs (including reasonable attorneys' fees)
arising out of the same or in connection therewith. Tenant shall give Landlord
notice at least twenty (20) days prior to the commencement of any Tenant Work
(or such additional time as may be necessary under applicable Laws), to afford
Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. If Tenant fails, within 20 days after the date of the filing
of the lien, to discharge such lien, Landlord may, but shall not be required or
expected to, remove such lien in such manner as Landlord may, in its sole
discretion, determine, and the full cost thereof, together with all Landlord's
fees and costs, including attorney fees, shall be due and payable by Tenant to
Landlord immediately upon Tenant's receipt of Landlord's notice therefor. The
amount so paid shall be deemed additional Rent under this Lease payable upon
demand, without limitation as to other remedies available to Landlord under this
Lease. Nothing contained in this Lease shall authorize Tenant to do any act
which shall subject Landlord's title to the Property or Premises to any lien or
encumbrance whether claimed by operation of law or express or implied contract.
Any claim to a lien or encumbrance upon the Property or Premises arising in
connection with any Tenant Work on or respecting the Premises not performed by
or at the request of Landlord shall be null and void, or at Landlord's option
shall attach only against Tenant's interest in the Premises and shall in all
respects be subordinate to Landlord's title to the Property and Premises.
After the Commencement Date, construction in the Premises by Tenant shall comply
with the Building's environmental and energy efficiency initiatives in effect at
the time of construction. Such initiatives may include, but shall not be limited
to, usage of low VOC construction materials (including, without limitation, low
VOC paint and carpet); energy efficient lighting (and controls), equipment, and
appliances; HV AC efficiencies; water use reduction; CFC reduction; recycling;
construction waste management; usage of locally manufactured materials; usage of
rapidly renewable materials; and usage of recycled materials.
All contractors and subcontractors shall be required to procure and maintain
insurance against such risks, in such amounts, and with such companies as
Landlord may reasonably require consistent with Article 9 of this Lease.
Certificates of such insurance, with paid receipts therefor, must be received by
Landlord before any work is commenced. All contracts between Tenant and a
contractor must explicitly require the contractor to (a) name Landlord and
Landlord's agents as additional insureds and (b) indemnify and hold harmless
Landlord and Landlord's agents.
ARTICLE 7
Repairs and Maintenance
Landlord shall repair and maintain the Premises, Property, and the Systems and
Equipment in good condition, working order and repair, consistent with first
class suburban office building standards for the submarket in which the Building
is located, the cost of which shall be included in Operating Expenses to the
extent allowed pursuant to Article 3 above. However, Tenant shall indemnify
Landlord and pay for any repairs, maintenance and replacements to areas of the
Property caused by the gross negligence or misconduct of Tenant or its
employees, agents, contractors, or visitors (notwithstanding

15

--------------------------------------------------------------------------------


anything to the contrary contained in this Lease). Except in cases of emergency
where no prior notice is required, Landlord shall be required to provide prior
notice as described in the last paragraph of Article 28 of this Lease (and
subject to the last paragraph of Article 19 of this Lease) n order to enter the
Premises in order to provide repair and maintenance under this Article 7.
ARTICLE 8
Casualty Damage
Subject to Article 6 and the remainder of this Article 8, Landlord shall use
available insurance proceeds to restore the Premises, parking areas of the
Complex, or any common areas of the Property providing access thereto which are
damaged by fire or other casualty during the Term. Such restoration shall be to
substantially the condition prior to the casualty, except for modifications
required by zoning and building codes and other Laws or by any Holder, any other
modifications to the common areas deemed desirable by Landlord (provided access
to the Premises and parking are not materially impaired), and except that
Landlord shall not be required to repair or replace any of Tenant's furniture,
furnishings, fixtures or equipment, or any alterations or improvements in excess
of any work performed or paid for by Landlord under the terms, covenants and
conditions of any separate agreement therefor signed by the parties hereto.
Landlord shall not be liable for any inconvenience or annoyance to Tenant or its
visitors, or injury to Tenant's business resulting in any way from such damage
or the repair thereof. However, Landlord shall allow Tenant a proportionate
abatement of Rent during the time and to the extent the Premises (or any portion
thereof) are unfit for occupancy for the purposes permitted under this Lease
and/or the parking rights granted to Tenant pursuant to this Lease are
materially adversely affected by such casualty and the Premises (or any portion
thereof) are not occupied by Tenant as a result thereof (unless Tenant or its
employees or agents intentionally caused the damage). Notwithstanding the
foregoing, Landlord may terminate this Lease by giving Tenant written notice of
termination within sixty (60) days after the date of damage (such termination
notice to include a termination date providing at least ninety (90) days for
Tenant to vacate the Premises), if the Property shall be damaged by fire or
other casualty such that: (a) repairs to the Premises and access thereto cannot
reasonably be completed within two hundred seventy (270) days after the casualty
without the payment of overtime or other premiums, (b) more than twenty-five
percent (25%) of the Premises is affected by the damage and fewer than
twenty-four (24) months remain in the Term, or any material damage occurs to the
Premises during the last twelve (12) months of the Term (unless Tenant exercises
an available renewal option), or (c) any Holder shall require that the insurance
proceeds or any portion thereof be used to retire the Mortgage debt (or shall
terminate the ground lease, as the case may be), or the damage is not fully
covered by Landlord's insurance policies (excluding the deductible). Tenant
shall have the option to terminate this Lease in the event that (x) Landlord
informs Tenant that repairs to the Premises, parking areas, and access thereto
cannot be substantially completed within two hundred seventy (270) days of the
casualty, (y) repairs to the Premises, parking areas and access thereto are not
in fact substantially completed within two hundred seventy (270) days of the
casualty, or (z) any material damage occurs to the Premises during the last
twelve (12) months of the Term. If Tenant elects to terminate pursuant to clause
(x) in the preceding sentence, Tenant must do so, if at all, within fifteen (15)
days of Tenant's receipt of Landlord's notice informing that repairs cannot be
completed within 270 days. Tenant acknowledges that this Article represents the
entire agreement between the parties respecting casualty damage to the Premises
or the Property. Tenant hereby waives the provisions of Section 1932(2) and
1933(4) of the California Civil Code and any other applicable law providing for
termination of a hiring upon destruction of the thing hired, which are
superseded by this Article 8. In the event of any termination under this Article
8, Landlord shall promptly return to Tenant the Letter of Credit, provided that,
if applicable, Landlord may draw upon the Letter of Credit to the extent
Landlord is permitted to do so under this Lease before Landlord returns the
Letter of Credit.



16

--------------------------------------------------------------------------------


ARTICLE 9
Insurance. Subrogation. and Waiver of Claims
(A)    Tenant shall not conduct any activity, or place any equipment or other
item in or about the Premises, the Building or the Property, which will in any
way increase the rate of property insurance or other insurance on the Property
unless Tenant pays such increase. If any increase in the rate of property or
other insurance is due to any activity, equipment or other item of Tenant, then
(whether or not Landlord has consented to such activity, equipment or other
item) Tenant shall have the option to either (i) pay as additional rent due
hereunder the amount of such increase or (ii) discontinue such activity or
remove such equipment or other item. The statement of any applicable insurance
company or insurance rating organization (or other organization exercising
similar functions in connection with the prevention of fIre or the correction of
hazardous conditions) that an increase is due to any such activity, equipment or
other item shall be conclusive evidence thereof.
(B)    Throughout the Term, Tenant shall obtain and maintain the following
insurance coverages written with companies with an A.M. Best A-, X or better
rating and S&P rating of at least A-:
(i)    Commercial General Liability ("CGL") insurance (written on an occurrence
basis) with limits not less than One Million Dollars ($1,000,000) combined
single limit per occurrence, Two Million Dollar ($2,000,000) annual general
aggregate (on a per location basis), Two Million Dollars ($2,000,000)
products/completed operations aggregate, One Million Dollars ($1,000,000)
personal and advertising injury liability, Fifty Thousand Dollars ($50,000) fIre
damage legal liability, and Five Thousand Dollars ($5,000) medical payments. CGL
insurance shall be written on a current ISO occurrence form (or a substitute
form providing equivalent or broader coverage) and shall cover liability arising
from Premises, operations, independent contractors, products-completed
operations, personal injury, advertising injury and liability assumed under an
insured contract.
(ii)    Workers Compensation insurance as required by the applicable state law,
and Employers Liability insurance with limits not less than One Million Dollars
($1,000,000) for each accident, One Million Dollars ($1,000,000) disease policy
limit, and One Million Dollars ($1,000,000) disease each employee.
(iii)    Commercial Auto Liability insurance (if applicable) covering
automobiles owned, hired or used by Tenant in carrying on its business with
limits not less than One Million Dollars ($1,000,000) combined single limit for
each accident.
(iv)    Umbrella/Excess Insurance coverage on a follow form basis in excess of
the CGL, Employers Liability and Commercial Auto Policy with limits not less
than Five Million Dollars ($5,000,000) per occurrence and Five Million Dollars
($5,000,000) annual aggregate.
(v)    Special Form Property Insurance covering Tenant's property, furniture,
furnishings, fixtures, improvements, and equipment located at the Building. If
Tenant is responsible for any machinery, Tenant shall maintain boiler and
machinery insurance.
(vi)    Business Interruption and Extra Expenses insurance in amounts typically
carried by prudent tenants engaged in similar operations, but in no event in an
amount less than double the annual Base Rent then in effect. Such insurance
shall reimburse Tenant for direct and indirect loss of earnings and extra
expense attributable to all perils insured against.

17

--------------------------------------------------------------------------------


(vii)    Builder's Risk (or Building Constructions) insurance during the course
of construction of any Alteration, including during the performance of Tenant's
Work and until completion thereof. Notwithstanding anything to the contrary set
forth herein, Tenant shall not be obligated to carry the insurance described in
this subsection if such insurance is carried by Tenant's contractor. Such
insurance shall be on a form covering Landlord, Landlord's architects,
Landlord's contractor or subcontractors (to the extent applicable), Tenant and
Tenant's contractors, as their interest may appear, against loss or damage by
fire, vandalism, and malicious mischief and other such risks as are customarily
covered by the so-called "broad form extended coverage endorsement" upon all
Alterations or Tenant's Work in place and all materials stored at the Premises,
and all materials, equipment, supplies and temporary structures of all kinds
incident to Alterations or Tenant's Work and builder's machinery, tools and
equipment, all while forming a part of, or on the Premises, or when adjacent
thereto, while on drives, sidewalks, streets or alleys, all on a completed value
basis for the full insurable value at all times. Said Builder's Risk Insurance
shall contain an express waiver of any right of subrogation by the insurer
against Landlord, its agents, employees and contractors.
(C)    Landlord and Landlord's agents shall be endorsed on each policy as
additional insureds as it pertains to the CGL, Umbrella, and Auto policy, and
coverage shall be primary and noncontributory. Landlord shall be a loss payee on
the Property policy in respect of Tenant's improvements to the extent that
Landlord is responsible for the repair and replacement of same under this Lease.
All insurance shall (1) contain an endorsement that such policy shall remain in
full force and effect notwithstanding that the insured may have waived its right
of action against any party prior to the occurrence of a loss (Tenant hereby
waiving its right of action and recovery against and releasing Landlord and
Landlord's Representatives from any and all liabilities, claims and losses for
which they may otherwise be liable to the extent Tenant is covered by insurance
carried or required to be carried under this Lease); (2) provide that the
insurer thereunder waives all right of recovery by way of subrogation against
Landlord and Landlord's representatives in connection with any loss or damage
covered by such policy (and Tenant shall provide evidence of such waiver); and
(3) be acceptable in form and content to Landlord. Tenant shall cause its
insurance carrier to provide Landlord with 30 days advance notice (10 days for
non-payment of premium) of any cancellation, failure to renew, reduction of
amount of insurance or change in Tenant's insurance coverage if it is reasonable
and customary for an office tenant in the Building'S submarket to obtain such an
undertaking from its insurance carrier. In the event Tenant's insurance carrier
will not agree to provide Landlord advance notice as aforesaid, then Tenant
shall give Landlord notice of cancellation, failure to renew, reduction of
amount of insurance, or change of Tenant's insurance coverage no later than two
(2) business days after Tenant learns of such cancellation, failure to renew,
reduction of amount of insurance, or change of coverage. After the expiration of
the initial Term, Landlord reserves the right from time to time to reasonably
require higher minimum amounts or different types of insurance consistent with
market requirements of similar properties in the vicinity of the Complex. Tenant
shall deliver an ACORD 25 certificate or its equivalent with respect to all
liability and personal property insurance and an ACORD 28 certificate or its
equivalent with respect to all commercial property insurance and receipts
evidencing payment therefor (and, upon request, copies of all required insurance
policies, including endorsements and declarations) to Landlord on or before the
Commencement Date and at least annually thereafter. If Tenant fails to provide
evidence of insurance required to be provided by Tenant hereunder, prior to
commencement of the Lease Term and thereafter within thirty (30) days following
Landlord's request during the Term (and in any event within thirty (30) days
prior to the expiration date of any such coverage, any other cure or grace
period provided in this Lease not being applicable hereto), Landlord shall be
authorized (but not required) after ten (10) days' prior notice to procure such
coverage in the amount stated with all costs thereof to be chargeable to Tenant
and payable as additional rent upon written invoice therefor.

18

--------------------------------------------------------------------------------


(D)    Landlord agrees to carry and maintain special form property insurance
(with replacement cost coverage) covering the Building and Landlord's property
therein in an amount required by its insurance company to avoid the application
of any coinsurance provision. Landlord hereby waives its right of recovery
against Tenant and releases Tenant from any and all liabilities, claims and
losses for which Tenant may otherwise be liable to the extent Landlord receives
proceeds from its property insurance therefor. Landlord shall secure a waiver of
subrogation endorsement from its insurance carrier. Landlord also agrees to
carry and maintain commercial general liability insurance in limits it
reasonably deems appropriate (but in no event less than the limits required by
Tenant above). Landlord may elect to carry such other additional insurance or
higher limits as it reasonably deems appropriate. Tenant acknowledges that
Landlord shall not carry insurance on, and shall not be responsible for damage
to, Tenant's personal property or any Alterations (including Tenant's Work), and
that Landlord shall not carry insurance against, or be responsible for any loss
suffered by Tenant due to, interruption of Tenant's business.
ARTICLE 10
Condemnation
If (a) the whole or any material part of the Premises, parking areas of the
Complex, or the Property shall be taken by power of eminent domain or condemned
by any competent authority for any public or quasi-public use or purpose; (b)
any adjacent property or street shall be so taken or condemned, or reconfigured
or vacated by such authority in such manner as to require the use,
reconstruction or remodeling of any part of the Premises or the Property, or (c)
Landlord shall grant a deed or other instrument in lieu of such taking by
eminent domain or condemnation, then Landlord shall have the option to terminate
this Lease upon ninety (90) days' notice, provided such notice is given no later
than one hundred eighty (180) days after the date of such taking, condemnation,
reconfiguration, vacation, deed or other instrument. Tenant shall have
reciprocal termination rights if the whole or any material part of the Premises
or the parking areas of the Complex is permanently taken or if access to the
Premises is permanently and materially impaired. Landlord shall be entitled to
receive the entire award or payment in connection therewith, except that Tenant
shall have the right to file any separate claim available to Tenant for any
taking of Tenant's personal property and of fixtures belonging to Tenant and
removable by Tenant upon expiration of the Term and for moving expenses (so long
as such claim does not diminish the award available to Landlord or any Holder,
and such claim is payable separately to Tenant). All Rent shall be apportioned
as of the date of such termination, or the date of such taking, whichever shall
first occur. Rent shall be proportionately abated if any part of the Premises
shall be taken and this Lease shall not be so terminated. In the event of any
termination under this Article 10, Landlord shall promptly return to Tenant the
Letter of Credit, provided that, if applicable, Landlord may draw upon the
Letter of Credit to the extent Landlord is permitted to do so under this Lease
before Landlord returns the Letter of Credit. Tenant hereby waives any provision
of California law that conflicts with the foregoing provisions of this Article
10 including, without limitation, Sections 1265.110-1265.160 of the California
Code of Civil Procedure.
ARTICLE 11
Return of Possession
At the expiration or earlier termination of this Lease or Tenant's right of
possession of the Premises, Tenant shall surrender possession of the Premises in
the condition required under Article 7, ordinary wear and tear excepted, and
shall surrender all keys, any key cards, and any parking stickers or cards, to
Landlord, and advise Landlord as to the combination of any locks or vaults then
remaining in the Premises, and shall remove all trade fixtures and personal
property. All improvements, fixtures and other items permanently affixed to the
Premises (except trade fixtures and personal property belonging to Tenant),
whether installed by Tenant or Landlord, shall be Landlord's property and shall
remain upon the Premises, all without compensation, allowance or credit to
Tenant. However, by giving Tenant notice at

19

--------------------------------------------------------------------------------


the time Landlord approves any particular Tenant Work or Alterations pursuant to
Article 6, above, Landlord may require Tenant to promptly remove any or all such
Tenant Work and/or Alterations as are designated in such notice and restore the
Premises to the condition prior to the installation of such items; provided
Landlord shall not require removal of standard and customary office
improvements. In no event shall Landlord be entitled to require removal of
Tenant's initial improvements installed pursuant to the Workletter except as
otherwise expressly provided herein with respect to Tenant's generator
improvements. If Tenant shall fail to perform any repairs or restoration, or
fail to remove any items from the Premises or the Property required hereunder,
Landlord may do so, and Tenant shall pay Landlord the cost thereof upon demand.
Any and all property that may be removed from the Premises or the Property by
Landlord pursuant to any provisions of this Lease or any Law, to which Tenant is
or may be entitled, may be handled, removed or stored in a commercial warehouse
or otherwise by Landlord at Tenant's risk, cost or expense, and Landlord shall
in no event be responsible for the value, preservation or safekeeping thereof.
Tenant shall pay to Landlord, upon demand, any and all expenses incurred in any
removal and all storage charges as long as the same is in Landlord's possession
or under Landlord's control. Any property, which is not removed from the
Premises or which is not retaken from storage by Tenant within thirty (30) days
after expiration or earlier termination of this Lease or of Tenant's right to
possession of the Premises, shall, at Landlord's option, be conclusively
presumed to have been abandoned and thus to have been conveyed by Tenant to
Landlord as if by bill of sale without payment by Landlord.
ARTICLE 12
Holding Over
Unless Landlord expressly agrees otherwise in writing, if Tenant shall retain
possession of the Premises or any part thereof after expiration or earlier
termination of this Lease, then during the first thirty (30) days of such
holdover Tenant shall pay Landlord one hundred fifty percent (150%) of the
amount of Rent then applicable (or the highest amount permitted by Law,
whichever shall be less) on a per month basis without reduction for partial
months during the holdover and thereafter Tenant shall pay two hundred percent
(200%) of the amount of Rent then applicable (or the highest amount permitted by
Law, whichever shall be less) on a per month basis without reduction for partial
months during the holdover. Landlord shall diligently seek to mitigate such
damages. In no event shall Tenant be responsible for consequential damages as a
result of such holding over. The foregoing provisions shall not serve as
permission for Tenant to holdover, nor serve to extend the Term (although Tenant
shall remain bound to comply with all provisions of this Lease until Tenant
vacates the Premises, and shall be subject to the provisions of Article 11). The
provisions of this Article do not waive Landlord's right of re-entry or right to
regain possession by actions at law or in equity or any other rights hereunder,
and any receipt of payment by Landlord shall not be deemed a consent by Landlord
to Tenant's remaining in possession or be construed as creating or renewing any
lease or right of tenancy between Landlord and Tenant. Tenant expressly waives
Tenant's rights (if any) under Sections 1941 and 1945 of the California Civil
Code and similar laws.
ARTICLE 13
No Waiver
No provision of this Lease will be deemed waived by either party unless
expressly waived in writing signed by the waiving party. No waiver shall be
implied by delay or any other act or omission of either party. No waiver by
either party of any provision of this Lease shall be deemed a waiver of such
provision with respect to any subsequent matter relating to such provision, and
Landlord's consent or approval respecting any action by Tenant shall not
constitute a waiver of the requirement for obtaining Landlord's consent or
approval respecting any subsequent action. Acceptance of Rent by Landlord shall
not constitute a waiver of any breach by Tenant of any term or provision of this
Lease. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the

20

--------------------------------------------------------------------------------


full amount due, nor shall any endorsement or statement on any check or payment
or any letter accompanying such check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the full amount due. The acceptance of Rent or of
the performance of any other term or provision from any Person other than
Tenant, including any Transferee, shall not constitute a waiver of Landlord's
right to approve any Transfer.
ARTICLE 14
Attorneys' Fees and Arbitration
In the event of any actual or threatened litigation between the parties, the
prevailing party shall be entitled to obtain, as part of the judgment, all
reasonable attorneys' fees, costs and expenses incurred in connection with such
litigation, except as may be limited by applicable Law. In the interest of
obtaining a speedier and less costly hearing of any dispute, Landlord and Tenant
each agree that, in the event of any dispute or claim arising out of or relating
to this Lease, SUCH DISPUTE OR CLAIM SHALL BE RESOLVED BY SUBMISSION TO FINAL
AND BINDING ARBITRATION BEFORE JAMS IN LOS ANGELES COUNTY, CALIFORNIA, PURSUANT
TO THE JAMS COMPREHENSIVE ARBITRATION RULES AND PROCEDURES. BOTH PARTIES FURTHER
AGREE THAT THE ARBITRATION SHALL BE CONDUCTED BEFORE A SINGLE JAMS ARBITRATOR
WHO IS A RETIRED CALIFORNIA OR FEDERAL JUDGE OR JUSTICE. BY AGREEING TO
ARBITRATE, YOU WAIVE ANY RIGHT YOU HAVE TO A COURT OR JURY TRIAL. The parties
further agree that, upon application of the prevailing party, any Judge of the
Superior Court of the State of California, for the County of Los Angeles, may
enter a judgment based on the final arbitration award issued by the JAMS
arbitrator, and you expressly agree to submit to the jurisdiction of this Court
for such a purpose.
ARTICLE 15
Personal Property Taxes. Rent Taxes and Other Taxes
Tenant shall pay prior to delinquency all taxes, charges or other governmental
impositions assessed against or levied upon Tenant's fixtures, furnishings,
equipment and personal property located in the Premises, and any Tenant Work to
the Premises which is deemed to be personal property by any governmental agency
or subdivision thereof. Whenever possible, Tenant shall cause all such items to
be assessed and billed separately from the property-of Landlord. In the event
any such items shall be assessed and billed with the property of Landlord,
Tenant shall pay Landlord its share of such taxes, charges or other governmental
impositions within thirty (30) days after Landlord delivers a statement and a
copy of the assessment or other documentation showing the amount of such
impositions applicable to Tenant's property. Tenant shall pay any rent tax or
sales tax, service tax, transfer tax or value added tax, or any other applicable
tax on Rent or services provided herein or otherwise respecting this Lease.
ARTICLE 16
Subordination, Attornment and Mortgagee Protection
This Lease is subject and subordinate to all Mortgages now or hereafter placed
upon the Property, and all other encumbrances and matters of public record
applicable to the Property. Landlord hereby represents and warrants that there
are no Mortgages affecting the Property as of the date of full execution and
delivery of this Lease. If any foreclosure proceedings are initiated by any
Holder or a deed in lieu is granted (or if any ground lease is terminated),
Tenant agrees to attorn and pay Rent to any Holder which is a successor to
Landlord hereunder or a purchaser at a foreclosure sale and to execute and
deliver any instruments necessary or appropriate to evidence or effectuate such
attornment (provided such Holder or purchaser shall agree to not disturb
Tenant's occupancy, so long as Tenant does not default and fail to cure within
the time permitted hereunder). "Holder" shall mean the holder of any Mortgage at
the time

21

--------------------------------------------------------------------------------


in question, and where such Mortgage is a ground lease, such term shall refer to
the ground lessor. "Mortgage" shall mean all mortgages, deeds of trust, ground
leases and other such encumbrances now or hereafter placed upon the Property or
any part thereof and all renewals, modifications, consolidations, replacements
or extensions thereof. Any Holder may elect to make this Lease prior to the lien
of its Mortgage, by written notice to Tenant, and if the Holder of any prior
Mortgage shall require, this Lease shall be prior to any subordinate Mortgage.
Tenant shall execute such documentation as Landlord may reasonably request from
time to time, in order to confirm the matters set forth in this Article in
recordable form. In the event of any default on the part of Landlord, arising
out of or accruing under the Lease, whereby the validity or the continued
existence of the Lease might be impaired or terminated by Tenant, or Tenant
might have a claim for partial or total eviction, Tenant shall not pursue any of
its rights with respect to such default or claim, and no notice of termination
of the Lease as a result of such default shall be effective, unless and until
Tenant has given written notice of such default or claim to the applicable
Holder (but such notice shall only be required if Tenant has been provided with
the correct notice address for such Holder) and granted to such Holder the same
period of time granted to Landlord under the Lease to cure or to undertake the
elimination of the basis for such default or claim; it being expressly
understood that (a) if such default or claim cannot reasonably be cured within
such cure period, such Holder shall have such additional period of time to cure
same as it reasonably determines is necessary, so long as it continues to pursue
such cure with reasonable diligence, and (b) such Holder's right to cure any
such default or claim shall not be deemed to create any obligation for such
Holder to cure or to undertake the elimination of any such default or claim.
Notwithstanding anything to the contrary set forth in this Lease, in the event
Landlord obtains a Mortgage from a Holder, then Tenant's duty to subordinate
this Lease and Tenant's obligation to be bound by this Article 16 shall be
conditioned on Tenant and such Holder executing a commercially reasonable
non-disturbance agreement on a form reasonably approved by Tenant, such approval
not to be unreasonably withheld, conditioned or delayed. Any such
non-disturbance agreement must recognize Tenant's self-help and offset rights
under Article 21 below with respect to payment of the Construction Allowance and
brokerage commissions. Any such non-disturbance agreement shall be in recordable
form and may be recorded at Tenant's election and expense.
ARTICLE 17
Estoppel Certificate
Tenant shall from time to time, within fifteen (15) days after written request
from Landlord, execute, acknowledge and deliver a certificate affirming that (to
the extent the same is true), except as otherwise expressly stated in the
certificate, (A) this Lease is unmodified and in full force and effect; (B) to
Tenant's knowledge, Landlord is not in default hereunder; (C) Tenant is in
possession of the Premises; (D) Tenant has no off-sets or defenses to the
performance of its obligations under this Lease except as expressly set forth in
this Lease; (E) that the Premises have been completed in accordance with the
terms, covenants and conditions hereof or the Workletter, that Tenant has
accepted the Premises and the condition thereof and of all improvements thereto
and has no claims against Landlord or any other party with respect thereto; (F)
the amount of any unpaid Construction Allowance, Additional Allowance, and Space
Planning Allowance (if any). The certificate shall also confirm the dates to
which the Rent has been paid in advance and the amount of any Security Deposit.
The certificate may be relied upon by Landlord, its Holder(s), insurance
carriers, auditors, rating agencies, and prospective purchasers.


Landlord shall from time to time, within fifteen (15) days after written request
from Tenant, execute, acknowledge and deliver a certificate affirming that (to
the extent the same is true), except as otherwise expressly stated in the
certificate, (A) this Lease is unmodified and in full force and effect; and (B)
to Landlord's knowledge, Tenant is not in default hereunder; and , (C) the
amount of any unpaid Construction Allowance, Additional Allowance, and Space
Planning Allowance (if any). The certificate shall also confirm the dates to
which the Rent has been paid in advance and the amount of any Security

22

--------------------------------------------------------------------------------


Deposit. The certificate may be relied upon by Tenant, its insurance carriers,
auditors, rating agencies, and prospective purchasers.
ARTICLE 18
Assignment and Subletting
(A)    Transfers. Except as expressly provided in this Article 18, Tenant shall
not, without the prior written consent of Landlord, which consent shall not be
unreasonably withheld (as further described below): (i) assign, mortgage,
pledge, hypothecate, encumber, or permit any lien to attach to, or otherwise
transfer, this Lease or any interest hereunder, by operation of law or
otherwise, (ii) sublet the Premises or any part thereof, or (iii) permit the
occupancy of the Premises by any Person other than Tenant and its employees (all
of the foregoing are hereinafter sometimes referred to collectively as
"Transfers" and any Person to whom any Transfer is made or sought to be made is
hereinafter sometimes referred to as a "Transferee"). If Tenant shall desire
Landlord's consent to any Transfer, Tenant shall notify Landlord in writing,
which notice shall include: (a) the proposed effective date (which shall not be
less than thirty (30) nor more than one hundred and eighty (180) days after
Tenant's notice), (b) the portion of the Premises to be Transferred (herein
called the "Subject Space"), (c) the terms of the proposed Transfer and the
consideration therefor, the name and address of the proposed Transferee, and a
copy of all documentation pertaining to the proposed Transfer, and (d) current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof. Any Transfer made without complying with this Article shall,
at Landlord's option, be null, void and of no effect, or shall constitute a
Default under this Lease. Whether or not Landlord shall grant consent, Tenant
shall pay Landlord's actual costs, not to exceed $3000 to compensate Landlord
for its review and processing expenses. Tenant hereby waives Tenant's rights (if
any) under Section 1995.310 of the California Civil Code. The use of the
Premises by Tenant's subsidiaries and affiliates shall not be deemed a Transfer.
(B)    Approval. Landlord will not unreasonably withhold its consent to any
proposed Transfer of the Subject Space to the Transferee on the terms specified
in Tenant's notice. The parties hereby agree that it shall be reasonable under
this Lease and under any applicable Law for Landlord to withhold consent to any
proposed Transfer where one or more of the following applies: (i) the Transferee
is of a character or reputation or engaged in a business which is not consistent
with the Class A quality of the Property or other comparable properties in the
vicinity of the Property including, without limitation, any business that sells
pornographic, obscene, or other so-called adult products or services, (ii) the
Transferee intends to use the Subject Space for purposes which are not permitted
under this Lease, (iii) the Subject Space or adjacent leasable space is not code
compliant with appropriate means of ingress and egress to passenger elevator,
restroom and other common facilities suitable for normal renting purposes, (iv)
the Transferee is either a government (or agency or instrumentality thereof),
(v) the proposed Transferee does not have a reasonable financial condition in
relation to the obligations to be assumed in connection with the Transfer, (vi)
Tenant has committed and failed to cure a Default at the time Tenant requests
consent to the proposed Transfer, or (vii) such a Transfer would violate any
term, condition, covenant, or agreement of the Landlord involving the Property
or any other tenant's lease within it. If Landlord wrongfully withholds its
consent to any Transfer, Tenant's sole and exclusive remedy therefor shall be to
seek specific performance of Landlord's obligation to consent to such Transfer.
(C)    Transfer Premium. If Landlord consents to a sublease, Tenant shall pay
Landlord fifty percent (50%) of any Transfer Premium derived by Tenant from such
sublease. "Transfer Premium" shall mean all rent, additional rent or other
consideration paid by the sublessee in excess of the Rent payable by Tenant
under this Lease (on a monthly basis during the Term, and on a per rentable
square foot basis, if less than all of the Premises is transferred), after first
deducting therefrom all the reasonable expenses incurred by Tenant for any
changes, alterations and improvements made to the Premises and any other
economic concessions or services provided to the sublessee (including rental
abatement), plus any customary brokerage commissions and legal fees paid in
connection with the sublease, if acceptable


written evidence of such expenditures is provided in advance to Landlord. The
Transfer Premium due

23

--------------------------------------------------------------------------------


Landlord hereunder shall be paid within ten (10) days after Tenant receives any
Transfer Premium from the Transferee.
(D)    Recapture. Intentionally deleted.
(E)    Terms of Consent. If Landlord consents to a Transfer: (a) any Transfer
shall be made only if, and shall not be effective until, the Transferee shall
execute, acknowledge and deliver to Landlord an agreement in fonn and substance
reasonably satisfactory to Landlord whereby the Transferee shall agree to be
bound by and assume the obligations of this Lease on the part of Tenant to be
performed or observed, (b) the terms, covenants and conditions of this Lease,
including among other things, Tenant's (or any Transferee's) liability for the
Subject Space, shall in no way be deemed to have been waived or modified and the
original named Tenant (and any Transferee, as the case may be) shall remain
fully liable for the payment of Rent and Additional Rent and for the other
obligations of this Lease on the part of Tenant to be performed or observed, (c)
such consent shall not be deemed consent to any further Transfer by either
Tenant or a Transferee, (d) no Transferee shall succeed to any rights provided
in this Lease or any amendment hereto to extend the Tenn of this Lease, expand
the Premises, or lease additional space, any such rights being deemed personal
to Tenant, (e) Tenant shall deliver to Landlord promptly after execution, an
original executed copy of all documentation pertaining to the Transfer in a form
reasonably acceptable to Landlord, and (f) Tenant shall furnish upon Landlord's
request a complete statement, certified by an officer of Tenant setting forth in
detail the computation of any Transfer Premium Tenant has derived and shall
derive from such Transfer. Landlord or its authorized representatives shall have
the right at all reasonable times to audit the books, records and papers of
Tenant relating to any Transfer, and shall have the right to make copies
thereof. If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall within thirty (30) days after demand pay the
deficiency, and if understated by more than five percent (5%), Tenant shall pay
Landlord's costs of such audit. Any sublease hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any sublease, Landlord shall have the right to: (i) treat
such sublease as canceled and repossess the Subject Space by any lawful means,
or (ii) require that such subtenant attorn to and recognize Landlord as its
landlord under any such sublease. If Tenant shall Default and fail to cure
within the time permitted for cure under Section 20(A), Landlord is hereby
irrevocably authorized, as Tenant's agent and attorney-in-fact, to direct any
Transferee to make all payments under or in connection with the Transfer
directly to Landlord (which Landlord shall apply towards Tenant's obligations
under this Lease) until such Default is cured.
(F)    Permitted Transfers. Notwithstanding Section 18(A), Tenant may Transfer
all or part of its interest in this Lease or all or part of the Premises (a
"Permitted Transfer") to the following types of entities (a "Permitted
Transferee") without the written consent of Landlord: (i) any Person which,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with Tenant (an "Affiliate"); (ii) any
corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities, so long as (a) Tenant's obligations hereunder are assumed by the
entity surviving such merger or created by such consolidation; and (b) the Net
Worth of the surviving or created entity is not less than the Net Worth of
Tenant as of the date hereof or the date of the merger or consolidation
(whichever is less); or (iii) any corporation, limited partnership, limited
liability partnership, limited liability company or other business entity
acquiring all or substantially all of Tenant's assets if such entity's Net Worth
after such acquisition is not less than the Net Worth of Tenant as of the date
hereof or the date of the acquisition (whichever is less). Tenant shall promptly
notify Landlord of any such Permitted Transfer. Tenant shall remain liable for
the performance of all of the obligations of Tenant hereunder, or if Tenant no
longer exists because of a merger, consolidation, or acquisition, the surviving
or acquiring entity shall expressly assume in writing the obligations of Tenant


hereunder. Additionally, the Permitted Transferee shall comply with all of the
terms and conditions of this Lease and the use of the Premises by the Permitted
Transferee for any use other than the use permitted by Article 4 above may not
violate any other agreements affecting the Premises or the Building. No later

24

--------------------------------------------------------------------------------


than ten (10) days after the effective date of any Permitted Transfer, Tenant
agrees to furnish Landlord with (x) copies of the instrument effecting the
Permitted Transfer, (y) documentation establishing Tenant's satisfaction of the
requirements set forth above applicable to any such Permitted Transfer, and (z)
evidence of insurance as required under this Lease with respect to the Permitted
Transferee. The occurrence of a Permitted Transfer shall not waive Landlord's
rights as to any subsequent Transfers. "Net Worth" means the excess of total
assets over total liabilities, in each case as determined in accordance with
generally accepted accounting principles consistently applied. Any subsequent
Transfer by a Permitted Transferee shall be subject to the terms of this Article
18.
(G)    Permitted Occupants. Notwithstanding anything to the contrary contained
above in this Article 18, Landlord acknowledges and agrees that Tenant may allow
any person or company which is a client or customer of Tenant or which is
providing service to Tenant to occupy up to twenty-five percent (25%) of the
Premises during Tenant's occupancy without such occupancy being deemed a
Transfer, as long as no new demising walls are constructed to accomplish such
occupancy, no rent is being paid in connection with such occupancy, such
occupancy is not pursuant to any sublease or license agreement, and as long as
such relationship was not created as a subterfuge to avoid the obligations set
forth in this Article 18. Any such occupant may be referred to in this Lease as
a "Permitted Occupant". Tenant may not permit any new person or company to
become a Permitted Occupant while Tenant is in Default under this Lease.
Landlord shall owe no duty to any such Permitted Occupant beyond what Landlord
owes to Tenant's employees and/or invitees. Without limitation, no such
Permitted Occupant shall be entitled to signage rights. Tenant shall provide
Landlord at least five (5) days before occupancy the name of each person and/or
entity who will occupy a portion of the Premises pursuant to this Section for
more than thirty (30) days. Tenant's insurance, indemnity, and other obligations
under this Lease shall cover all Tenant's Permitted Occupants and their
employees, agents, and invitees as if they were Tenant's employees. For purposes
of this Lease (and not for purposes of employment law applicable to Tenant),
persons who work for Tenant on an independent contractor basis rather than W-2
employees shall be considered Tenant's employees, not "Permitted Occupants"
subject to the limitations in this Subsection (G).
ARTICLE 19
Rights Reserved By Landlord
Except as expressly provided herein, Landlord reserves the following rights:
(A)    To install and maintain signs on the exterior and interior of the Complex
or any part thereof, provided that Landlord shall not install any signage on the
exterior or interior of the 3465 Building other than solely for the purpose of
supporting the common building use and safety and as required by Law, and
specifically excluding business or advertising signage; retain at all times, and
use in appropriate instances, keys to all doors within and into the Premises;
and have access for Landlord and other tenants o.f the Property to any mail
chutes located on the Premises according to the rules of the United States
Postal Service.
(B)    To enter the Premises upon not less than forty-eight (48) hours prior
notice (except in the event of emergency) at reasonable hours to show the
Premises to current and prospective mortgage lenders, ground lessors, insurers,
and prospective purchasers, and sale and finance brokers, and during the final
year of the Term (or sooner if Tenant is in material monetary Default or
abandons the Premises), to tenants and leasing brokers; provided that Tenant
shall have the right to designate certain areas of the Premises as secure areas
("Secure Areas") should Tenant require such areas for the purpose of securing
certain valuable property or confidential information. Landlord may not enter
such Secure Areas except



25

--------------------------------------------------------------------------------


in the case of emergency or in the event of a Landlord inspection, in which case
Landlord shall provide Tenant with five (5) days' prior written notice of the
specific date and time of such Landlord inspection (except 5 day notice shall
not be required in the event of an emergency in a Secure Area provided Landlord
first attempts to access the Secured Area in question in coordination with
Tenant as time allows under the circumstances); provided that Landlord shall not
be required to provide for any Secure Areas janitorial service or other service
that requires Landlord access (and Tenant shall not be entitled to a credit
against Operating Expenses therefor), unless Tenant provides such access.
    (C)    In case of fire, invasion, insurrection, riot, civil disorder, public
excitement or other dangerous condition, or threat thereof: to temporarily limit
or prevent access to the Property or any part thereof, shut down elevator
service, activate elevator emergency controls, or otherwise take such action or
preventative measures deemed necessary by Landlord for the safety of tenants or
other occupants of the Property or the protection of the Property and other
property located thereon or therein.
(D)    To decorate and to make alterations, additions and improvements,
structural or otherwise, in or to the Property or any part thereof, and to any
adjacent building, structure, parking facility, land, street or alley (including
without limitation changes and reductions in parking facilities and other public
areas and the installation of kiosks, planters, sculptures, displays, and other
structures, facilities, amenities and features therein, and changes for the
purpose of connection with or entrance into or use of the Property in
conjunction with any adjoining or adjacent building or buildings, now existing
or hereafter constructed). In connection with such matters, or with any other
repairs, maintenance, improvements or alterations, in or about the Property,
Landlord may erect scaffolding and other structures reasonably required, and
during such operations may, upon reasonable prior notice to Tenant, enter upon
the Premises at reasonable hours and take into and upon or through the Premises,
all materials required to make such repairs, maintenance, alterations or
improvements, and may temporarily close public entry ways, other public areas,
restrooms, stairways or corridors and Tenant agrees to pay Landlord for overtime
and similar expenses incurred if such work is done other than during ordinary
business hours at Tenant's request.
(E)    To take any other action which Landlord deems reasonable in connection
with the operation, maintenance, marketing, or preservation of the Property.
(F)    To approve the weight, size, and location of safes or other heavy
equipment or articles, which articles may be moved in, about, or out of the
Property or the Premises at Tenant's sole risk and responsibility.
In connection with entering the Premises to exercise any of the foregoing
rights, Landlord shall: (a) provide reasonable advance written or oral notice to
Tenant's on-site manager or other appropriate person (except in emergencies),
and (b) take reasonable steps to minimize any interference with Tenant's
business. Exercise of any of the foregoing rights shall not constitute a
constructive eviction or entitle Tenant to abatement of Rent, damages or other
claims of any kind. Landlord shall have a copy of all keys to all doors within
and into the Premises. Tenant shall have the right to change locks or keys and
to provide copies for the Landlord. In the event that Landlord attempts to
access the Premises to perform any of its obligations under this Lease, but is
unable to access the Premises due to Landlord's inability to reach the Tenant to
provide reasonable advance written or oral notice before entering the Premises,
then Landlord shall be granted any additional time reasonably necessary to
perform such obligations before being considered in breach of this Lease.
ARTICLE 20
Landlord's Remedies
(A)    Default. The occurrence of anyone or more of the following events shall
constitute a "Default" by Tenant, which if not cured within any applicable time
permitted for cure below, shall give

26

--------------------------------------------------------------------------------


rise to Landlord's remedies set forth in Paragraph (B), below: (i) failure by
Tenant to make when due any payment of Rent, unless such failure is cured within
seven (7) days after notice; or (ii) failure by Tenant to observe or perform any
of the terms or conditions of this Lease or the Rules attached to this Lease (as
same may be updated from time to time pursuant to the terms and conditions of
this Lease) to be observed or performed by Tenant other than the payment of
Rent, or as provided below, unless such failure is cured within thirty (30) days
after notice, or such shorter period expressly provided elsewhere in this Lease
(provided, if the nature of Tenant's failure is such that more time is
reasonably required in order to cure, Tenant shall not be in Default if Tenant
commences to cure within such period and thereafter diligently continues to cure
such failure to completion, and further provided that Tenant shall use good
faith efforts to cure as soon as reasonably practicable given the totality of
the circumstances); (iii) (a) making by Tenant of any general assignment for the
benefit of creditors, (b) filing by or against Tenant of a petition to have
Tenant adjudged a bankrupt or a petition for reorganization or arrangement under
any Law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days), (c) appointment of a
trustee or receiver to take possession of substantially all of Tenant's assets
located on the Premises or of Tenant's interest in this Lease, where possession
is not restored to Tenant within thirty (30) days, (d) attachment, execution or
other judicial seizure of substantially all of Tenant's assets located on the
Premises or of Tenant's interest in this Lease, or (e) Tenant's admission in
writing of its inability to pay its debts as they mature; (iv) any material
misrepresentation or omission in any financial statements or other materials
provided by Tenant that Tenant knew was false when delivered to Landlord; or (v)
any material misrepresentation or omission in any financial statements provided
in connection with any Transfer under Article 18, unless such financial
statements are audited by a reputable firm of certified public accountants, and
further provided that Tenant shall not be in default hereunder by virtue of a
third party's financial statements unless Tenant knowingly provides Landlord
false information. The notice and cure periods provided herein are in lieu of,
and not in addition to, any notice and cure periods provided by Law.
(B)    Remedies. If a Default occurs and is not cured within any applicable time
permitted under Paragraph (A), then in addition to Landlord's rights and
remedies under law including, without limitation, the rights and remedies
contained in California Code of Civil Procedure Section 1161.1 and California
Civil Code 1951.2, Landlord shall have the rights and remedies hereinafter set
forth, each of which shall be distinct, separate and cumulative with and in
addition to any other right or remedy allowed under any Law (including, without
limitation, specific performance) or other provisions of this Lease, any and all
of which may be exercised with or without further notice and with or without
demand whatsoever, concurrently or successively, and at such time or times and
in such order as Landlord may from time to time determine:
(i)    Terminate this Lease by giving Tenant written notice thereof, in which
event Tenant shall pay to Landlord the sum of (a) all Rent accrued hereunder
through the date of termination, (b) all amounts due under Section 20(D), and
(c) an amount equal to (1) the total Rent that Tenant would have been required
to pay for the remainder of the Term discounted to present value at a per annum
rate equal to the "Prime Rate" on the date this Lease is terminated minus one
percent, minus (2) the then present fair rental value of the Premises for such
period, similarly discounted. The "Prime Rate" of interest shall be the "Prime
Rate" as published in the "Money Rates" section of The Wall Street Journal from
time to time. In the event The Wall Street Journal no longer publishes a Prime
Rate of interest, Landlord shall select a comparable equivalent. For purposes of
computing the amount of Rent herein that would have accrued after the time of
award, Tenant's Prorata Share of Taxes and Operating Expenses shall be projected
based upon the average rate of increase, if any, in such items from the
Commencement Date through the time of award.
(ii)    Terminate Tenant's right to possess the Premises without terminating
this Lease by giving written notice thereof to Tenant, in which event Tenant
shall pay to Landlord (a) all

27

--------------------------------------------------------------------------------


Rent accrued hereunder to the date of termination of possession, (b) all amounts
due from time to time under Section 20(D), and (c) all Rent and other net sums
required hereunder to be paid by Tenant during the remainder of the Term,
diminished by any net sums thereafter received by Landlord through reletting the
Premises during such period, after deducting all costs incurred by Landlord in
reletting the Premises. If Landlord elects to proceed under this Section
20(B)(ii), Landlord may remove all of Tenant's property from the Premises and
store the same in a public warehouse or elsewhere at the cost of, and for the
account of, Tenant, without becoming liable for any loss or damage which may be
occasioned thereby. Landlord shall use reasonable efforts to relet the Premises
on such terms as Landlord in its sole discretion may determine (including a term
different from the Term, rental concessions, and alterations to, and improvement
of, the Premises); however, Landlord shall not be obligated to relet the
Premises before leasing other portions of the Building and Landlord shall not be
obligated to accept any prospective tenant proposed by Tenant unless such
proposed tenant meets all of Landlord's leasing criteria. Landlord shall not be
liable for, nor shall Tenant's obligations hereunder be diminished because of,
Landlord's failure to relet the Premises or to collect rent due for such
reletting. Tenant shall not be entitled to the excess of any consideration
obtained by reletting over the Rent due hereunder. Reentry by Landlord in the
Premises shall not affect Tenant's obligations hereunder for the unexpired Term;
rather, Landlord may, from time to time, bring an action against Tenant to
collect amounts due by Tenant, without the necessity of Landlord's waiting until
the expiration of the Term. Unless Landlord delivers written notice to Tenant
expressly stating that it has elected to terminate this Lease, all actions taken
by Landlord to dispossess or exclude Tenant from the Premises shall be deemed to
be taken under this Section 20(B)(ii). If Landlord elects to proceed under this
Section 20(B)(ii), it may at any time elect to terminate this Lease under
Section 20(B)(i).
The lessor (Landlord) has the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has right to sublet or
assign, subject only to reasonable limitations).
(C)    Mitigation of Damages. If Landlord terminates this Lease or Tenant's
right to possession of all or any part of the Premises, Landlord shall use
reasonable efforts to mitigate Landlord's damages to the extent required by Law
and Tenant shall be entitled to submit proof of such failure to mitigate as a
defense to Landlord's claims hereunder.
(D)    Payment by Tenant. Upon any uncured Default, Tenant shall pay to Landlord
all costs actually incurred by Landlord (including court costs and reasonable
attorneys' fees and expenses) in (i) obtaining possession of the Premises, (ii)
removing and storing Tenant's or any other occupant's property, (iii) repairing,
restoring, or otherwise putting the Premises into a vanilla box condition
suitable for lease, (iv) if Tenant is dispossessed of the Premises and this
Lease is not terminated, reletting all or any part of the Premises (including
brokerage commissions and other costs incidental to such reletting), (v)
performing Tenant's obligations which Tenant failed to perform, and (vi)
enforcing or advising Landlord of its rights, remedies, and recourses arising
out of the Default.
(E)    Late Charges and Interest. Tenant shall pay, as additional Rent, a
service charge of Two Hundred Dollars ($200.00) for bookkeeping and
administrative expenses if Rent is not received within seven (7) days after its
due date. In addition, any Rent paid more than seven (7) days after it is due
shall accrue interest from the due date at the Default Rate until payment is
received by Landlord, provided that Landlord shall waive service charge and
interest on one (1) occasion each year in the event that Tenant makes the missed
payment within seven (7) days after written notice to Tenant that the same is
past due. The "Default Rate" of interest shall be the Prime Rate of interest
(defined above) plus ten percent (10%). Such service charge and interest
payments shall not be deemed consent by Landlord to late payments, nor a waiver
of Landlord's right to insist upon timely payments at any time, nor a waiver of

28

--------------------------------------------------------------------------------


any remedies to which Landlord is entitled as a result of the late payment of
Rent. The exercise of any remedy by Landlord shall not be deemed an election of
remedies or preclude Landlord from exercising any other remedies in the future.
(F)    Landlord Action. In addition to Landlord's other rights and remedies, if
any failure by Tenant to satisfy its obligations under this Lease materially
adversely affects the Building or Complex or endangers the health or safety of
the occupants of the Complex, and Tenant fails to contest in good faith or
commence to cure such failure within five (5) days after receipt of a second
written notice of such failure from Landlord (i.e. in addition to the notice and
cure rights provided in Section 20(A)) and thereafter diligently continue to
cure to completion, provided that no second notice shall be required and
Landlord may act immediately in the event of an emergency that requires
immediate action, then Landlord shall be entitled to (but shall not be obligated
to) exercise self-help and perform such actions as are necessary to cure
Tenant's failure. If Landlord properly exercises its self-help rights pursuant
to the preceding sentence, Tenant shall reimburse Landlord for reasonable out of
pocket costs incurred by Landlord to cure Tenant's failure, within thirty (30)
days after Tenant's receipt of an invoice therefor and evidence to substantiate
Landlord's out of pocket costs. If Tenant does not reimburse Landlord within
such thirty (30) day period, then: (a) past due amounts shall bear interest at
the Default Rate, (b) Tenant shall reimburse Landlord for Landlord's reasonable
attorneys' fees and collection costs related to the self-help matter and
Landlord's collection of costs for same, and (c) Landlord may withhold and
offset such sums and interest from and against any amounts that Landlord may
otherwise be required to pay under this Lease to Tenant and such withholding and
offset shall not constitute a default or breach of this Lease by Landlord. Any
good faith dispute under this Section 20(F) may be submitted to arbitration as
provided in Article 14 above.
(G)    Other Matters. No act or omission by Landlord shall be construed as an
election by Landlord to terminate this Lease or Tenant's right to possession, or
accept a surrender of the Premises, nor shall the same operate to release Tenant
in whole or in part from any of Tenant's obligations hereunder, unless express
written notice of such intention is sent by Landlord or its agent to Tenant.
Neither Landlord nor Tenant shall be liable under any circumstances for any
damages by reason of loss of profits, business interruption, or other
consequential damages.
(H)    Waiver of Reinstatement. Tenant hereby waives all rights under California
Code of Civil Procedure Sections 1174 and 1179 and California Civil Code Section
3275 providing for relief from forfeiture and any other right now or hereafter
existing to redeem the Premises or reinstate this Lease after termination
pursuant to this Section 13 or by order or judgment of any court or by any legal
process.
ARTICLE 21
Landlord Default; Tenant Self Help and Offset Rights
(A)    If Landlord shall fail to perform any term or provision under this Lease
required to be performed by Landlord, Landlord shall not be deemed to be in
default hereunder nor subject to any claims for damages of any kind, unless such
failure shall have continued for a period of thirty (30) days after written
notice thereof by Tenant, or such shorter period expressly provided elsewhere in
this Lease (provided, if the nature of Landlord's failure is such that more time
is reasonably required in order to cure, Landlord shall not be in default if
Landlord commences to cure within such period and thereafter diligently
continues to cure such failure to completion, and further provided that Landlord
shall use good faith efforts to cure as soon as reasonably practicable given the
totality of the circumstances. If Landlord shall fail to cure within the times
permitted for cure herein, Landlord shall be subject to such remedies as may be
available to Tenant (subject to the other provisions of this Lease); provided,
in recognition that Landlord must receive timely payments of Rent and operate
the Property, Tenant shall have no right of self-help to perform repairs or any
other obligation of Landlord, and shall have no right to withhold, set-off, or
abate Rent, except as otherwise expressly provided in this Lease. Without
limitation of the

29

--------------------------------------------------------------------------------


preceding sentence, Tenant hereby waives Tenant's rights (if any) under Section
1932, Subdivision 1, and Section 1942 of the California Civil Code, Section
431.70 of the California Code of Civil Procedure, and similar laws.
(B)    Notwithstanding the foregoing Section 21(A), if any failure by Landlord
to satisfy its obligations under this Lease materially adversely affects the use
of the Premises or endangers the health or safety of the occupants of the
Premises, and Landlord fails to contest in good faith or commence to cure such
failure within five (5) days after receipt of a second written notice of such
failure from Tenant (Le. in addition to the notice and cure rights provided in
the preceding paragraph) and thereafter diligently continue to cure to
completion, provided that no second notice shall be required and Tenant may act
immediately in the event of an emergency that requires immediate action, then
Tenant shall be entitled to (but shall not be obligated to) exercise self-help
and perform such actions as are necessary to cure Landlord's failure. If Tenant
properly exercises its self-help rights pursuant to the preceding sentence,
Landlord shall reimburse Tenant for reasonable out of pocket costs incurred by
Tenant to cure Landlord's failure, within thirty (30) days after Landlord's
receipt of an invoice therefor and evidence to substantiate Tenant's out of
pocket costs. If Landlord does not reimburse Tenant within such thirty (30) day
period, then: (a) past due amounts shall bear interest at the Default Rate, (b)
Landlord shall reimburse Tenant for Tenant's reasonable attorneys' fees and
collection costs related to the self-help matter and Tenant's collection of
costs for same, and (c) Tenant may withhold and offset such sums and interest
from and against any amounts that Tenant may otherwise be required to pay under
this Lease as Rent, and such withholding and offset shall not constitute a
Default or breach of this Lease. Any good faith dispute under this Section 21
(B) may be submitted to arbitration as provided in Article 14 above.
(C)    Further notwithstanding the foregoing Section 21(A), if (i) Landlord
defaults in Landlord's obligation to pay the Construction Allowance pursuant to
the Workletter, or any portion thereof, within five (5) days after the date the
same is due pursuant to the Workletter, or (ii) Landlord defaults in Landlord's
obligation to pay Tenant's broker pursuant to their separate written agreement
after notice of such failure and seven (7) days to cure, then provided no
material monetary Default exists Tenant shall have the right to give Landlord a
second written notice ("Offset Exercise Notice") requesting payment of such
unpaid amounts. In the event that Landlord fails to contest in good faith or
fully pay such amounts within five (5) business days after such Offset Exercise
Notice is provided to Landlord, then: (x) such unpaid amounts shall bear
interest at the Default Rate, (y) Landlord shall reimburse Tenant for Tenant's
reasonable attorneys' fees and collection costs related to Tenant's collection
of costs for same, and (z) Tenant may withhold and offset such sums and interest
from and against any amounts that Tenant may otherwise be required to pay under
this Lease as Rent, and such withholding and offset shall not constitute a
Default or breach of this Lease. Any good faith dispute under this Section 21
(C) may be submitted to arbitration as provided in Article 14 above.
ARTICLE 22
Conveyance by Landlord and Liability
In case Landlord or any successor owner of the Property shall conveyor otherwise
dispose of the Property, or the portion thereof in which the Premises are
located, to another Person (and nothing herein shall be construed to restrict or
prevent such conveyance or disposition), such other Person shall thereupon be
and become "Landlord" hereunder and shall be deemed to have fully assumed and be
liable for all obligations of this Lease to be performed by Landlord which first
arise after the date of conveyance, including the return of any Security
Deposit, and Landlord or such successor owner shall, from and after the date of
conveyance, be free of all liabilities and obligations hereunder not then
incurred. The liability of Landlord to Tenant for any default by Landlord under
this Lease or arising in connection herewith or with Landlord's operation,
management, leasing, repair, renovation, alteration, or any other matter
relating to the Property or the Premises, shall be limited to the interest of
Landlord in the Complex. Tenant agrees to look solely to Landlord's interest in
the Complex for the recovery of any

30

--------------------------------------------------------------------------------


judgment against Landlord and Landlord shall not be personally liable for any
such judgment or deficiency after execution thereon. The limitations of
liability contained in this Article shall apply equally and inure to the benefit
of Landlord's present and future members, managers, partners, beneficiaries,
officers, directors, trustees, shareholders, agents and employees, and their
respective partners, legal representatives, heirs, successors and assigns,
directors, trustees, shareholders, agents and employees, and their respective
partners, legal representatives, heirs, successors and assigns. Under no
circumstances shall any present or future shareholder, officer or director of
Landlord (if Landlord is a corporation), general or limited partner of Landlord
(if Landlord is a partnership), manager or member of Landlord (if Landlord is a
limited liability company), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust) have any liability for the performance of
Landlord's obligations under the Lease.
ARTICLE 23
Indemnification
Except to the extent arising from the intentional misconduct or negligent acts
of Landlord or Landlord's agents or employees, Tenant shall defend, indemnify
and hold harmless Landlord and Landlord's agents and employees from and against
any and all claims, demands, liabilities, damages, judgments, orders, decrees,
actions, proceedings, fines, penalties, costs and expenses, including without
limitation, court costs and reasonable attorneys' fees ("Claims") arising from
or relating to any loss of life, damage or injury to person or property
occurring while such person or property is within the Premises, or caused by or
in connection with any violation of this Lease or use of the Premises or the
Property by, or any other act or omission of, Tenant, any Permitted Occupant, or
any of their respective agents, employees, contractors or guests. Without
limiting the generality of the foregoing, Tenant specifically acknowledges that
the indemnity undertaking herein shall apply to claims in connection with or
arising out of any "Work" by Tenant, the installation, maintenance, use or
removal of any "Lines" located in or serving the Premises as described in
Article 25, Tenant's generator and fuel tank, and the transportation, use,
storage, maintenance, generation, manufacturing, handling, disposal, release or
discharge of any "Hazardous Material" as described in Article 26 (whether or not
any of such matters shall have been theretofore approved by Landlord), except to
the extent that any of the same arises from the intentional misconduct or
negligent acts of Landlord or Landlord's agents or employees. Provided, further,
to the extent any damage or repair obligation is covered by insurance obtained
by Landlord as part of Operating Expenses, but is not covered by insurance
obtained by Tenant, then Tenant shall be relieved of its indemnity obligation up
to the amount of the insurance proceeds which Landlord is entitled to receive.
Except to the extent arising from the intentional misconduct or negligent acts
of Tenant or Tenant's agents or employees, Landlord shall defend, indemnify and
hold harmless Tenant and Tenant's agents and employees from and against any and
all Claims arising from or relating to any loss of life, damage or injury to
person or property occurring while such person or property is outside of the
Premises but otherwise within the Complex, or caused by or in connection with
any violation of this Lease or use of the Premises or the Complex by, or any
other act or omission of, Landlord, or any of Landlord's agents, employees,
contractors or guests. Landlord further agrees to indemnify and hold harmless
Tenant and Tenant's agents and employees from Claims arising from the presence
in the Premises, the Building and/or the Complex of Hazardous Materials to the
extent required by Article 26 below. Provided, further, to the extent any damage
or repair obligation is covered by insurance required to be carried by Tenant
pursuant to the terms of this Lease then Landlord shall be relieved of its
indemnity obligation up to the amount of the insurance proceeds which Tenant is
entitled to receive.
If either party breaches this agreement by its failure to carry required
insurance, such failure shall automatically be deemed to be a covenant and
agreement by Landlord or Tenant, respectively, to self-insure to the full extent
of such required coverage, with full waiver of subrogation.

31

--------------------------------------------------------------------------------


The obligations assumed herein shall survive the expiration or sooner
termination of this Lease. The foregoing indemnity shall be in addition to, and
shall not be in discharge of or in substitution for, any of the insurance
requirements or any other indemnity provisions of this Lease.
ARTICLE 24
Safety and Security Devices. Services and Programs
Landlord shall provide security in the Complex's common areas (including parking
areas, loading areas, walkways and other exterior and adjacent area) during
normal business hours. Notwithstanding the preceding sentence, the parties
acknowledge that safety and security devices, services and programs provided by
Landlord, if any, while intended to deter crime and ensure safety, may not in
given instances prevent theft or other criminal acts, or ensure safety of
persons or property. The risk that any safety or security device, service or
program may not be effective, or may malfunction, or be circumvented by a
criminal, is assumed by Tenant with respect to Tenant's property and interests,
and Tenant shall obtain insurance coverage to the extent Tenant desires
protection against such criminal acts and other losses, as further described in
Article 9. Tenant agrees to cooperate in any reasonable safety or security
program developed by Landlord or required by Law.
Landlord and Tenant recognize the risk of domestic or international threats or
acts of violence, terrorism, and war which may require additional security
measures in the day-to-day operation of the Property. To promote the health,
safety and welfare of the Building's tenants, Tenant agrees to cooperate in any
security measures instituted by Landlord or recommended by governmental
officials in response to this risk. Tenant shall participate in evacuation
drills performed by Landlord from time to time. Expenses incurred by Landlord in
connection with the development, implementation and provision of security
measures shall be included in Operating Expenses to the extent permitted under
Article 3 above. The exercise of security measures by the Landlord and the
resulting interruption of service to, or cessation or diminution of Tenant's
business, if any, shall not be deemed to be an eviction or disturbance of
Tenant's use and possession of the Premises, or any part thereof, or render
Landlord liable to Tenant for any resulting damages or relieve Tenant from
Tenant's obligations under this Lease. Tenant may install Tenant's own security
system at the Building, provided Tenant's system is compatible with Landlord's
security and other Building systems.
ARTICLE 25
Communications and Computer Lines
Tenant may install, maintain, replace, remove or use any communications or
computer wires, cables and related electronic signal transmission devices
(collectively the "Lines") at the Property in or serving the Premises, provided:
(a) Tenant shall (i) obtain Landlord's prior written consent (not to be
unreasonably withheld and provided no consent shall be necessary in the 3465
Building), (ii) use an experienced and qualified contractor approved in writing
by Landlord (and before entering the Property, any such contractor must provide
Landlord a certificate of insurance proving that such contractor satisfies or
exceeds Landlord's standard insurance requirements), and (iii) comply with all
of the other provisions of Article 6; (b) any such installation, maintenance,
replacement, removal or use shall comply with all Laws applicable thereto and
good work practices, and shall not interfere with the use of any then existing
Lines at the Property; (c) if Tenant at any time uses any equipment that may
create an electromagnetic field exceeding the normal insulation ratings of
ordinary twisted pair riser cable or cause radiation higher than normal
background radiation, the Lines therefor (including riser cables) shall be
appropriately insulated to prevent such excessive electromagnetic fields or
radiation; (d) Tenant's rights shall be subject to the rights of any regulated
telephone company; and (e) Tenant shall pay all costs in connection with
Tenant's Lines. Landlord reserves the right to require that Tenant remove any
Lines located in or serving

32

--------------------------------------------------------------------------------


the Premises which are installed in violation of these provisions, or which are
at any time in violation of any Laws or represent a dangerous condition.


Landlord may (but shall not have the obligation to): (i) install new Lines at
the Property and (ii) reasonably direct, monitor or supervise the installation,
maintenance, replacement and removal of, the allocation and periodic
re-allocation of available space (if any) for, and the allocation of excess
capacity (if any) on, any Lines now or hereafter installed at the Property by
Landlord, Tenant or any other party (but Landlord shall have no right to monitor
or control the information transmitted through such Lines). Such rights shall
not be in limitation of other rights that may be available to Landlord by Law or
otherwise.
Except to the extent arising from the intentional misconduct or negligent acts
of Landlord or Landlord's agents or employees, Landlord shall have no liability
for damages arising from, and Landlord does not warrant that the Tenant's use of
any Lines will be free from the following (collectively called "Line Problems"):
(x) any eavesdropping or wire-tapping by unauthorized parties, (y) any failure
of any Lines to satisfy Tenant's requirements, or (z) any shortages, failures,
variations, interruptions, disconnections, loss or damage caused by the
installation, maintenance, replacement, use or removal of Lines by or for other
tenants or occupants at the Property, by any failure of the environmental
conditions or the power supply for the Property to conform to any requirements
for the Lines or any associated equipment, or any other problems associated with
any Lines by any other cause. Under no circumstances shall any Line Problems be
deemed an actual or constructive eviction of Tenant, render Landlord liable to
Tenant for abatement of Rent, or relieve Tenant from performance of Tenant's
obligations under this Lease. Landlord in no event shall be liable for damages
by reason of loss of profits, business interruption or other consequential
damage arising from any Line Problems.
ARTICLE 26
Hazardous Materials
To Landlord's knowledge, the Complex does not contain any "Hazardous Material"
(as defined below) on the date that Landlord tenders possession of the Premises
to Tenant. In the event Hazardous Material is discovered at the Complex and the
same was not released, discharged or disposed of by Tenant, Tenant's subtenants,
assignees or any Permitted Occupant, or their employees, agents or contractors,
then Landlord at no cost to Tenant shall immediately, properly and in compliance
with applicable Laws clean up and remove the Hazardous Material and any other
affected property and clean or replace any affected personal property (whether
or not owned by Landlord), to the extent required by Law, and Landlord shall
indemnify Tenant from all losses, costs, damages, claims and expenses reasonably
incurred by Tenant as a result of such Hazardous Material.
Tenant shall not transport, use, store, maintain, generate, manufacture, handle,
dispose, release or discharge any "Hazardous Material" (as defined below) upon
or about the Property, or permit Tenant's employees, agents, contractors, and
other occupants of the Premises to engage in such activities upon or about the
Property. However, the foregoing provisions shall not prohibit the
transportation to and from, and use, storage, maintenance and handling within,
the Premises of substances customarily used in offices provided: (a) such
substances shall be used and maintained only in such quantities as are
reasonably necessary for such permitted use of the Premises, strictly in
accordance with applicable Law and the manufacturers' instructions therefor, (b)
such substances shall not be disposed of, released or discharged on the
Property, and shall be transported to and from the Premises in compliance with
all applicable Laws, (c) if any applicable Law or Landlord's trash removal
contractor requires that any such substances be disposed of separately from
ordinary trash, Tenant shall make arrangements at Tenant's expense for such
disposal directly with a qualified and licensed disposal company at a lawful
disposal site (subject to scheduling and approval by Landlord), and shall ensure
that disposal occurs frequently enough to prevent unnecessary storage of such
substances in the Premises, and (d) any remaining such substances shall be

33

--------------------------------------------------------------------------------


completely, properly and lawfully removed from the Property upon expiration or
earlier termination of this Lease.
Tenant shall promptly notify Landlord of: (i) any enforcement, cleanup or other
regulatory action taken or threatened by any governmental or regulatory
authority with respect to the presence of any Hazardous Material on the Premises
or the migration thereof from or to other property, (ii) any demand or claim
made or threatened by any party against Tenant or the Premises relating to any
loss or injury resulting from any Hazardous Material, (iii) any release,
discharge or non-routine, improper or unlawful disposal or transportation of any
Hazardous Material on or from the Premises, and (iv) any matter where Tenant is
required by Law to give a notice to any governmental or regulatory authority
respecting any Hazardous Material on the Premises. Landlord shall have the right
(but not the obligation) to join and participate as a party in any legal
proceedings or actions affecting the Premises initiated in connection with any
environmental, health or safety Law. At such times as Landlord may reasonably
request, Tenant shall provide Landlord with a written list identifying any
Hazardous Material then used, stored, or maintained upon the Premises, the use
and approximate quantity of each such material, a copy of any material safety
data sheet ("MSDS") issued by the manufacturer therefor, written information
concerning the removal, transportation and disposal of the same, and such other
information as Landlord may reasonably require or as may be required by Law. The
term "Hazardous Material" for purposes hereof shall mean any chemical,
substance, material or waste or component thereof which is now or hereafter
listed, defined or regulated as a hazardous or toxic chemical, substance,
material or waste or component thereof by any federal, state or local governing
or regulatory body having jurisdiction, or which would trigger any employee or
community "right-to-know" requirements adopted by any such body, or for which
any such body has adopted any requirements for the preparation or distribution
of an MSDS.
If any Hazardous Material is introduced, released, discharged or disposed of by
Tenant or any Permitted Occupant, or their employees, agents or contractors, on
or about the Property in violation of the foregoing provisions, Tenant shall
immediately, properly, in compliance with applicable Laws, and at Tenant's
expense remedy the violation and remediate the Hazardous Materials (including
cleaning, replacing and restoring affected property) to levels that protect
human health and the environment as such levels are determined by the California
Environmental Protection Agency (including pursuant to the California State
Voluntary Cleanup Program ("CSVCP'') or other appropriate federal, state or
local agencies; provided that in no event shall Tenant be responsible for any
cleaning, replacing, restoring or remediating the Property or any personal
property to a condition better than the condition existing immediately prior to
the introduction of such Hazardous Material by Tenant or any Permitted Occupant,
or their employees, agents .or contractors) nor shall Tenant be required
hereunder (but may be independently required under applicable Law and may
otherwise voluntarily elect) to engage any California governmental agency to
oversee the remediation process (including under the CSVCP) (collectively, the
"Restoration Requirement"). To the extent required by applicable Laws or the
Restoration Requirement, such clean up and removal work shall include, without
limitation, any testing, investigation, and the preparation and implementation
of any remedial action plan required by any governmental body having
jurisdiction. If Tenant shall fail to comply with the provisions of this Article
within five (5) days after written notice by Landlord, or such shorter time as
may be required by Law or in order to minimize any hazard to Persons or
property, Landlord may (but shall not be obligated to) arrange for such
compliance directly or as Tenant's agent through contractors or other parties
selected by Landlord, at Tenant's expense (without limiting Landlord's other
remedies under this Lease or applicable Law).
ARTICLE 27
Roof Rights
During the Term (as it may be extended), Tenant shall have the exclusive right
to install and maintain, on the roof of the 3465 Building, satellite dishes,
television antennas, related receiving

34

--------------------------------------------------------------------------------


equipment, related cable connections and any and all other related equipment
(collectively, "Satellite Dish") required in connection with Tenant's
communications and data transmission network, and supplementary HV AC equipment
and all related equipment (collectively, "HVAC Unit"), provided that Tenant must
comply with the Workletter or Article 6 in connection with Tenant's installation
of any HV AC Unit or Satellite Dish. Subject to the preceding phrase, Tenant
shall have the right to use the risers (and to install additional risers if
necessary), shafts and conduits of the 3465 Building. Furthermore, (a) the
location and general appearance of such Satellite Dish and HVAC Unit shall be
reasonably acceptable to Landlord to the extent that the same is visible from
Foothill Boulevard and provided that any location and/or general appearance
requirements imposed by Landlord do not interfere with the functionality of the
Satellite Dish and/or HV AC Unit, (b) no such Satellite Dish or HVAC Unit shall
be affixed to the roof of the Building by any device which penetrates the roof,
unless Tenant fIrst obtains Landlord's written approval, and Landlord shall have
the right to approve in advance Tenant's mounting of the same, (c) Tenant shall
pay for any and all costs and expenses in connection with the installation,
operation, maintenance, insurance, use and removal ofthe Satellite Dish and the
HV AC Unit, but in no event shall Tenant be obligated to pay Landlord any
additional rental for that portion of the roof of the Building on which the
Satellite Dish and the HV AC Unit shall be located, and provided that in no
event shall Tenant be obligated to remove the HV AC Unit if the HV AC Unit is in
good working order; (d) installation, operation and removal of each Satellite
Dish and HV AC Unit shall be performed in such manner as is necessary in order
to preserve Landlord's roof warranty; (e) Tenant shall have secured the approval
of all applicable governmental authorities and all permits required by
governmental authorities having jurisdiction over such approvals and permits for
the Satellite Dish and the HV AC Unit, and shall provide copies of such
approvals and permits to Landlord, prior to commencing any work with respect to
such Satellite Dish and the HV AC Unit; and (f) use of riser space shall be
shared with the providers of services to the Building. Upon the termination of
this Lease Tenant shall, at Tenant's sole cost and expense, remove said
Satellite Dish and all related equipment and wiring and repair any damage to the
roof or risers of the Building caused as a result of such use or removal. Any
required structural reinforcement shall be made at Tenant's sole cost. Upon at
least thirty (30) days prior written notice, Tenant at Tenant's expense shall
temporarily remove any or all of its rooftop equipment as necessary in order to
permit Landlord to make roof repairs to the extent such repairs are necessary.
Landlord will not be liable to Tenant or to any other person whomsoever for any
injury to person or damage to property, arising out of any use of the roof or
any other portion of the Building in connection with the Satellite Dish or HV AC
Unit and Tenant hereby indemnifies Landlord from any and all liability thereof.
ARTICLE 28
Notices
Except as expressly provided to the contrary in this Lease, every notice or
other communication to be given by either party to the other with respect hereto
shall be in writing and shall be effective when served personally or by
reputable national air courier service, or United States certifIed mail, return
receipt requested, postage prepaid, addressed, if to Tenant, at the Premises,
Attn: Chief Executive Officer, with a copy to the Premises, Attn: General
Counsel, and if to Landlord, c/o Wells Real Estate Funds, 6200 The Comers
Parkway, Norcross, GA 30092, Attn: Asset Manager -West Region, with a copy to
Wells Real Estate Funds, 6200 The Comers Parkway, Norcross, GA 30092, Attn:
Director of Property Management Operations, or such other address or addresses
as Tenant or Landlord may from time to time designate by notice given as above
provided. Every notice or other communication hereunder shall be deemed to have
been given as of the third business day following the date of such mailing (or
as of any earlier date evidenced by a receipt from such national air courier
service or the United States Postal Service) or immediately if personally
delivered. Notices not sent in accordance with the foregoing shall be of no
force or effect until received by the foregoing parties at such addresses
required herein.



35

--------------------------------------------------------------------------------


Tenant shall provide Landlord with the name(s) of individual(s) authorized to
make requests of Landlord for services and to deal with Landlord's property
manager with regard to day to day operations. If Tenant fails to provide such
names, Landlord may comply with written or oral requests by any officer or
employee of Tenant. Tenant shall not authorize more than three (3) individuals
for each floor on which the Premises are located.
ARTICLE 29
Real Estate Brokers
Neither Landlord nor Tenant has dealt with any broker or agent in connection
with the negotiation or execution of this Lease, other than CB Richard Ellis and
UGL Equis Services, whose commissions shall be paid by Landlord pursuant to
their separate written agreement. Tenant and Landlord shall each indemnify the
other against all costs, expenses, attorneys' fees, liens and other liability
for commissions or other compensation claimed by any broker or agent claiming
the same by, through, or under the indemnifying party.
ARTICLE 30
Letter of Credit
Upon Tenant's execution and submission of this Lease, Tenant shall deliver to
Landlord a clean, unconditional, irrevocable letter of credit that conforms to
the requirements of this Article ("Letter of Credit"). The Letter of Credit
shall serve as security for the prompt, full and faithful performance by Tenant
of the terms, covenants and conditions of this Lease. In the event that Tenant
is in Default hereunder and fails to cure within any applicable time permitted
under this Lease, Landlord may use or apply the whole or any part of the Letter
of Credit proceeds for the payment of Tenant's obligations hereunder. The use or
application of the Letter of Credit proceeds or any portion thereof shall not
prevent Landlord from exercising any other right or remedy provided hereunder or
under any Law and shall not be construed as liquidated damages. In no event
shall the Letter of Credit be considered an advance payment of Rent, and in no
event shall Tenant be entitled to use the Letter of Credit for the payment of
Rent. Landlord shall have the right to transfer the Letter of Credit to any
purchaser of the Property. Upon such transfer, Tenant shall look solely to such
purchaser for return of the Letter of Credit and Landlord shall be relieved of
any liability with respect to the Letter of Credit.
The Letter of Credit shall be: (a) in form and substance satisfactory to
Landlord in its reasonable discretion (with the following criteria at a
minimum); (b) at all times in the stated face amount of not less than Two
Million Five Hundred Thousand Dollars ($2,500,000.00) (which amount is subject
to reduction as provided below) and shall on its face state that multiple and
partial draws are permitted and either (i) that partial draws will not cause a
corresponding reduction in the stated face amount of the Letter of Credit or
(ii) that, within five (5) business days after any such partial draw, the issuer
will notify Landlord in writing that the Letter of Credit will not be reinstated
to its full amount in which event Landlord shall have the right to immediately
draw on the remainder of the Letter of Credit (it being understood that the
Letter of Credit shall at all times be not less than the total Letter of Credit
amount as so required); (c) issued by a commercial bank acceptable to Landlord
from time to time with a banking office in the Pasadena or Los Angeles,
California area, for the account of Tenant and its permitted successors and
assigns under this Lease; (d) made payable to, and expressly transferable and
assignable one or more times at no charge by, the owner from time to time of the
Building or its lender (which transfer/assignment shall be conditioned only upon
the execution of a reasonable and customary written document in connection
therewith), whether or not the original account party of the Letter of Credit
continues to be the Tenant under this Lease by virtue of a change in name or
structure, merger, assignment, transfer or otherwise; (e) payable at sight upon
presentment to a Los Angeles or Pasadena, California branch of the issuer of a
simple sight draft stating only that Landlord is permitted to draw on

36

--------------------------------------------------------------------------------


the Letter of Credit under the terms of the Lease and setting forth the amount
that Landlord is drawing; (f) of a term not less than one year and shall on its
face state that the same shall be renewed automatically, without the need for
any further written notice or amendment, for successive minimum one year
periods, unless the issuer notifies Landlord in writing, at least sixty (60)
days prior to the expiration date thereof, that such issuer has elected not to
renew the Letter of Credit (which will thereafter entitle Landlord to draw on
the Letter of Credit); and (g) at least thirty (30) days prior to the then
current expiration date of such Letter of Credit, either (1) renewed (or
automatically and unconditionally extended) from time to time through the
sixtieth (60th) day after the expiration of the Lease Tenn, or (2) replaced by
Tenant with another Letter of Credit meeting the requirements of this Article.
Tenant shall cooperate with Landlord to effect any modifications, transfers or
replacements of the Letter of Credit requested by Landlord in order to assure
that Landlord is at all times fully secured by a valid Letter of Credit that may
be drawn upon by Landlord, its successors and assigns. Notwithstanding anything
in this Lease to the contrary, any cure or grace period provided in connection
with a Default shall not apply to any of the foregoing requirements of the
Letter of Credit and, specifically, if any of the aforesaid requirements are not
complied with timely, then an immediate Default shall occur and Landlord shall
have the right to immediately draw upon the Letter of Credit without notice to
Tenant. Each Letter of Credit shall be issued by a commercial bank that has a
credit rating with respect to certificates of deposit, short term deposits or
commercial paper of at least A-2 (or equivalent) by Moody's Investor Service,
Inc., or at least P-2 (or equivalent) by Standard & Poor's Corporation and shall
be otherwise acceptable to Landlord in Landlord's reasonable discretion,
provided that the letter of credit attached hereto as Exhibit H shall be deemed
acceptable to Landlord as of the date of execution of this Lease. If the
issuer's credit rating is reduced below A -2 (or equivalent) by Moody's
Investors Service, Inc. or below P-2 (or equivalent) by Standard & Poor's
Corporation, or if the financial condition of such issuer changes in any other
materially adverse way, then Landlord shall have the right to require that
Tenant obtain from a different issuer a substitute Letter of Credit that
complies in all respects with the requirements of this Article and Tenant's
failure to obtain such substitute Letter of Credit within twenty (20) days
following Landlord's written demand therefor (with no other notice or cure or
grace period being applicable thereto, notwithstanding anything in this Lease to
the contrary) shall entitle Landlord to immediately draw upon the then existing
Letter of Credit in whole or in part, without notice to Tenant. In the event the
issuer of any Letter of Credit held by Landlord is insolvent or is placed into
receivership or conservatorship by the Federal Deposit Insurance Corporation, or
any successor or similar entity, or if a trustee, receiver or liquidator is
appointed for the issuer, then, effective as of the date of such occurrence,
said Letter of Credit shall be deemed to not meet the requirements of this
Article and, within twenty (20) days thereof, Tenant shall replace such Letter
of Credit with other collateral acceptable to Landlord in its reasonable
discretion (and Tenant's failure to do so shall, notwithstanding anything in
this Lease to the contrary, constitute a Default for which there shall be no
notice or grace or cure periods being applicable thereto other than the
aforesaid twenty (20) day period). Any failure or refusal of the issuer to honor
the Letter of Credit shall be at Tenant's sole risk and shall not relieve Tenant
of its obligations hereunder.
Notwithstanding the foregoing, on each anniversary of the Commencement Date
(each such anniversary is herein called a "Reduction Date") provided that within
the twelve months preceding a Reduction Date Tenant has timely made eleven (11)
out of twelve (12) Base Rent, Tax and Operating Expense payments (and further
provided that the one (1) excluded late payment per year is fully paid by Tenant
within fifteen (15) days of its due date), then Tenant shall be entitled to
reduce the amount of the Letter of Credit by Five Hundred Thousand Dollars
($500,000) for that year. This process shall continue until the required Letter
of Credit amount is $0 and thereafter no Letter of Credit shall be required.
Furthermore, in the event that Tenant is not entitled to a reduction under this
paragraph in the first year after the Commencement Date, but then Tenant becomes
current in payments and Tenant is entitled to a reduction in each of the next
consecutive four (4) years, then Tenant may reduce the amount of the Letter of
Credit to $0 as of the fifth anniversary of the Commencement Date. Each year on
or about the Reduction Date, at the request of Tenant or the issuing bank,
Landlord shall confirm in writing on such

37

--------------------------------------------------------------------------------


form as is reasonably required by the issuing bank whether Tenant has complied
with the foregoing requirements of this paragraph during the preceding twelve
(12) month period. Tenant and Landlord acknowledge and agree that their rights
and remedies with respect to the Letter of Credit shall be as provided in this
Lease and each of Landlord and Tenant hereby waive Section 1950.7 of the
California Civil Code and any and all other similar laws now existing or
hereafter enacted
ARTICLE 31
Exculpatory Provisions
It is expressly understood and agreed by and between the parties hereto,
anything herein to the contrary notwithstanding, that each and all of the
representations, warranties, covenants, undertakings, and agreements herein made
on the part of Landlord while in form purporting to be the representations,
warranties, covenants, undertakings, and agreements of Landlord are nevertheless
each and every one of them made and intended, not as personal representations,
warranties, covenants, undertakings, and agreements by Landlord or for the
purpose or with the intention of binding Landlord personally, but are made and
intended for the purpose only of subjecting Landlord's interest in the Complex
to the terms of the Lease. The liability of Landlord to Tenant for any default
by Landlord under the Lease or arising in connection herewith or with Landlord's
operation, management, leasing, repair, renovation, alteration, or any other
matter relating to the Property or the Premises, shall be limited to the
interest of Landlord in the Complex. Tenant agrees to look solely to Landlord's
interest in the Complex for the recovery of any judgment against Landlord, and
Landlord shall not be personally liable for any such judgment or deficiency
after execution thereon. The limitations of liability contained in this
provision shall apply equally and inure to the benefit of Landlord's present and
future partners, beneficiaries, officers, directors, trustees, members,
managers, shareholders, agents and employees, and their respective partners,
members, shareholders, legal representatives, heirs, successors and assigns.
Under no circumstances shall any present or future shareholder, officer or
director of Landlord (if Landlord is a corporation), general or limited partner
of Landlord (if Landlord is a partnership), manager or member of Landlord (if
Landlord is a limited liability company), or trustee or beneficiary (if Landlord
or any partner of Landlord is a trust) have any liability for the performance of
Landlord's obligations under the Lease.
ARTICLE 32
Mortgagee's Consent
Intentionally deleted.
ARTICLE 33
Miscellaneous
(A)    Binding Upon Parties. Each of the terms, covenants and conditions of this
Lease shall be binding upon and inure to the benefit of the parties hereto,
their respective heirs, executors, administrators, guardians, custodians,
successors and assigns, subject to the provisions of Article 18 respecting
Transfers; and all references herein to Landlord and Tenant shall be deemed to
include all such parties. The term "Landlord" as used in this Lease, so far as
covenants or obligations on the part of Landlord are concerned, shall be limited
to mean only the owner or owners of the Property at the time in question.
(B)    No Recording. Landlord and Tenant agree that in no event and under no
circumstances shall this Lease be recorded. A short-form memorandum of Lease
(which shall include, among other things, a description of Tenant's exclusivity
rights granted pursuant to this Lease) shall be executed by

38

--------------------------------------------------------------------------------


Landlord at Tenant's request and may be recorded by Tenant against the Building
at Tenant's sole election and expense. If a memorandum is recorded, Tenant shall
upon the expiration or earlier termination of this Lease, at Landlord's request,
deliver to Landlord a fully executed quitclaim and release agreement in
recordable form wherein Tenant terminates the memorandum.
(C)    Governing Law. This Lease shall be construed in accordance with the Laws
of the State of California.
(D)    Survival. All obligations or rights of either party arising during or
attributable to the period ending upon expiration or earlier termination of this
Lease shall survive such expiration or earlier termination.
(E)    Quiet Enjoyment. Landlord agrees that, if Tenant timely pays the Rent and
performs the terms, covenants and conditions hereunder, and subject to all other
terms, covenants and conditions of this Lease, Tenant shall hold and enjoy the
Premises during the Term, free of lawful claims by any Person acting by or
through Landlord.
(F)    Light and Air. This Lease does not grant any legal rights to "light and
air" outside the Premises nor any particular view or cityscape visible from the
Premises.
(G)    Time of Essence. Time is of the essence of this Lease and each and all of
its provisions.
(H)    Severability. The invalidity or unenforceability of any provision of this
Lease shall not affect or impair any other provisions.
(I)    Joint and Several. If Tenant is comprised of more than one party, each
such party shall be jointly and severally liable for Tenant's obligations under
this Lease.
(J)    Force Majeure. Notwithstanding anything in this Lease to the contrary,
neither party shall be chargeable with, or liable to the other for, anything or
in any amount for any failure to perform or delay caused by any of the following
("Force Majeure Delays"): fIre; earthquake; explosion; flood; hurricane; the
elements; act of God or the public enemy; war, terrorist act or acts, invasion;
insurrection; rebellion; or riots; provided, however, lack of funds shall not be
deemed a Force Majeure Delay nor may any Force Majeure Delay be used to excuse
Tenant from its obligation to pay Rent. The Commencement Date may be postponed
by a number of days equal to the number of days that Tenant's completion of the
Work is actually delayed by a Force Majeure Delay provided Tenant gives Landlord
written notice of each such Force Majeure Delay within five (5) business days
after the commencement of the occurrence of such Force Majeure Delay and Tenant
takes reasonable measures to alleviate or work around such Force Majeure Delay.
(K)    Pronouns. Any pronoun used in place of a noun shall indicate and include
the masculine or feminine, the singular or plural number, individuals, firms or
corporations, and each of their respective successors, executors,
administrators, assigns, according to the context hereof.
(L)    Captions and Severability. The captions of the Articles, Sections and
Paragraphs of this Lease are for convenience only and shall in no way modify any
provision of this Lease. If any term or provision of this Lease shall be found
invalid, void, illegal, or unenforceable by a court of competent jurisdiction,
it shall not affect, impair or invalidate any other term or provision hereof.
(M)    Definitions. "Law" shall mean all federal, state, county and local
governmental and municipal laws, statutes, ordinances, rules, regulations,
codes, decrees, and orders, as well as applicable decisions by courts in the
State of California and by federal courts applying California law. "Person"
shall mean an individual, trust, partnership, joint venture, association,
corporation, and any other entity.
(N)    Prohibited Party Transactions. Tenant represents and warrants to Landlord
that (1) Tenant is not acting, directly or indirectly, for or on behalf of any
person, group, entity, or nation named by any Executive Order or the United
States Treasury Department as a terrorist, "Specially Designated



39

--------------------------------------------------------------------------------


National," "Blocked Person," or other banned or blocked person, entity, nation,
or transaction pursuant to any law, order, rule, or regulation that is enforced
or administered by the Office of Foreign Assets Control; and (2) Tenant is not
engaged in this transaction, directly or indirectly on behalf of, or instigating
or facilitating this transaction, directly or indirectly on behalf of, any such
person, group, entity or nation. Tenant agrees to defend, indemnify, and hold
harmless Landlord from and against any and all claims, damages, 'losses, risks,
liabilities, and expenses (including reasonable attorney's fees and costs)
arising or related to any breach of the foregoing representation and warranty.
(O)    Signage. Tenant shall be entitled to Building-standard lobby directory
signage for Tenant's name and the names of Tenant's subtenants and their
employees. Tenant may install Tenant identification in the elevator lobby and
the entrance to Tenant's Premises on any full floor occupied by Tenant, subject
to Landlord's prior written approval, not to be unreasonably withheld,
conditioned or delayed. Subject to the terms of this Article 33 and prior
receipt of all necessary approvals, Tenant shall have the exclusive right to
install and maintain exterior Building signage on the 3465 Building displaying
Tenant's name at exterior location(s) approved in advance by Landlord, such
approval not to be unreasonably withheld, conditioned or delayed. Tenant shall
also have naming rights for the 3465 Building. Tenant shall be solely
responsible for obtaining and complying with all necessary approvals for the
exterior signage. All such exterior signage and the method and manner of
installation of the exterior signage (including the contractor who will perform
the installation) shall be subject to Landlord's prior written approval, not to
be unreasonably withheld, conditioned or delayed. Tenant shall be solely
responsible for all costs associated with the exterior sign's fabrication,
installation, maintenance, operation, and illumination (including installation
of an electric meter), provided that a portion of the Construction Allowance may
be used to pay for the initial installation and metering. Tenant shall maintain
the exterior signage in a first class, sightly manner. At no cost to Landlord,
Landlord shall cooperate with Tenant in its effort to obtain all required
governmental approvals and permits in connection with Tenant's exterior signage.
Tenant's signage rights and Building naming rights under this Section 33(0)
shall terminate in the event Tenant ever leases less than all leasable space in
the Building, provided that in no event shall any Transfer, Permitted Transfer
and/or permitted occupancy pursuant to Section 18(G), above, cause Tenant to
lose any signage rights and/or Building naming rights under this Section 33(0).
In the event Tenant leases less than the entire Building, then at Tenant's
expense, Landlord shall provide Tenant Building standard lobby directory signage
and on multi-tenant floors, elevator lobby directional and suite entry signage.
(P)    Access. Landlord shall provide a card key (or similar type of) access
system to provide access to the Building at times other than normal building
hours. A reasonable number of access cards or other means of access shall be
provided to Tenant upon commencement of the Term at no cost to Tenant; Landlord
may charge Tenant a reasonable fee for replacement and new cards. Such access
cards shall be issued by Landlord to the specific individuals that are
designated by Tenant. Tenant shall not permit anyone, except for Tenant's
employees, permitted subtenants and assigns, and authorized guests, to enter the
Building at times other than normal building hours.
(Q)    Landlord Bankruptcy Proceeding. In the event that the obligations of
Landlord under this Lease are not performed during the pendency of a bankruptcy
or insolvency proceeding involving the Landlord as the debtor, or following the
rejection of this Lease in accordance with Section 365 of the United States
Bankruptcy Code, then notwithstanding any provision of this Lease to the
contrary, and in addition to any and all other remedies permitted by this Lease
and/or by applicable Laws Tenant shall have the right to set off against Rents
next due and owing under this Lease (a) any and all damages caused by such
non-performance of Landlord's obligations under this Lease by Landlord,
debtor-in-possession, or the bankruptcy trustee, and (b) any and all damages
caused by the non-performance of Landlord's obligations under this Lease
following any rejection of this Lease in accordance with Section 365 of the
United States Bankruptcy Code.

40

--------------------------------------------------------------------------------


ARTICLE 34
Entire Agreement
This Lease, together with Rider One and the Exhibits attached hereto (each of
which is hereby incorporated into this Lease), contains all the terms, covenants
and conditions between Landlord and Tenant relative to the matters set forth
herein and no prior agreement or understanding pertaining to the same shall be
of any force or effect. Without limitation, Tenant hereby acknowledges and
agrees that Landlord's leasing agents and field personnel are only authorized to
show the Premises and negotiate termns, covenants and conditions for leases
subject to Landlord's final approval, and are not authorized to bind Landlord to
any agreements, representations, understandings or obligations with respect to
the condition of the Premises or the Property, the suitability of the same for
Tenant's business, or any other matter, and no agreement, representation,
understanding or obligation not expressly contained herein shall be of any
effect. Neither this Lease, nor any Rider or Exhibit referred to above may be
modified, except in writing signed by both parties.
ARTICLE 35
Parking
Parking shall be available in the parking areas depicted on the Site Plan.
Except as otherwise provided in this Article, surface and garage parking for
Tenant and its employees and visitors shall be on an unassigned basis, with
Landlord and other tenants at the Property (if any), and their employees and
visitors, and other Persons to whom Landlord shall grant the right or who shall
otherwise have the right to use the same, all subject to Landlord's rules, as
the same may be reasonably amended or supplemented. Notwithstanding the
foregoing to the contrary, Landlord reserves the right to assign specific
spaces, to maintain one or more "executive parking areas" containing reserved
spaces, and to reserve spaces for visitors, small cars, carpoolers, handicapped
individuals, and other tenants, visitors of tenants or other Persons; Tenant and
Tenant's employees, independent contractors and visitors shall not park in any
such assigned or reserved spaces unless the same are designated for the use of
Tenant and Tenant's employees, independent contractors and visitors (it being
understood that Tenant's 4 per 1,000 parking discussed below is inclusive of
such assigned and reserved spaces). Landlord may restrict or prohibit full size
vans and other large vehicles. Landlord shall not charge rent for unreserved
parking spaces during the initial Term. However, Landlord may charge rent for
reserved parking spaces, which rent shall be subject to increase from time to
time. Throughout the Term (as it may be extended), Tenant shall be entitled to
four (4) parking passes for every 1,000 square feet in the Premises, which
parking passes may be designated by a sticker, hang tag, or other identification
provided by Landlord to Complex office tenants as an Operating Expense. As part
of this 4 per 1,000 allocation, Tenant shall have the right to lease thirty-five
(35) reserved parking spaces in the location designated on Exhibit E as Tenant's
Reserved Parking Spaces at an initial cost of Forty Dollars ($40.00) per stall
per month, subject to increase from time to time, but not more than once per
calendar year, throughout the Term (as it may be extended), provided that in no
event shall such costs increase by more than four percent (4%) over the costs
for the prior calendar year. After execution of this Lease: (a) Landlord shall
not amend an existing lease or execute a new lease that grants any other office
tenant of the Complex parking rights greater than 4 spaces per 1,000 square feet
leased; (b) Landlord shall not amend an existing retail lease to increase the
retail tenant's parking rights beyond that which is currently allowed, except as
required by Law, (c) Landlord shall not execute a new retail lease that grants
the new retail tenant parking in excess of that which is required by law, and
(d) in the event Landlord converts office space at the Complex to retail or
Landlord converts parking space at the Complex to retail space, Landlord may
only grant such new retail 4 parking spaces per 1,000 square feet leased.
In case of any violation of these provisions or Landlord's rules, Landlord may
refuse to permit the violator to park, and may tow away the vehicle owned or
driven by the violator from the Property

41

--------------------------------------------------------------------------------


without liability whatsoever, at such violator's risk and expense. It is
Landlord's policy to tow any vehicle found at the Property that has already
received three (3) or more parking violations at the Property. Landlord reserves
the right to temporarily close all or a portion of the parking areas or
facilities in order to make repairs or perform maintenance services, or to
alter, modify, re-stripe or renovate the same, or if required by casualty,
strike, condemnation, act of God, Law or governmental requirement, or any other
reason beyond Landlord's reasonable control. In the event access is denied for
any reason, any parking charges shall be abated to the extent access is denied,
as Tenant's sole recourse, provided that the foregoing is not intended to
nullify, and Tenant shall have, any and all of the remedies relating to parking
set forth in this Lease, including, without limitation Articles 8 and 10 and
this Article 35.
Notwithstanding the foregoing, if Tenant is prevented from using or unable to
use its allotment of parking passes and a parking shortage exists at the Complex
for eight (8) days or more in any thirty (30) day period, then at Tenant's
request Landlord and Tenant shall select a mutually agreeable parking vendor to
investigate the situation and prepare a report within fifteen (15) days. If
remedial action is warranted based on the report, Landlord shall implement one
or more possible solutions until such time as enough parking is available to
satisfy Tenant's parking needs at the Complex, not to exceed Tenant's 4 per 1000
pass allocation. Possible solutions that Landlord may implement include the
following, or such other solution(s) as the parties may mutually agree: (i)
valet assist parking; (ii) valet assist tandem parking; (iii) install a gate to
restrict access to certain parking areas; and/or (iv) identify and obtain
offsite parking contiguous to the Complex. If the foregoing solutions do not
alleviate the problem (or earlier if Landlord elects), as an additional remedy
available to Tenant, Landlord shall mark ninety percent (90%) of Tenant's
allocated spaces as spaces intended for Tenant. If any or all of these remedies
are implemented, it shall be at Landlord's sole cost and expense. In the event
that Landlord defaults in its obligations under this Article 35, Tenant shall
have the right to seek the remedy of specific performance, and Landlord hereby
consents to the issuance by any court of competent jurisdiction of an order of
specific performance of Landlord's obligations under this Article 35.
The current parking areas are depicted on the Site Plan attached as Exhibit F to
this Lease. In the event that in the future Tenant leases basement space in the
3475 East Foothill Building, Landlord shall not be required to provide 4 parking
passes per 1,000 square feet with respect to such basement space.
ARTICLE 36
Generator
Provided that Tenant, at Tenant's sole cost and expense, obtains and maintains
all necessary permits, licenses and approvals, Tenant shall be permitted to
install and maintain, at Tenant's sole cost and expense, a back up generator and
fuel tank at a location approved in advance by Landlord (in Landlord's
reasonable discretion) in compliance with all the requirements of this Lease. In
compliance with all Laws and Landlord's reasonable requirements, and at Tenant's
sole cost and expense, Tenant shall install and maintain the generator, fuel
tank, fuel lines, conduits, wires and other like items between the generator and
the Building. If (and only if) Tenant has not properly maintained the generator,
the generator is not in good working condition, or the fuel tank is leaking or
otherwise in need of replacement, then Landlord may require Tenant at Tenant's
sole cost and expense to remove the generator, fuel tank, fuel lines, conduits,
wiring, and all related improvements and restore damage caused thereby at the
expiration or earlier termination of the Term, notwithstanding anything to the
contrary contained herein. Landlord shall have the right to approve the location
of and method and manner of installation of Tenant's generator and fuel tank,
which approval shall not be unreasonably, withheld, conditioned or delayed.
ARTICLE 37
Termination Option



42

--------------------------------------------------------------------------------


Provided: (a) this Lease is then in full force and effect and (b) Tenant is not
in Default under this Lease beyond all applicable notice and cure periods,
Tenant shall have the right, at Tenant's option, to terminate this Lease
("Termination Option") effective on the last day of the sixth Lease Year (i.e.,
October 31, 2018) ("Termination Date"). The Termination Option shall be
exercised, if at all, by Tenant by giving written notice of the exercise to
Landlord (''Termination Notice") no later than the last day of the fifth Lease
Year (i.e., October 31, 2017). It shall be a condition to the exercise of
Tenant's Termination Option that Tenant pay to Landlord a termination fee
("Termination Fee") in an amount equal to the sum of Landlord's unamortized (i)
brokerage commissions payable by Landlord to CB Richard Ellis and UGL Equis
Services pursuant to Article 29 above and the separate written agreement(s)
referenced therein, (ii) Construction Allowance and Additional Allowance (but
not including any unused portion of the Construction Allowance forfeited
pursuant to Section 10 of the Workletter), and (iii) rent abatement (i.e. the
difference between the rent payable under Article 2 above during the first two
(2) years based on 120,000 feet and the amount that would have been payable had
the correct square footage of 141,540 been utilized to calculate Base Rent due),
all amortized over the initial term of this Lease with six percent (6%) per
annum interest. 100% of the Termination Fee shall be payable contemporaneously
with Tenant's transmittal to Landlord of the Termination Notice. At Tenant's
request, Landlord will provide information necessary to calculate the
Termination Fee.
Provided Tenant properly and timely exercises the Termination Option and timely
and properly pays Landlord the Termination Fee, then this Lease shall terminate
effective as of the Termination Date, as if said Termination Date were set forth
in this Lease as the Expiration Date of the Term of the Lease. Tenant shall
vacate and deliver possession of the Premises to Landlord in the manner set
forth in this Lease on or before 11 :59 p.m. on the Termination Date. Tenant
shall also pay to Landlord on or before the Termination Date, and be responsible
for, all sums due under this Lease which accrue under this Lease on or prior to
the Termination Date. Tenant's rights under this Article are personal to the
Tenant named in this Lease and any Permitted Transferee.
ARTICLE 38
Right of First Offer
Subject to existing as of the date of this Lease renewal or expansion options of
other tenants, and provided no Default then exists, Landlord shall, prior to
offering the same to any party (other than the then current tenant therein),
first offer to lease to Tenant any space of five thousand (5,000) rentable
square feet or larger that Landlord desires to make available for lease in
either the 3465 E. Foothill Boulevard or 3475 East Foothill Boulevard Building
then owned by Landlord or any affiliate of Landlord (the "Offer Space"); such
offer shall be in writing and specify the lease terms for the Offer Space, which
lease terms shall be appropriate for an arms-length transaction, including the
rent to be paid for the Offer Space and the date on which the Offer Space shall
be included in the Premises (the "Offer Notice"). Tenant shall notify Landlord
in writing whether Tenant elects to lease the entire Offer Space on the terms
set forth in the Offer Notice, within ten (10) business days after Landlord
delivers to Tenant the Offer Notice. If Tenant timely elects to lease the Offer
Space, then Landlord and Tenant shall execute an amendment to this Lease,
effective as of the date the Offer Space is to be included in the Premises, on
the terms set forth in the Offer Notice and, to the extent not inconsistent with
the Offer Notice terms, the terms of this Lease; however, Tenant shall accept
the Offer Space in an "AS-IS" condition and Landlord shall not provide to Tenant
any allowances (e.g., Construction Allowance, Space Planning Allowance,
Additional Allowance, and the like) or other tenant inducements except as
specifically provided in the Offer Notice. The Rules set forth in Exhibit G
attached hereto shall apply to any such Offer Space leased by Tenant.
If Tenant fails or is unable to timely exercise its right hereunder, then such
right shall lapse, time being of the essence with respect to the exercise
thereof (it being understood that Tenant's right hereunder is a one-time right
only with respect to any particular Offer Space), and Landlord may lease all or
a

43

--------------------------------------------------------------------------------


portion of the Offer Space to third parties on such terms as Landlord may elect,
although Landlord must re-offer the space to Tenant (A) in the event that
Landlord's new deal terms are 5% or more lower on a net effective basis than
Landlord's offer to Tenant and (B) if a lease for the Offer Space is not
executed with a third party within one hundred twenty (120) days after the
expiration of the ten (10) business day period set forth in the preceding
paragraph. Tenant may not exercise its right of first offer if a Default exists
or if Tenant and/or any Permitted Transferee is not then occupying the entire
Premises. In no event shall Landlord be obligated to pay a commission with
respect to any space leased by Tenant under this Article other than to Tenant's
designated broker who is actively involved in negotiations on Tenant's behalf at
the time and Tenant and Landlord shall each indemnify the other against all
costs, expenses, attorneys' fees, and other liability for commissions or other
compensation claimed by any other broker or agent claiming the same by, through,
or under the indemnifying party.
Notwithstanding the foregoing, if an Offer Notice is given during the first two
(2) years of the initial Term and Tenant desires to lease the Offer Space, then
the terms for the lease of the Offer Space shall be the same terms as provided
in this Lease with respect to the Premises, except that the Construction
Allowance, Additional Allowance, and Space Planning Allowance shall be prorated
on a straight line basis over the initial Term and Tenant shall only be entitled
to the unamortized amount, prorated to the commencement date of the inclusion of
the Offer Space in the Premises.
Tenant's right of first offer rights shall terminate if (a) the Lease or
Tenant's right to possession of the Premises is terminated, or (b) other than a
Permitted Transfer, Tenant assigns any of its interest in the Lease or sublets
any portion of the Premises.
ARTICLE 39
Exclusivity
Subject to rights existing as of the date of this Lease in existing leases and
other agreements, and with respect to the Building and any part of the Complex
owned by Landlord, throughout the Term (as same may be extended), so long as (1)
Tenant is the above-named Tenant, (2) Tenant is leasing, subleasing, or is
otherwise responsible either directly or indirectly for the payment of Rent for
all leasable space in the 3465 Building, and (3) the Lease has not been
terminated (the foregoing 1, 2 and 3 are herein called the "Exclusive
Conditions"), Landlord agrees not to: (i) enter into any lease of space or other
occupancy agreement at the Complex for a term that will commence during the Term
(as the same may be extended including any potential renewal terms) with any
Tenant Competitor (as such term is defined below); (ii) consent to any
assignment, sublease or other occupancy agreement at the Complex for a term that
will commence during the Term (as the same may be extended including any
potential renewal terms) to (A) any Tenant Competitor or (B) any other entity
whose Primary Business in the space at the Complex is Competitive Activities (as
defined below), provided that in each case (A) and (B) Landlord shall only be
required to withhold its consent in the event (x) Landlord has sole discretion
authority to withhold consent under the applicable lease; (y) the applicable
lease prohibits assignment or sublease to a Tenant Competitor or use for
Competitive Activities; or (z) it would be deemed reasonable under the
applicable lease for Landlord to withhold consent to the proposed assignment or
sublease to a Tenant Competitor or an entity whose Primary Business in the space
would be Competitive Activities; (iii) provide exterior signage rights to any
Tenant Competitor; or (iv) enter into any lease of space or other occupancy
agreement at the Complex for a term that will commence during the Term (as the
same may be extended including any potential renewal tenus) in which Competitive
Activities are permitted to occur as the Primary Business (the actions described
in clauses (i) through (iv) herein, collectively, the "Restricted Actions"). For
purposes of this Article, "Tenant Competitor" shall mean any person or entity
which, at the time the Restricted Action is proposed to occur, has more than
fifty percent (50%) of its business (i.e., its "Primary Business") attributable
to Competitive Activities, including, without limitation, Netspend, InComm,
UniRush, AccountNow, PreCash and Blackhawk Network (or any of their respective
affiliates). As used herein, the term "Competitive Activities" shall mean the
issuance, sale,

44

--------------------------------------------------------------------------------


distribution, marketing, or servicing of prepaid debit cards. Notwithstanding
the foregoing, the parties agree that the foregoing requirements shall not be
deemed violated should the Competitive Activities occur incidentally to the
occupant's Primary Business activities in the space which are not Competitive
Activities (for purposes of example only, if H&R Block occupied the space and
offered a prepaid card as a refund disbursement device incidentally to its main
business of preparing tax returns, it would not violate the provisions of clause
(iv) above).
Landlord shall not be in default hereunder in the event that any of the
foregoing Tenant Competitors merges with, is acquired by, acquires, is the
assignee of, or is a subtenant of another tenant of the Complex where Landlord
does not have authority to prevent same or authority to withhold consent to
same. So long as the Exclusive Conditions are met, any new lease of space or
other occupancy agreement entered into by Landlord after the date of this Lease
relating to any buildings in the Complex shall contain a provision prohibiting
during the Term of this Lease assignment and sublease to a Tenant Competitor,
exterior signage rights for a Tenant Competitor, and use for Competitive
Activities as its Primary Business at the Complex. In the event another tenant
or occupant of the Complex engages in Competitive Activities as its Primary
Business at the Complex or displays exterior Tenant Competitor signage despite
the prohibition in such tenant's lease or occupancy agreement, Landlord shall
promptly and diligently use commercially reasonable efforts to cause such tenant
or occupant to cease the prohibited activity. In the event that Landlord
violates its agreement set forth in this Article 39, Tenant shall have all
remedies which it may have under this Lease or at Law, including without
limitation the remedy of specific performance and Landlord hereby consents to
the issuance by any court of competent jurisdiction of an order of specific
performance of Landlord's obligations under this Article 39; provided, however,
that Tenant shall not be entitled to terminate this Lease as a result of any
such violation.

45

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.
LANDLORD
 
Wells REIT II - Pasadena Corporate Park, LP,
a Delaware limited partnership
 
By: Wells REIT II - Pasadena Corporate Park, LLC, a Delaware limited liability
company, its general partner
 
By: Wells Operating Partnership II, LP, a Delaware limited partnership, it's
sole member
 
By: Wells Real Estate Investment Trust II, Inc.,
a Maryland corporation, it's general partner
 
By: /s/ Rendall D. Fretz
Name: Rendall D. Fretz
Its: Sr. Vice President
 
TENANT
 
Green Dot Corporation,
a Delaware corporation
 
By: /s/ Steve Streit
Name: Steve Streit
Its: CEO




46

--------------------------------------------------------------------------------




RIDER ONE
RULES APPLICABLE TO 3465 BUILDING
A. General Rules and Regulations. The following rules and regulations govern the
use of the 3465 Building. Except to the extent the rules and regulations
conflict with the terms of the Lease, Tenant will be bound by such rules and
regulations and agrees to cause Tenant's employees, subtenants, assignees,
contractors, suppliers, customers and invitees to observe the same.
1.
Except as specifically provided in the Lease to which these Rules and
Regulations are attached, no sign, placard, picture, advertisement, name or
notice may be installed or displayed on any part of the outside of the Building
or the Complex without the prior written consent of Landlord. Landlord will have
the right to remove, at Tenant's expense and without notice, any sign installed
or displayed in violation of this rule. All approved signs or lettering on doors
and walls are to be printed, painted, affixed or inscribed at the expense of
Tenant.

2.
If Landlord reasonably objects in writing to any curtains, blinds, shades,
screens or hanging plants or other similar objects attached to or used in
connection with any window or door of the Premises, or placed on any windowsill,
which is visible from the exterior of the Premises, Tenant will immediately
discontinue such use.

3.
Tenant will not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, escalators, or stairways of common areas of the Complex. Such common
area halls, passages, exits, entrances, elevators and stairways are not open to
the general public, but are open, subject to reasonable regulations, to Tenant's
business invitees. Landlord will in all cases retain the right to control and
prevent access thereto of all persons whose presence in the reasonable judgment
of Landlord would be prejudicial to the safety, character, reputation and
interest of the Complex and its tenants, provided that nothing herein contained
will be construed to prevent such access to persons with whom any tenant
normally deals in the ordinary course of its business, unless such persons are.
engaged in illegal or unlawful activities.

4.
Except as provided in the Lease, Tenant will not obtain for use on the Premises
ice, drinking water, food, food vendors, beverage, towel or other similar
services or accept barbering or boot blacking service upon the Premises, except
at such reasonable hours and under such reasonable regulations as may be fixed
by Landlord. Landlord expressly reserves the right to absolutely prohibit
solicitation, canvassing, distribution of handbills or any other written
material, peddling, sales and displays of products, goods and wares in all
portions of the Complex except as may be expressly permitted under the Lease.
Landlord reserves the right to restrict and regulate the use of the common areas
of the Complex by invitees of tenants providing services to tenants on a
periodic or daily basis including food and beverage vendors. Such restrictions
may include limitations on time, place, manner and duration of access to a
tenant's premises for such purposes. Without limiting the foregoing, Landlord
may require that such parties use service elevators, halls, passageways and
stairways for such purposes to preserve access within the Building for tenants
and the general public.

5.
Landlord reserves the right to require tenants to periodically provide Landlord
with a written list of any and all business invitees which periodically or
regularly provide goods and services to such tenants at the premises. Landlord
reserves the right to preclude all vendors from entering or conducting business
within the Building and the Complex if such vendors are not listed on a tenant's
list of requested vendors.

6.
Intentionally Omitted.




R1-1

--------------------------------------------------------------------------------




7.
The directory of the Building will be provided exclusively for the display of
the name and location of tenants and subtenants only and Landlord reserves the
right to exclude any other names therefrom.

8.
Unless Tenant is providing its own janitorial service, Tenant will not cause any
unnecessary labor by carelessness or indifference to the good order and
cleanliness of the Premises.

9.
Tenant shall furnish Landlord with one set of keys to each entry door lock in
the Premises. Tenant shall not alter any lock or install any new additional lock
or bolt on any door of the Premises without providing a new set of keys to
Landlord. Tenant, upon the termination of its tenancy, will deliver to Landlord
the keys to all doors which have been furnished to Tenant, and in the event of
loss of any keys so furnished, will pay Landlord therefor.

10.
Intentionally Omitted.

11.
Intentionally Omitted.

12.
Tenant will not place a load upon any floor of the Premises which exceeds the
load per square foot which such floor was designed to carry and which is allowed
by law. Landlord will have the right to reasonably prescribe the weight, size
and position of all safes, heavy equipment, files, materials, furniture or other
property brought into the Building or require appropriate structural
reinforcement for such items in connection with Landlord's review of Tenant's
plans and specifications for the Tenant Improvements or any Alterations which
are subject to Landlord's approval as provided in the Lease. Heavy objects will,
if considered necessary by Landlord, stand on such platforms as determined by
Landlord to be necessary to properly distribute the weight, which platforms will
be provided at Tenant's expense. Tenant will be responsible for all structural
engineering required to determine structural load, as well as the expense
thereof. Landlord will not be responsible for loss of, or damage to, any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property will be repaired at
the expense of Tenant.

13.
Intentionally Omitted.

14.
To prevent fire hazards, the use of space heaters is prohibited.

15.
Tenant agrees to comply with any governmental energy-saving rules, laws or
regulations.

16.
Intentionally Omitted.

17.
Intentionally Omitted.

18.
The toilet rooms, toilets, urinals, wash bowls and other apparatus will not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from any violation of this rule will
be borne by the tenant who, or whose employees or invitees, break this rule.

19.
Tenant will not sell, or permit the sale at retail of newspapers, magazines,
periodicals, theater tickets or any other goods or merchandise to the general
public in or on the Premises. Tenant will not use the Premises for any business
or activity other than that specifically provided for in this Lease. Tenant will
not conduct, nor permit to be conducted, either voluntarily or involuntarily,
any auction upon the Premises without first having obtained Landlord's prior
written consent, which consent Landlord may withhold in its sole and absolute
discretion.

20.
Except as provided in the Lease and/or any separate license agreement, without
the prior approval of Landlord, Tenant will not install any radio or television
antenna, loudspeaker, satellite dishes


R1-2

--------------------------------------------------------------------------------




or other devices on the roof(s) or exterior walls of the Building or the
Complex. Tenant will not interfere with radio or television broadcasting or
reception from or in the Complex or elsewhere.
21.
Except for the ordinary hanging of pictures and wall decorations, Tenant will
not mark, drive nails, screw or drill into the partitions, woodwork or plaster
or in any way deface the Premises or any part thereof, except in accordance with
the provisions of the Lease pertaining to alterations. Landlord reserves the
right to direct electricians as to where and how telephone and telegraph wires
are to be introduced to the Premises. Tenant shall repair any damage resulting
from noncompliance with this rule.

22.
Tenant will not install, maintain or operate upon the Premises any vending
machines without the written consent of Landlord which shall not be unreasonably
withheld or delayed.

23.
Landlord reserves the right to exclude or expel from the Complex any person who,
in Landlord's judgment, is intoxicated or under the influence of liquor or drugs
or who is in violation of any of the Rules and Regulations of the Building.

24.
Tenant will store all its trash and garbage within its Premises or in other
facilities provided by Landlord. Tenant will not place in any trash box or
receptacle any material which cannot be disposed ofin the ordinary and customary
manner of trash and garbage disposal. All garbage and refuse disposal is to be
made in accordance with directions issued from time to time by Landlord.

25.
The Premises will not be used for lodging or for manufacturing of any kind, nor
shall the Premises be used for any improper, immoral or objectionable purpose.

26.
Neither Tenant nor any of its employees, agents, customers and invitees may use
in any space or in the public halls of the Building or the Complex any hand
truck except those equipped with rubber tires and side guards or such other
material-handling equipment as Landlord may approve. Tenant will not bring any
other vehicles of any kind into the Building.

27.
Tenant agrees to comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

28.
Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

29.
To the extent Landlord reasonably deems it necessary to exercise exclusive
control over any portions of the Common Areas for the mutual benefit of the
tenants in the Complex, Landlord may do so subject to reasonable,
non-discriminatory additional rules and regulations.

30.
Landlord may prohibit smoking in the Building and may require Tenant and any of
its employees, agents, clients, customers, invitees and guests who desire to
smoke, to smoke within designated smoking areas within the Complex.

31.
Tenant's requirements will be attended to only upon appropriate application to
Landlord's asset management office for the Complex by an authorized individual
of Tenant. Employees of Landlord will not perform any work or do anything
outside of their regular duties unless under special instructions from Landlord,
and no employee of Landlord will admit any person (Tenant or otherwise) to any
office without specific instructions from Landlord.

32.
These Rules and Regulations are in addition to, and will not be construed to in
any way modify or amend, in whole or in part, the terms, covenants, agreements
and conditions of the Lease. Landlord may waive anyone or more of these Rules
and Regulations for the benefit of Tenant or any other tenant, but no such
waiver by Landlord will be construed as a waiver of such Rules and Regulations
in favor of Tenant or any other tenant, nor prevent Landlord from thereafter
enforcing any such Rules and Regulations against any or all of the tenants of
the Complex.




R1-3

--------------------------------------------------------------------------------




B. Parking Rules and Regulations. The following rules and regulations govern the
use of the parking facilities which serve the Building. Except to the extent
that the rules and regulations conflict with the terms of the Lease, Tenant will
be bound by such rules and regulations and agrees to cause its employees,
subtenants, assignees, contractors, suppliers, customers and invitees to observe
the same:
1.
Tenant will not permit or allow any vehicles that belong to, or are controlled
by, Tenant or Tenant's employees, subtenants, customers or invitees to be
loaded, unloaded or parked in areas other than those designated by Landlord for
such activities. No vehicles are to be parked in the parking areas other than
normally sized passenger automobiles, sport utility vehicles, motorcycles and
pick-up trucks. No extended term storage of vehicles is permitted.

2.
Vehicles must be parked entirely within painted stall fines of a single parking
stall.

3.
All directional signs and arrows must be observed.

4.
The speed limit within all parking areas shall be five (5) miles per hour.

5.
Parking is prohibited: (a) in areas not striped for parking; (b) in aisles or on
ramps; (c) where "no parking" signs are posted; and (d) in such other areas as
may be reasonably designated from time to time by Landlord or Landlord's parking
operator.

6.
Landlord reserves the right, without cost or liability to Landlord, to tow any
vehicle if such vehicle's audio theft alarm system remains engaged for an
unreasonable period of time.

7.
Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.

8.
Landlord may refuse to permit any person to park in the parking facilities who
violates these rules with unreasonable frequency following written notice to
quit, and any violation of these rules shall subject the violator's car
following notice of removal, at such car owner's expense. Tenant agrees to use
its best efforts to acquaint its employees, subtenants, assignees, contractors,
suppliers, customers and invitees with these parking provisions, rules and
regulations.

9.
Parking stickers, access cards, or any other device or form of identifIcation
supplied by Landlord as a condition of use of the parking facilities shall
remain the property of Landlord. Parking identification devices, if utilized by
Landlord, must be displayed as requested and may not be mutilated in any manner.
The serial number of the parking identification device may not be obliterated.
Parking identification devices, if any, are not transferable and any device in
the possession of an unauthorized holder will be void. Landlord reserves the
right to refuse the sale of monthly stickers or other parking identification
devices to Tenant or any of its agents, employees or representatives who
willfully refuse to comply with these rules and regulations and all un-posted
city, state or federal ordinances, laws or agreements.

10.
Loss or theft of parking identification devices or access cards must be reported
to the management office in the Complex immediately, and a lost or stolen report
must be fIled by the Tenant or user of such parking identification device or
access card at the time. Landlord has the right to exclude any vehicle from the
parking facilities that does not have a parking identification device or valid
access card. Any parking identification device or access card which is reported
lost or stolen and which is subsequently found in the possession of an
unauthorized person will be confiscated and the illegal holder will be subject
to prosecution.

11.
All damage or loss claimed to be the responsibility of Landlord must be
reported, itemized in writing and delivered to the management office located
within the Complex within ten (10) business days after any claimed damage or
loss occurs. Any claim not so made is waived.


R1-4

--------------------------------------------------------------------------------




Landlord is not responsible for damage by water or fire, or for the acts or
omissions of others, or for article's left in vehicles.
12.
The parking operators, managers or attendants are not authorized to make or
allow any exceptions to these rules and regulations, without the express written
consent of Landlord. Any exceptions to these rules and regulations made by the
parking operators, managers or attendants without the express written consent of
Landlord will not be deemed to have been approved by Landlord.

13.
Landlord reserves the right, without cost or liability to Landlord, to tow any
vehicles which are used or parked in violation of these rules and regulations.

14.
Landlord reserves the right from time to time to modify and/or adopt such other
reasonable and non-discriminatory rules and regulations for the parking
facilities as it deems reasonably necessary for the operation of the parking
facilities.






R1-5

--------------------------------------------------------------------------------




EXHIBIT A
FLOOR PLANS SHOWING PREMISES




see attached

A-1

--------------------------------------------------------------------------------




[exhibitcpage1of6.jpg]



A-2

--------------------------------------------------------------------------------




[exhibitcpage2of6.jpg]

A-3

--------------------------------------------------------------------------------




[exhibitcpage3of6.jpg]

A-4

--------------------------------------------------------------------------------




EXHIBIT B
TENANT FINISH-WORK: ALLOWANCE
(Tenant Performs the Work)
1.
Acceptance of Premises. Landlord represents and warrants that as of the date
Landlord tenders possession of the Premises to Tenant (a) the Building's
existing HV AC, mechanical, electrical, plumbing and elevators shall be in good
working order and will remain in good working order for a period of one (1)
year, other than damage caused by Tenant, and (b) the Building shall be in
compliance with all applicable Laws including, without limitation, applicable
federal, state and local building codes and the Americans with Disabilities Act.
Subject to the preceding sentence, Tenant accepts the Premises in their "AS-IS"
condition on the date that this Lease is entered into. In the event of a breach
of the representation and warranty contained in this Section 1, Tenant shall
notify Landlord and as Tenant's sole remedy on account of such breach Landlord
shall remedy the situation to cause such representation and warranty to be true
at Landlord's sole cost and expense. Tenant shall permit Landlord and Landlord's
contractors to enter the Premises in order to perform necessary work to remedy
any such defects and Tenant releases Landlord from any claim for loss, cost
damage or inconvenience caused by Landlord's performance of such work other than
any claim of Landlord Delay pursuant to Section 7 of this Workletter, provided
that Tenant shall not be required to release or waive any claim for personal
injury or property damage caused by the negligence or willful misconduct of
Landlord and/or its agents and/or employees.

2.
Working Drawings.

(a)Preparation and Delivery. Tenant shall provide to Landlord for its approval
final working drawings, prepared by SAA (whom Landlord hereby approves) or
another design consultant selected by Tenant and reasonably acceptable to
Landlord (the "Architect"), of all improvements that Tenant proposes to install
in the Premises; such working drawings shall include the partition layout,
ceiling plan, electrical outlets and switches, telephone outlets, drawings for
any modifications to the mechanical and plumbing systems of the Building, and
detailed plans and specifications for the construction of the improvements
called for under this Exhibit in accordance with all applicable Laws.
(b)Approval Process. Landlord shall notify Tenant whether it approves of the
submitted working drawings within ten (10) business days after Tenant's
submission thereof; provided that Landlord may only disapprove the working
drawings to the extent that they fail to meet the Drawing Criteria (as defined
in Section 3 of this Workletter). If Landlord disapproves of such working
drawings for failure to meet the Drawing Criteria, then Landlord shall notify
Tenant thereof specifying in reasonable detail the reasons for such disapproval,
in which case Tenant shall, within three (3) business days after such notice,
revise such working drawings in accordance with Landlord's objections and submit
the revised working drawings to Landlord for its review and approval. Landlord
shall notify Tenant in writing whether it approves of the resubmitted working
drawings within five (5) business days after its receipt thereof; provided that
Landlord may only disapprove the working drawings to the extent that they fail
to meet the Drawing Criteria. This process shall be repeated until the working
drawings have been finally approved by Tenant and Landlord.
3.
Landlord's Approval; Performance of Work. If any of Tenant's proposed
construction work will materially affect the Building's structure or the
Building's Systems and Equipment, then the working drawings pertaining thereto
must be approved by the Building's engineer. Landlord's approval of such working
drawings shall not be withheld, provided that (a) they comply with all Laws, (b)
the improvements depicted thereon do not materially adversely affect (in the
reasonable


B-1

--------------------------------------------------------------------------------




discretion of Landlord) the Building's structure, the Building's Systems and
Equipment or the exterior appearance of the Building, and (c) such working
drawings are sufficiently detailed to allow construction of the improvements in
a good and workmanlike manner (collectively, the "Drawing Criteria"). As used
herein, "Working Drawings" shall mean the final working drawings approved by
Landlord, as amended from time to time by any approved changes thereto, and
"Work" shall mean all improvements to be constructed in accordance with and as
indicated on the Working Drawings, together with any work required by
governmental authorities to be made to other areas of the Building as a result
of the improvements indicated by the Working Drawings. Without limiting the
generality of the foregoing, except to the extent that the same is Landlord's
responsibility because Landlord failed to deliver the Premises in the condition
required pursuant to Section 1 above, as part of the Work Tenant shall, at
Tenant's expense, install and maintain fire extinguishers and other fire
protection devices as may be required with respect to Tenant's use of the
Premises or Tenant's Work. Landlord's approval of the Working Drawings shall not
be a representation or warranty of Landlord that such drawings are adequate for
any use or comply with any Law, but shall merely be the consent of Landlord
thereto. Tenant shall, at Landlord's request, sign the Working Drawings to
evidence its review and approval thereof. After the Working Drawings have been
approved, Tenant shall cause the Work to be performed in accordance with the
Working Drawings.
4.
Contractors; Performance of Work. The Work shall be performed only by licensed
contractors and subcontractors selected by Tenant. Landlord shall have the right
to approve Tenant's general contractor, such approval not to be unreasonably
withheld, conditioned or delayed. Landlord hereby pre-approves the following
general contractors: Corporate Contractors, Pinnacle Contractors, Howard
Building Corporation, Phoenix Contractors. All contractors and subcontractors
shall be required to procure and maintain insurance against such risks, in such
amounts, and with such companies as Landlord may reasonably require consistent
with Article 9 of the Lease. Certificates of such insurance, with paid receipts
therefor, must be received by Landlord before the Work is commenced. The general
contractor and each subcontractor must name Landlord, Landlord's property
management company, and Tenant as additional insureds on such contractor's
insurance maintained in connection with the construction of the Work. The Work
shall be performed in a good and workmanlike manner free of defects and shall
conform with the Working Drawings.

5.
Construction Contract. Tenant shall enter into a construction contract with the
general contractor described in Section 4 above.

6.
Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be withheld
except to the extent such change fails to meet the Drawing Criteria. Any delay
to Tenant's construction caused by a Tenant change shall not constitute a Force
Majeure Delay or a Landlord Delay, nor shall it otherwise delay the Commencement
Date, notwithstanding anything to the contrary contained in this Lease,
including (without limitation) in the event a change by Tenant (a) causes a
Permit delay, (b) results in a delay due to unavailability of materials, or (c)
causes a ·revision to Tenant's construction schedule, except to the extent in
each case such delay is due to Landlord's work that was either not performed as
required or performed incorrectly. Tenant shall, upon completion of the Work,
furnish Landlord with an accurate architectural "as-built" plan of the Work as
constructed (in CAD format), which plan shall be incorporated into this Exhibit
B by this reference for all purposes. If Tenant requests any changes to the Work
described in the Working Drawings, then such increased costs and any additional
design costs incurred in connection therewith as the result of any such change
shall be added to the Total Construction Costs.

7.
Definitions. As used herein "Substantial Completion," "Substantially Completed,"
and any derivations thereof mean the Work in the Premises is substantially
completed to the extent


B-2

--------------------------------------------------------------------------------




necessary to obtain a certificate of occupancy (or its legal equivalent),
materially in accordance with the Working Drawings. Substantial Completion shall
have occurred even though minor details of construction, decoration, and
mechanical adjustments remain to be completed. The term "Landlord Delay" shall
mean any actual delay in the completion of the Work that is caused by: (a)
Landlord's failure to give authorizations or approvals in the time frame
required by this Lease; (b) the interference of Landlord, its agents or
contractors without good cause ("good cause" being defined as Landlord acting in
accordance with Landlord's rights under this Lease or Tenant being in violation
of applicable Laws or in breach of this Lease or the Rules) with the completion
of the Work or the failure or refusal of any such party without good cause to
permit Tenant, its agents or contractors, priority access to and priority use of
the 3465 Building or any 3465 Building facilities or services, including freight
elevators, passenger elevators, and loading docks, which access and use are
required for the orderly and continuous performance of the work necessary to
complete the Work in accordance with this Lease and requirements of Law; (c)
delay attributable to Landlord's failure to allow Tenant access to the Complex
and/or the Premises during the construction period except as a result of
casualty or condemnation; (d) delay by Landlord in administering and paying when
due the Construction Allowance, the Additional Allowance and/or the Space
Planning Allowance as required by Sections 10, 11 and 12 below (in which case,
in addition to such delay being deemed a Landlord Delay, Tenant shall have the
right to stop the construction of the Work); or (e) failure of Landlord to
deliver the Premises in the condition required by Section 1 of this Workletter
and such failure prohibits Tenant from proceeding with the Work. For any such
occurrence to constitute a Landlord Delay, Tenant must give Landlord notice of
the alleged Landlord Delay, which notice must conspicuously state that a
Landlord Delay is being alleged by Tenant, within five (5) business days of the
date Tenant first obtains knowledge of the commencement of the occurrence of the
alleged Landlord Delay, and if Landlord fails to cure such occurrence within
five (5) business days after receipt of Tenant's notice, then each day after the
commencement of such Landlord Delay shall be a "Landlord Delay Day" until the
delay is remedied, it being understood that if Landlord in good faith disputes
the existence of any alleged Landlord Delay, then Landlord and Tenant shall make
a good faith effort to agree as to whether or not a Landlord Delay exists, and
if an agreement cannot be reached, then such dispute shall be settled by
arbitration pursuant to Article 14 of the Lease and the Work shall proceed even
though the fmal determination of the date of occurrence of the Commencement Date
pursuant to such arbitration may occur after the Commencement Date occurs.
8.
Walk-Through: Punchlist. When Tenant considers the Work in the Premises to be
Substantially Completed, Tenant will notify Landlord and within three (3)
business days thereafter, Landlord's representative and Tenant's representative
shall conduct a walk-through of the Premises and identify any necessary touch-up
work, repairs and minor completion items that are necessary for final completion
of the Work. Neither Landlord's representative nor Tenant's representative shall
unreasonably withhold his or her agreement on punchlist items. Tenant shall use
reasonable efforts to cause the contractor performing the Work to complete all
punchlist items within 30 days after agreement thereon.

9.
Total Construction Costs. The entire cost of performing the Work (including
design of the Work and preparation of the Working Drawings, costs of
construction labor and materials, additional janitorial services, general tenant
signage, related taxes and insurance costs, all of which costs are herein
collectively called the "Total Construction Costs") in excess of the
Construction Allowance, Additional Allowance and Space Planning Allowance
(hereinafter defined) shall be paid by Tenant. Prior to commencing construction,
Tenant shall provide to Landlord a preliminary project budget relating to
Tenant's Work. Thereafter, Tenant shall provide updates to the project budget
within a commercially reasonable time after such updates occur. In the event
that the amount of the Total Construction Costs is estimated to exceed the


B-3

--------------------------------------------------------------------------------




Construction Allowance, then each disbursement of the Construction Allowance
shall be made pari passu with Tenant's payment, from Tenant's own funds, of the
excess of the Total Construction Costs minus the Construction Allowance relative
to such disbursement. For example, if the budgeted Total Construction Costs are
$100 and the Construction Allowance is $80, each disbursement (draw) shall be
paid 80% by Landlord and 20% by Tenant. If the Total Construction Costs
ultimately are less than the amount of the Construction Allowance and, as a
result of Tenant's pari passu payments, Tenant has not received the full amount
of the Construction Allowance to which Tenant would otherwise be entitled, then
Landlord shall reimburse Tenant for amounts advanced by Tenant, up to the full
amount of the Construction Allowance, in accordance with Section 10 below.
10.
Construction Allowance. Landlord shall provide to Tenant a construction
allowance of Forty Dollars ($40.00) per rentable square foot in the Premises
(i.e., $5,661,600.00) (the "Construction Allowance") to be applied toward the
Total Construction Costs, as adjusted for any changes to the Work. Landlord
shall pay to Tenant or directly to Tenant's contractors the Construction
Allowance in multiple disbursements (but not more than once in any calendar
month) following the receipt by Landlord of the following items: (a) a request
for payment, (b) fInal or partial lien waivers, as the case may be, from all
persons performing work or supplying or fabricating materials for the Work,
fully executed, acknowledged and in recordable form, (c) the Architect's
certifIcation that the Work for which reimbursement has been requested has been
fInally completed, including (with respect to the last application for payment
only) any punch-list items, on the appropriate AlA form or another form approved
by Landlord, and, with respect to the disbursement of the last 10% of the
Construction Allowance, (y) "as built" drawings in both paper and AutoCad
format; and (z) the permanent certifIcate of occupancy issued for the Premises
(collectively, a "Completed Application for Payment"). Landlord shall pay the
amount requested in the applicable Completed Application for Payment to Tenant
within thirty (30) days following Tenant's submission of the Completed
Application for Payment. If, however, the Completed Application for Payment is
incomplete or incorrect, Landlord's payment of such request shall be deferred
until thirty (30) days following Landlord's receipt of the Completed Application
for Payment. Notwithstanding anything to the contrary contained in this Exhibit,
Landlord shall not be obligated to make any disbursement of the Construction
Allowance during the pendency of any of the following: (1) Landlord has received
written notice of any unpaid, claims relating to any portion of the Work or
materials in connection therewith, other than claims which will be paid in full
from such disbursement, (2) there is an unbonded lien outstanding against the
Building or the Premises or Tenant's interest therein by reason of work done, or
claimed to have been done, or materials supplied or specifIcally fabricated,
claimed to have been supplied or specifIcally fabricated, to or for Tenant or
the Premises, (3) the conditions to the advance of the Construction Allowance
are not satisfIed, or (4) a Default by Tenant exists. The Construction Allowance
must be used (i.e. work performed and invoices submitted to Landlord) within six
(6) years following the Commencement Date or shall be deemed forfeited with no
further obligation by Landlord with respect thereto.

11.
Additional Allowance. In addition to the Construction Allowance, Landlord shall
provide Tenant an Additional Allowance ("Additional Allowance") in the amount of
Ten Dollars ($10.00) per rentable square foot in the Premises (i.e.,
$1,415,400.00). The Additional Allowance is to be used by Tenant for purchase of
furniture, fIxtures and equipment for the Premises; technology for the Premises,
and Tenant's expenses of moving in to the Premises, but may also be used by
Tenant for other tenant improvement work in the Premises including, without
limitation, payment of the Total Construction Costs. Any unused Additional
Allowance may be used to pay for additional tenant improvements to the Premises
provided that the Additional Allowance must be used (i.e. work performed and
invoices submitted to Landlord) within six (6) years following the Commencement
Date or shall be deemed forfeited with no


B-4

--------------------------------------------------------------------------------




further obligation by Landlord with respect thereto. The Additional Allowance
shall be paid in the same manner as provided above for the Construction
Allowance.
12.
Space Planning Allowance. In addition to the Construction Allowance and
Additional Allowance, Landlord will pay or reimburse Tenant for the payment to
Tenant's architect for one (1) space plan of the Premises and two (2) revisions
to same, not to exceed an amount equal to $0.10 per rentable square foot of the
Premises in total ("Space Planning Allowance").

13.
Construction Management. No construction management fee is payable in connection
with the Work, provided that Tenant shall reimburse Landlord within thirty (30)
days of request for third party out of pocket costs reasonably incurred by
Landlord reviewing the portion of Tenant's plans relating to the portion of the
Work which would impact the Systems and Equipment, the structure of the
Property, or the exterior of the Building.

14.
Construction Representatives. Landlord's and Tenant's representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

Landlord's Representative:
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
Telecopy:
 

Tenant's Representative:
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
Telecopy:
 

15.
Bond. Notwithstanding anything to the contrary set forth in the Lease, Tenant
shall not be required to obtain or provide any completion or performance bond in
connection with any construction, alteration, or improvement work performed by
or on behalf of Tenant.

16.
Docks. Dumpsters and Elevators. Tenant shall have access to the Building's
loading dock and the Building's freight elevators free of charge during Tenant's
design and construction of the Work, furniture installation and move into the
Premises. Landlord shall provide, free of charge, dock space at the Building for
a dumpster during Tenant's design and construction of the Work, furniture
installation and move into the Premises. In addition, Tenant's consultants,
contractors, subcontractors and vendors shall receive free parking during the
design and construction of the Work, furniture installation, and move-in to the
Premises.

17.
Existing Furniture. Without need for further Bill of Sale, Landlord hereby sells
and conveys to Tenant all existing furniture in the Premises presently owned by
Landlord in its current "as is" condition without representation or warranty,
provided that Landlord represents and warrants that Landlord is the absolute
owner of such furniture with power and authority to convey clear title to same
to Tenant.




B-5

--------------------------------------------------------------------------------




EXHIBIT C
OPTION TO EXTEND
Tenant is hereby granted two (2) options (each an "Extension Option") to extend
the term of the Lease with respect to the entire Premises for consecutive
periods of five (5) Lease Years each (each an "Extension Term"). Each Extension
Option may be exercised only by giving Landlord written notice thereof no
earlier than eighteen (18) months and no later than twelve (12) months prior to
the commencement of the Extension Tenn. Tenant may not exercise an Extension
Option if Tenant is in default under the Lease beyond the expiration of any
applicable cure period at the date of said notice. Upon exercise of an Extension
Option, all references in the Lease to the Term shall be deemed to be references
to the Tenn as extended pursuant to the Extension Option.
Each Extension Term shall be on the same terms, covenants and conditions as are
contained in the Lease, except that (i) no additional extension option shall be
conferred by the exercise of an Extension Option, (ii) Base Rent applicable to
the·Premises for an Extension Term shall be determined as provided below, (iii)
any initial rent abatement, concession or allowance which are in the nature of
economic concessions or inducements shall not be applicable to any Extension
Term, and (iv) Tenant shall pay to Landlord Tenant's Prorata Share of Operating
Expenses and Taxes in excess of Operating Expenses and Taxes for an updated base
year applicable to each Extension Term, instead of the calendar year 2013.
Base Rent per annum per rentable square foot of the Premises for each Extension
Term shall be one hundred percent (100%) of the Current Market Rate for lease
terms commencing on or about the date of conunencement of the Extension Tenn.
The term "Current Market Rate" means the then true fair market rental rate per
rentable square foot for recent, non-equity, non-expansion office lease
transactions of comparable size, quality and location taking into consideration
rental abatement, tenant improvement allowance, brokerage commissions (taking
into consideration the existing improvements) and any other tenant inducements
then given to new tenants in comparable class office space.
Within thirty (30) days after receipt of Tenant's notice to extend Landlord
shall deliver to Tenant written notice of the Current Market Rate and shall
advise Tenant of the required adjustment to Base Rent, if any.
Tenant shall, within fifteen (15) days after receipt of Landlord's notice,
notify Landlord in writing whether Tenant (a) accepts Landlord's determination
of the Current Market Rate; (b) rejects Landlord's determination of the Current
Market Rate, or ( c) requests that the Current Market Rate be determined by an
arbitration ("Arbitration Request"). If Tenant rejects Landlord's determination,
Tenant's exercise of the Extension Option granted herein shall be deemed revoked
and of no further force of effect. If Tenant requests that the Current Market
Rate be determined by arbitration, Landlord and Tenant, within ten (10) days
after the date of the Arbitration Request, shall each simultaneously submit to
the other, in a sealed envelope, its good faith estimate of the Current Market
Rate (collectively referred to as the "Estimates"). If the higher of such
Estimates is not more than one hundred five percent (105%) of the lower of such
Estimates, then Current Market Rate shall be the average of the two Estimates.
If the Current Market Rate is not resolved by the exchange of Estimates,
Landlord and Tenant, within seven (7) days after the exchange of Estimates,
shall each select a broker to determine which of the two Estimates most closely
reflects the Current Market Rate. Each broker so selected shall have had at
least ten (10) years' experience as an office leasing broker working in the same
submarket in which the Building is located, with current working knowledge of
current office rental rates and practices in such submarket. Upon selection,
Landlord's and Tenant's brokers shall work together in good faith to agree upon
which of the two Estimates most closely reflects the Current Market Rate. The
Estimate chosen by such brokers shall be binding on both Landlord and Tenant as
the Current Market Rate. If either Landlord or Tenant fails to appoint a broker
within the seven day period referred to above, the broker appointed by the other
party

C-1

--------------------------------------------------------------------------------




shall be the sole arbitrator for the purposes hereof. If the two brokers cannot
agree upon which of the two Estimates most closely reflects the Current Market
Rate within the twenty (20) days after their appointment, then, within ten (10)
days after the expiration of such twenty (20) day period, the two (2) brokers
shall select a third broker meeting the aforementioned criteria. Once the third
broker has been selected as provided for above, then, as soon thereafter as
practicable but in any case within fourteen (14) days, the third broker shall
make his determination of which of the two Estimates most closely reflects the
Current Market Rate and such Estimate shall be binding on both Landlord and
Tenant as the Current Market Rate. The parties shall share equally in the costs
of the third broker. Any fees of any broker, counsel or experts engaged directly
by Landlord or Tenant, however, shall be borne by the party retaining such
broker, counsel or expert. In the event that the Current Market Rate has not
been determined by the commencement date of the Extension Term at issue, Tenant
shall pay the most recent Base Rent set forth in the Lease until such time as
the Current Market Rate has been determined. Upon such determination, Base Rent
shall be retroactively adjusted. If such adjustment results in an underpayment
of Base Rent by Tenant, Tenant shall pay Landlord the amount of such
underpayment within thirty (30) days after the determination thereof. If such
adjustment results in an overpayment of Base Rent by Tenant, Landlord shall
credit such overpayment against the next installment of Base Rent due under the
Lease and, to the extent necessary, any subsequent installments until the entire
amount of such overpayment has been credited against Base Rent.
Tenant must timely exercise the Extension Option or the Extension Option shall
terminate. Tenant's exercise of the Extension Option shall not operate to cure
any default by Tenant of any of the terms or provisions in the Lease, nor to
extinguish or impair any rights or remedies of Landlord arising by virtue of
such default. If the Lease or Tenant's right to possession of the Premises shall
terminate in any manner whatsoever before Tenant shall exercise the Extension
Option, or if Tenant shall have subleased or assigned all or any portion of the
Premises to any party other than a Permitted Transferee, then immediately upon
such termination, sublease or assignment, the Extension Option shall
simultaneously terminate and become null and void. The Extension Option is
personal to the Tenant named in this Lease and any Permitted Transferee.



C-2

--------------------------------------------------------------------------------




EXHIBIT D
COMMENCEMENT DATE CONFIRMATION


Landlord:        Wells REIT II -Pasadena Corporate Park, LP
Tenant:        Green Dot Corporation


This Commencement Date Confirmation is made by Landlord and Tenant pursuant to
that certain Lease dated as of ___ __, 2011 (the "Lease") for certain premises
in the building commonly known as3465 E. Foothill Boulevard, Pasadena,
California (the "Premises"). This Confirmation is made pursuant to Article 1 of
the Lease.
1.Lease Commencement Date, Termination Date. Landlord and Tenant hereby agree
that the Commencement Date of the Lease is ___ __, 20_, and the Termination Date
of the Lease is _____. 20_,
2.Acceptance of Premises. Tenant has inspected the Premises and affirms that the
Premises are acceptable in all respects in its current "as is" condition except
for
______________________________________________________________________________
The amount of Construction Allowance remaining to be paid is $_____________ The
amount of Space Planning Allowance remaining to be paid is $,_________, The
amount of Additional Allowance remaining to be paid is $_______.
3.Incorporation. This Confirmation is incorporated into the Lease, and forms an
integral part thereof. This ConfIrmation shall be construed and interpreted in
accordance with the terms of the Lease for all purposes.


LANDLORD:
 
TENANT:
 
 
 
WELLS REIT II-Pasadena Corporate Park, LP
 
Green Dot Corporation
a Delaware limited partnership
 
a Delaware corporation
 
 
 
By: Wells REIT II -Pasadena Corporate Park, LLC
 
By: Steven W. Streit
a Delaware limited liability company, its general partner
 
Its: /s/ Steven W. Streit
 
 
 
By: Wells REIT Operating Partnership II, LP
 
 
a Delaware limited partnership, its sole member
 
 
 
 
 
By: Wells Real Estate Investment Trust II, Inc.
 
 
a Maryland corporation, its general partner
 
 
 
 
 
By: _______________
 
 
Its: _______________
 
 




D-1

--------------------------------------------------------------------------------




EXHIBIT E
LOCATION OF TENANT'S RESERVED PARKING SPACES
To be agreed upon by Landlord and Tenant.





E-1

--------------------------------------------------------------------------------




EXHIBIT F
SITE PLAN [exhibitfsiteplan.jpg]

F-1

--------------------------------------------------------------------------------




EXHIBIT G


COMPLEX RULES (APPLICABLE IF TENANT LEASES SPACE IN THE COMPLEX OTHER
THAN THE 3465 BUILDING)
A. General Rules and Regulations. The following rules and regulations govern the
use of the Complex and its common areas. Except to the extent the rules and
regulations conflict with the terms of the Lease, Tenant will be bound by such
rules and regulations and agrees to cause Tenant's employees, subtenants,
assignees, contractors, suppliers, customers and invitees to observe the same.
1.
Except as specifically provided in the Lease to which these Rules and
Regulations are attached, no sign, placard, picture, advertisement, name or
notice may be installed or displayed on any part of the outside or inside of the
Building or the Complex without the prior written consent of Landlord. Landlord
will have the right to remove, at Tenant's expense and without notice, any sign
installed or displayed in violation of this rule. All approved signs or
lettering on doors and walls are to be printed, painted, affixed or inscribed at
the expense of Tenant and under the direction of Landlord by a person or company
designated or approved by Landlord.

2.
If Landlord reasonably objects in writing to any curtains, blinds, shades,
screens or hanging plants or other similar objects attached to or used in
connection with any window or door of the Premises, or placed on any windowsill,
which is visible from the exterior of the Premises, Tenant will immediately
discontinue such use. Tenant agrees not to place anything against or near glass
partitions or doors or windows which may appear unsightly from outside the
Premises including from within any interior common areas.

3.
Tenant will not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, escalators, or stairways of common areas of the Complex. Such common
area halls, passages, exits, entrances, elevators and stairways are not open to
the general public, but are open, subject to reasonable regulations, to Tenant's
business invitees. Landlord will in all cases retain the right to control and
prevent access thereto of all persons whose presence in the reasonable judgment
of Landlord would be prejudicial to the safety, character, reputation and
interest of the Complex and its tenants, provided that nothing herein contained
will be construed to prevent such access to persons with whom any tenant
normally deals in the ordinary course of its business, unless such persons are.
engaged in illegal or unlawful activities. No tenant and no employee or invitee
of any tenant will go upon the roof of the Building without prior notice to
Landlord and approval by Landlord.

4.
Except as provided in the Lease, Tenant will not obtain for use on the Premises
ice, drinking water, food, food vendors, beverage, towel or other similar
services or accept barbering or boot blacking service upon the Premises, except
at such reasonable hours and under such reasonable regulations as may be fixed
by Landlord. Landlord expressly reserves the right to absolutely prohibit
solicitation, canvassing, distribution of handbills or any other written
material, peddling, sales and displays of products, goods and wares in all
portions of the Complex except as may be expressly permitted under the Lease.
Landlord reserves the right to restrict and regulate the use of the common areas
of the Complex and Building by invitees of tenants providing services to tenants
on a periodic or daily basis including food and beverage vendors. Such
restrictions may include limitations on time, place, manner and duration of
access to a tenant's premises for such purposes. Without limiting the foregoing,
Landlord may require that such parties use service elevators, halls, passageways
and stairways for such purposes to preserve access within the Building for
tenants and the general public.


G-1

--------------------------------------------------------------------------------




5.
Landlord reserves the right to require tenants to periodically provide Landlord
with a written list of any and all business invitees which periodically or
regularly provide goods and services to such tenants at the premises. Landlord
reserves the right to preclude all vendors from entering or conducting business
within the Building and the Complex if such vendors are not listed on a tenant's
list of requested vendors.

6.
Landlord reserves the right to exclude from the Building between the hours of 6
p.m. and 8 a.m. the following business day, or such other hours as may be
reasonably established from time to time by Landlord, and on Sundays and legal
holidays, any person unless that person is known to the person or employee in
charge of the Building or has a pass or is properly identified. Tenant will be
responsible for all persons for whom it requests passes and will be liable to
Landlord, for all acts of such persons. Landlord will not be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person. Landlord reserves the right to prevent access to the Building in
case of invasion, mob, riot, public excitement or other commotion by closing the
doors or by other appropriate action.

7.
The directory of the Building will be provided exclusively for the display of
the name and location of tenants and subtenants only and Landlord reserves the
right to exclude any other names therefrom.

8.
All cleaning and janitorial services for the Complex and the Premises will be
provided exclusively through Landlord, and except with the written consent of
Landlord, no person or persons other than those approved by Landlord will be
employed by Tenant or permitted to enter the Complex for the purpose of cleaning
the same. Tenant will not cause any unnecessary labor by carelessness or
indifference to the good order and cleanliness of the Premises.

9.
Tenant shall furnish Landlord with one set of keys to each entry door lock in
the Premises. Tenant shall not alter any lock or install any new additional lock
or bolt on any door of the Premises without providing a new set of keys to
Landlord. Tenant, upon the termination of its tenancy, will deliver to Landlord
the keys to all doors which have been furnished to Tenant, and in the event of
loss of any keys so furnished, will pay Landlord therefor.

10.
If Tenant requires telegraphic, telephonic, burglar alarm, satellite dishes,
antennae or similar services, it will first obtain Landlord's approval, and
comply with, Landlord's reasonable rules and requirements applicable to such
services, which may include separate licensing by, and fees paid to, Landlord.

11.
Freight elevator(s) will be available for use by all tenants in the Building,
subject to such reasonable scheduling as Landlord, in its discretion, deems
appropriate. No equipment, materials, furniture, packages, supplies, merchandise
or other property will be received in the Building or carried in the elevators
except between such hours and in such elevators as may be reasonably designated
by Landlord, provided Tenant's daily transportation of Tenant's business file
boxes in the ordinary course of its business shall be permitted with Tenant to
use reasonable efforts not to tie up use of any elevators for unnecessary
periods of time for loading and unloading during ordinary business hours.
Tenant's initial move in and subsequent deliveries of bulky items, such as
furniture, safes and similar items will, unless otherwise agreed in writing by
Landlord, be made during the hours of 6:00 p.m. to 6:00 am. or on Saturday or
Sunday. Deliveries during normal office hours shall be limited to normal office
supplies and other small items and transportation of Tenant's business file
boxes in the ordinary course of its business. No deliveries will be made which
unreasonably impede or interfere with other tenants or the operation of the
Building.

12.
Tenant will not place a load upon any floor of the Premises which exceeds the
load per square foot which such floor was designed to carry and which is allowed
by law. Landlord will have the right to reasonably prescribe the weight, size
and position of all safes, heavy equipment, files,


G-2

--------------------------------------------------------------------------------




materials, furniture or other property brought into the Building or require
appropriate structural reinforcement for such items in connection with
Landlord's review of Tenant's plans and specifications for the Tenant
Improvements or any Alterations which are subject to Landlord's approval as
provided in the Lease. Heavy objects will, if considered necessary by Landlord,
stand on such platforms as determined by Landlord to be necessary to properly
distribute the weight, which platforms will be provided at Tenant's expense.
Business machines and mechanical equipment belonging to Tenant, which cause
noise or vibration that may be transmitted to the structure of the Building or
to any space therein to such a degree as to be objectionable to any tenants in
the Building or Landlord, are to be placed and maintained by Tenant, at Tenant's
expense, on vibration eliminators or other devises sufficient to eliminate noise
or vibration. Tenant will be responsible for all structural engineering required
to determine structural load, as well as the expense thereof. The persons
employed to move such equipment in or out of the Building must be reasonably
acceptable to Landlord. Landlord will not be responsible for loss of, or damage
to, any such equipment or other property from any cause, and all damage done to
the Building by maintaining or moving such equipment or other property will be
repaired at the expense ofTen ant.
13.
Tenant will not use or permit to be used in the Premises any noxious gas or
substance, or permit or allow the Premises to be used in a manner such that
noises, odors or vibrations emanate from the Premises in a manner that would be
unduly offensive to a reasonable occupant of the bUilding. Tenant will not bring
into or keep in or about the Premises any birds or animals other than service
animals.

14.
14. Tenant will not use any method of heating or air conditioning other than
that supplied by Landlord without Landlord's prior written consent not to be
unreasonably withheld.

15.
Tenant will not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building's heating and air conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice.

16.
Landlord reserves the right, exercisable without notice and without liability to
Tenant, to change the name and street address of the Building. Without the prior
written consent of Landlord, which Landlord may deny with or without cause,
Tenant will not use the name, photograph or likeness of the Building or the
Complex in connection with or in promoting or advertising the business ofTen ant
except as Tenant's address.

17.
Tenant will close and lock the doors of its Premises and entirely shut off all
water faucets or other water apparatus, and lighting or gas before Tenant and
its employees leave the Premises. Tenant will be responsible for any damage or
injuries sustained by other tenants or occupants of the Building or by Landlord
for noncompliance with this rule.

18.
The toilet rooms, toilets, urinals, wash bowls and other apparatus will not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from any violation of this rule will
be borne by the tenant who, or whose employees or invitees, break this rule.

19.
Tenant will not sell, or permit the sale at retail of newspapers, magazines,
periodicals, theater tickets or any other goods or merchandise to the general
public in or on the Premises. Tenant will not use the Premises for any business
or activity other than that specifically provided for in this Lease. Tenant will
not conduct, nor permit to be conducted, either voluntarily or involuntarily,
any auction upon the Premises without first having obtained Landlord's prior
written consent, which consent Landlord may withhold in its sole and absolute
discretion.


G-3

--------------------------------------------------------------------------------




20.
Except as provided in the Lease and/or any separate license agreement, without
the prior approval of Landlord, Tenant will not install any radio or television
antenna, loudspeaker, satellite dishes or other devices on the roof(s) or
exterior walls of the Building or the Complex. Tenant will not interfere with
radio or television broadcasting or reception from or in the Complex or
elsewhere.

21.
Except for the ordinary hanging of pictures and wall decorations, Tenant will
not mark, drive nails, screw or drill into the partitions, woodwork or plaster
or in any way deface the Premises or any part thereof, except in accordance with
the provisions of the Lease pertaining to alterations. Landlord reserves the
right to direct electricians as to where and how telephone and telegraph wires
are to be introduced to the Premises. Tenant will not cut or bore holes for
wires. Tenant shall repair any damage resulting from noncompliance with this
rule.

22.
Tenant will not install, maintain or operate upon the Premises any vending
machines without the written consent of Landlord which shall not be unreasonably
withheld or delayed.

23.
Landlord reserves the right to exclude or expel from the Complex any person who,
in Landlord's judgment, is intoxicated or under the influence of liquor or drugs
or who is in violation of any of the Rules and Regulations of the Building.

24.
Tenant will store all its trash and garbage within its Premises or in other
facilities provided by Landlord. Tenant will not place in any trash box or
receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal. All garbage and refuse disposal
is to be made in accordance with directions issued from time to time by
Landlord.

25.
The Premises will not be used for lodging or for manufacturing of any kind, nor
shall the Premises be used for any improper, immoral or objectionable purpose.

26.
Neither Tenant nor any of its employees, agents, customers and invitees may use
in any space or in the public halls of the Building or the Complex any hand
truck except those equipped with rubber tires and side guards or such other
material-handling equipment as Landlord may approve. Tenant will not bring any
other vehicles of any kind into the Building.

27.
Tenant agrees to comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

28.
Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

29.
To the extent Landlord reasonably deems it necessary to exercise exclusive
control over any portions of the Common Areas for the mutual benefit of the
tenants in the Building or the Complex, Landlord may do so subject to
reasonable, non-discriminatory additional rules and regulations.

30.
Landlord may prohibit smoking in the Building and may require Tenant and any of
its employees, agents, clients, customers, invitees and guests who desire to
smoke, to smoke within designated smoking areas within the Complex.

31.
Tenant's requirements will be attended to only upon appropriate application to
Landlord's asset management offIce for the Complex by an authorized individual
of Tenant. Employees of Landlord will not perform any work or do anything
outside of their regular duties unless under special instructions from Landlord,
and no employee of Landlord will admit any person (Tenant or otherwise) to any
office without specific instructions from Landlord.

32.
These Rules and Regulations are in addition to, and will not be construed to in
any way modify or amend, in whole or in part, the terms, covenants, agreements
and conditions of the Lease. Landlord may waive anyone or more of these Rules
and Regulations for the benefit of Tenant or


G-4

--------------------------------------------------------------------------------




any other tenant, but no such waiver by Landlord will be construed as a waiver
of such Rules and Regulations in favor of Tenant or any other tenant, nor
prevent Landlord from thereafter enforcing any such Rules and Regulations
against any or all of the tenants of the Complex.
Landlord reserves the right to make such other and reasonable and
non-discriminatory Rules and Regulations as, in its judgment, may from time to
time be needed for safety and security, for care and cleanliness of the Complex
and for the preservation of good order therein. Tenant agrees to abide by all
such Rules and Regulations herein above stated and any additional reasonable and
non-discriminatory rules and regulations which are adopted. Tenant is
responsible for the observance of all of the foregoing rules by Tenant's
employees, agents, clients, customers, invitees and guests.





G-5

--------------------------------------------------------------------------------




EXHIBIT H


INITIAL APPROVED LETTER OF CREDIT






See attached.






--------------------------------------------------------------------------------




[Wells Fargo Bank, NA Letterhead]
 
Wells Fargo Bank. N.A.
U. S. Trade Services
Standby Letters of Credit
MAC A0195-212
One Front Street, 21st Floor
San Francisco. California 94111
Phone: 1(800) 798'2815 Option 1
E·Mail: sftrade@wellsfargo.com
 
 
 

Irrevocable Standby Letter Of Credit
Number:
IS0004368
Issue Date:
November 29, 2011

BENEFICIARY
 
APPLICANT
WELLS REIT II - PASADENA CORPORATE PARK, LP
 
GREEN DOT CORPORATION
C/O WELLS REAL ESTATE FUNDS
 
605 EAST HUNTINGTON DRIVE
ATTN: ASSET MANAGER - WEST REGION
 
MONROVIA, CALIFORNIA 91016
6200 THE CORNERS PARKWAY
 
 
NORCROSS, GEORGIA 30092
 
 



LETTER OF CREDIT ISSUE AM0UNT USD 2.500,000.00 EXPIRY DATE DECEMBER 31,2012
LADIES ANDGENTLEMEN:


LADIES AND GENTLEMEN:
At the request and for the account of the above referenced applicant, we hereby
issue our Irrevocable Standby Letter of Credit in your favor in the amount of
Two Million Five Hundred Thousand and NO/ 00 United States Dollars
(US$2.500,000.00) available with us at our above office by payment against
presentation of the following documents:
1.A draft drawn on us at sight marked "Drawn under Wells Fargo Bank, N.A.
Standby Letter of Credit No. lS0004368."
2.The original of this Standby Letter of Credit and any amendments thereto.
3.Beneficiary's signed and dated statement worded as follows (with the
instructions in brackets therein ·complied. with):
"The undersigned, an authorized representative of the beneficiary of Wells Fargo
Bank Letter of Credit No. IS0004368 certifies Beneficiary is permitted to draw
on the Letter of Credit in the amount of US$ (insert amount) pursuant to and in
connection with that certain Lease dated [insert date) between Wells REIT II
-Pasadena Corporate Park, LP and lor its successors and assigns ("Landlord") and
Green Dot Corporation, a Delaware corporation ("Tenant") (as such lease may be
amended. restated or replaced)."
Multiple and partial drawing(s) are permitted under this Letter of Credit;
provided, however, that the total amount of any payment(s) made under this
Letter of Credit will not exceed the total amount available under this Letter of
Credit. In the event of partial drawings. Wells Fargo Bank, NA shall endorse the
Original of this Letter of Credit and return it to the beneficiary unless it is
fully drawn upon.






 
Page 1 of 5
 
Each page of this multipage document is an integral part
of this Irrevocable Standby Letter of Credit Number 150004368
 
 


--------------------------------------------------------------------------------




[Wells Fargo Bank, NA Letterhead]
 
 
 
 
 

This Letter of Credit expires at our above office on December 31,2012. It is a
condition of this Letter of credit that such expiration date shall be deemed
automatically extended, without written amendment, for one year periods to
December 31 in each succeeding calendar year, unless at least sixty (60) days
prior to such expiration date we send written notice to you at your address
above by overnight courier or registered mail that we elect not to extend the
expiration date of this Letter of Credit beyond the date specified in such
notice. In no event shall this letter of Credit be extended beyond December 31,
2022 which wIll be considered the final expiration date. Any reference to a
final expiration date does not imply that we are obligated to extend the
expiration date beyond the initial or any extended date thereof. A copy of such
notice of non-extension will also be sent to:
Wells REIT 11-Pasadena Corporate Park, LP
C/O Wells Real Estate Funds
6200 The Comers Par1<way
Attn: Asset Manager - West Region
Norcross, Georgia 30092
Upon our sending you such notice of the non-extension of the expiration date of
this Letter of Credit, you may draw under this Letter of Credit. on or before
the Expiration Date specified in such notice, by presentation of the following
documents to us at our above address:
1.A draft drawn onus at sight marked "Drawn under Wells Fargo Bank, NA Standby
Letter of Credit No. 1S0004368."
2.The original of this Standby Letter of Credit and any amendments thereto.
3.Your signed and dated statement worded as follows (with the instructions in
brackets therein complied with):
"The undersigned. an authorized representative of the beneficiary of Wells Fargo
Bank, NA. letter of Credit No: IS0004368 hereby certifies that it has received
notification from Wells Fargo Bank, NA that this letter of credit will not be
extended past its current expiration date. The undersigned further certifies
that as of the date of this statement. it has not received a letter of credit or
other instrument acceptable to it as a replacement."
If any instructions aCcompanying a drawing under this Letter of Credit request
that payment is to be made by transfer to an account with us or at another bank,
we and/or such other bank may rely on an account number specified in such
instructions as that of the beneficiary's without any further validation.
The amount available.to be drawn upon under this Letter of Credit may be
decreased by means of one or more amendments to this Letter of Credit prepared
by us upon our receipt at our above office of Beneficiary's signed and dated
written request or authorization for such decrease (any such request or
authorization, a "Decrease Authorization"). Any Decrease Authorization must
quote this Letter of Credit by number, indicate the amount by which this Letter
of Credit can be or is to be decreased, and indicate that the person signing the
Decrease Authorization is authorized to sign such an authorization (or similar
documents) for the Beneficiary. Any 'Decrease Authorization received by us at
our above office will be considered as your request for, or consent to, the
decrease amendment to this Letter of Credit which we prepare.
This Letter of Credit is transferable one or more times, but in each instance
only to a single transferee and only in the full amount available to be drawn
under the Letter of Credit at the time of such transfer. Any such transfer may
be effected only through Wells Fargo Bank, NA and only upon presentation to us
at our preSentation office specified herein of a duly executed transfer request
in the form attached hereto as




 
Page 2 of 5
 
Each page of this multipage document is an integral part
of this Irrevocable Standby Letter of Credit Number 150004368
 
 


--------------------------------------------------------------------------------




[Wells Fargo Bank, NA Letterhead]
 
 
 
 
 

Exhibit A, with instructions therein in brackets complied with, together with
the original of this Letter of Credit and any amendments thereto. Any transfer
fee is payable by Applicant and payment thereof shall not be a condition of
transfer. Each transfer shall be evidenced by our endorsement on the reverse or
the original of this Letter of Credit, and we shall deliver such original to the
transferee, The transferee's name shall automatically be substituted for that of
the beneficiary wherever such beneficiary's name appears within this Standby
Letter of Credit. All charges in connection-with any transfer of this Letter of
Credit are, for the Applicant's account.
We are subject to various laws, regulations and executive and judicial orders
(including economic sanctions, embargoes, anti-boycott. anti-money laundering.
anti-terrorism, and anti-drug trafficking laws and regulations) of the U.S, and
other countries that are enforceable under applicable law, We will not be liable
for our failure to make, or our delay in making, payment under this Letter of
Credit or for any other action we take or do not take, or any disclosure we
make. under or in connection with this Letter of Credit [(including. without
limitation. any refusal to transfer this Letter of Credit)] that is required by
such laws, regulations, or orders,
We hereby engage with you that each draft drawn under and in Compliance with the
terms and conditions of this Letter of Credit will be duly honored if presented
together with the documents specified in this Letter of Credit at our office
located at One Front Street, 21st Floor MAC A0195-212, San Francisco, CA, 94111.
Attention: US Trade Services - Standby Letters of Credit on or before the above
stated expiry date, or any extended expiry date if applicable.
Drawings may be presented to us at our above office by hand delivery or
delivered to us by U.S. Postal Service mail, registered mail or certified mail
or by express courier or overnight courier. Drawings may also be presented to us
by facsimile transmission to facsimile number 415-975-6284 (each such drawing, a
"Fax Drawing"); provided. however, that a Fax Drawing will not be effectively
presented until you confirm by telephone our receipt of such Fax Drawing by
calling us at telephone number 1-800-798--2815 (option 1). If you present a Fax
Drawing under this Letter of Credit you do not need to present the original of
any drawing documents, and if we receive any such original drawing documents
they will not be examined by us. In the event of a full or final drawing the
original Letter of Credit must be returned to us by overnight courier.
This Irrevocable Standby Letter of Credit sets forth in full the terms of our
undertaking. This undertaking is independent of and shall not in any way be
modified, amended, amplified or incorporated by reference to any document,
contract or agreement referenced herein other than the stipulated ICC rules and
governing laws.
Except as otherwise expressly stated herein, this Standby Letter of Credit is
subject to the International Standby Practice 1998. International Chamber of
Commerce Publication No. 590.
Very Truly Yours,
WELLS FARGO BANK, N.A.






By: /s/ James B. Singh, Vice President
The original Letter of Credit contains an embossed seal over the Authorized
Signature.




 
Page 3 of 5
 
Each page of this multipage document is an integral part
of this Irrevocable Standby Letter of Credit Number 150004368
 
 


--------------------------------------------------------------------------------




[Wells Fargo Bank, NA Letterhead]
 
 
 
 
 

Please direct any written correspondence or inquiries regarding this Letter of
Credit; always quoting our reference number, to Wells Fargo Bank, National
Association, Attn: U.S. Standby Trade Services
at either
 
 
or
 
 
One Front Street
 
 
401 Linden Street
 
MAC A0195-212
 
 
MAC D4004-017
 
San Francisco, CA 94111
 
 
Winston-Salem, NC 27101
 
 
 
 
 
Phone inquiries regarding this credit should be directed to our Standby Customer
Connection Professionals
 
 
 
 
 
 
1-800-798-2815 Option 1
 
 
1-800-776-3862 Option 2
(Hours of Operation: 8:00 a.m. PT to 5:00 p.m. PT)
 
(Hours of Operation: 8:00 a.m. EST to 5:30 p.m, EST)











































 
Page 4 of 5
 
Each page of this multipage document is an integral part
of this Irrevocable Standby Letter of Credit Number 150004368
 
 


--------------------------------------------------------------------------------




[Wells Fargo Bank, NA Letterhead]
 
 
 
 
 

Exhibit A to Wells Fargo Bank, NA
Irrevocable Letter of Credit
No. 1S0004368
TO:
WELlS FARGO BANK, N. A
Northern California Trade Services Division
One Front Street, 21st Floor
San Francisco, California 94111
Date: __________


LETTER OF CREDIT INFORMATION Wells Fargo Bank, N. A Letter of Credit No.:
IS0004368
For value received, the undersigned beneficiary of·the above described Letter of
Credit (the "Transferor") hereby irrevocably assigns and transfers all its
rights under the Letter of Credit as heretofore and hereafter amended, extended
or increased (the "Credit") to the following transferee (the "Transferee"):
Name of Transferee
Address
By this transfer all of our rights in the Credit are transferred to the
Transferee, and the Transferee shall have sole rights as beneficiary under the
Credit, including, but not limited to, sole rights relating to any amendments,
whether increases or extensions or other amendments, and whether such amendments
are now existing or hereafter made.
ADVICE OF FUTURE AMENDMENTS: You are hereby irrevocably instructed to advise
future amendment(s) of the Credit to the Transferee without the Transferor's
consent or notice to the Transferor.
Enclosed are the original of the Credit and the original of all amendments to
this date. Please notify the Transferee of this transfer and of the terms and
conditions of th.e Credit as transferred. This transfer will not become
effective until the Transferee is so notified.
TRANSFEROR'S SIGNATURE GUARANTEED BY:
[Bank's Name]


By:


Printed Name:










 
Page 5 of 5
 
Each page of this multipage document is an integral part
of this Irrevocable Standby Letter of Credit Number 150004368
 
 
